Exhibit 10.21

OFFICE LEASE

BETWEEN:

LOCATION 3 LIMITED

LANDLORD

AND

3407276 CANADA INC., Operating as

Bridgepoint Enterprises

TENANT

 

DATED:    20th day of July, 1999 BUILDING:    55 York Street    Toronto, Ontario



--------------------------------------------------------------------------------

INDEX

 

1.    Term    1 2.    Definitions    1 3.    Rent    9 4.    Tenant’s Covenants
   10    (a)    Rent    10    (b)    Additional Rent    10    (c)    Use    10
   (d)    Waste    11    (e)    Insurance    11    (f)    Insurance Proceeds   
12    (g)    Use of Premises-Insurance    13    (h)    Use of Premises -
Cancellation of Insurance    13    (i)    Landlord Not Liable    13    (j)   
Indemnification of Landlord    13    (k)    Compliance with Laws    14    (1)   
Rules and Regulations    14    (m)    Alterations    14    (n)    Energy
Conservation    15    (0)    Repairs    15    (p)    Damage by Tenant    15   
(q)    Electrical Facilities    16    (r)    Abandonment    16    (s)   
Nuisance    16 5.    Landlord’s Covenants    16    (a)    Quiet Enjoyment    16
   (b)    Heating, Ventilating and Air-Conditioning    17    (c)    Cleaning   
17    (d)    Utility Services    17    (e)    . Elevators    18    (f)   
Washrooms    18    (g)    Maintain Building.    18    (h)    Repairs    18   
(i)    Snow Removal    18    (j)    Insurance    19    (k)    Governmental
Requirements    19    (1)    Interruption of Services    19 6.    Payment of
Taxes    20 7.    Calculation and Allocation of Allocable Taxes and Allocable
Operating Expenses    22 8.    Additional Services    27 9.    Overholding    27
10.    Assigning and Subletting    27 11.    Damage and Destruction    29 12.   
Leasehold Improvements and Trade Fixtures    30 13.    Ducts    32

 

-2-



--------------------------------------------------------------------------------

     Page 14.    Signs and Directories    32 15.    Access, Inspection, Right to
Show Premises    32 16.    Landlord’s Remedies    33    (a)    Re-Entry    33   
(b)    Remedies of Landlord    33       i.    Termination 1    33       ii.   
Recovery of Expenses    33       iii.    Right to Relet    33    (c)    Curing
of Default    33    (d)    Construction Liens    34    (e)    Distress    34   
(f)    Interest    34    (g)    Application of Receipts    34    (h)    Payments
After Termination    35 17.    Bankruptcy, Improper Use, Etc    35 18.   
Investment Canada Act    35 19.    Right to Relocate    36 20.    Expropriation
and Termination    37 21.    Notices    37 22.    Legal Costs    38 23.    Prior
Interests    38 24.    No Waiver of Default    39 25.    Delays    39 26.   
Joint and Several Liability.    39 27.    Guarantee    39 28.    Entire
Agreement    41 29.    Registration    41 30.    No Partnership.    41 31.   
Name of Building    41 32.    Time of Essence    41 33.    Severability    41
34.    Interpretation    41 35.    Successors    41

 

Schedule A      - Description of Lands Schedule B      - Rules and Regulations
Schedule C      - Floor Plan Schedule D      - Supplemental Terms & Conditions



--------------------------------------------------------------------------------

OFFICE LEASE

THIS LEASE made as of the 20th day of July, 1999.

IN PURSUANCE OF THE SHORT FORMS OF LEASES ACT

BETWEEN:

LOCATION 3 LIMITED

(hereinafter called the “Landlord”) OF THE FIRST PART - and-

3407276 CANADA INC., operating as

Bridgepoint Enterprises

(hereinafter called the “Tenant”)

OF THE SECOND PART

WITNESSETH that in consideration of the rents, covenants and agreements
hereinafter reserved and contained on the part of the Tenant, the Landlord
hereby demises and leases to the Tenant, the Premises located on the third floor
of the office building known as 55 York Street in the City of Toronto and more
particularly described in the plans and description annexed as Schedule “A” to
this lease (hereinafter called the “Premises”). The Rentable Area of the
Premises is approximately Four thousand, one hundred and twenty one
(4,121) square feet, subject to Architect’s verification, which shall be
measured and calculated in accordance with subclause 2(s).

TERM 1.

TO HAVE AND TO HOLD the Premises for and during the term of ten (10) years to be
computed from the 1st day of November, 1999, and from thenceforth next ensuing
and fully to be completed on the 31st. day of October, 2009.

 

DEFINITIONS

2. Except as otherwise provided in this lease, the following terms, when used
throughout this lease, shall have the meanings set out below:

 

  (a) Additional Services shall mean and refer to the services and supervisions
supplied by the Landlord referred to in clause 8 and to all other services of
any nature or kind supplied by the Landlord to the Tenant in addition to those
required to be supplied by the Landlord to the Tenant pursuant to this lease,
save and except any services which the Landlord elects to supply to tenants
generally, and the costs of which are included in Allocable Operating Expenses.



--------------------------------------------------------------------------------

  (b) Allocable Operating Expenses shall have the same meaning as is
attributable to such term in clause 7 hereof.

 

  (c) Allocable Taxes shall mean and refer to all taxes, rates, duties, levies
(including without limitation, commercial concentration levies) and assessments
whatsoever, whether municipal, parliamentary or otherwise levied, imposed or
assessed against the Building, or from time to time levied, imposed or assessed
in the future in lieu thereof, or for which the Landlord is liable including
those levied, imposed or assessed for education, schools and local improvements,
including any capital tax levied in respect of the Building or any part thereof
and including all costs and expenses (including legal and other professional
fees and interest and penalties or deferred payments) incurred by the Landlord
in good faith in contesting, resisting or appealing any taxes, rates, duties,
levies or assessments, but excluding:

 

  (i) taxes and licence fees in respect of any business carried on by tenants
and occupants of the Building, which taxes are herein sometimes collectively
called Business Taxes and shall include without limitation the Business Taxes
levied or assessed pursuant to die Assessment Act (Ontario);

 

  (ii) income or profit taxes upon the income of the Landlord, franchise,
corporate, estate, inheritance, succession, speculation or transfer tax or any
other tax or impost of a personal nature charged to or levied upon the Landlord,
to the extent that such taxes are not in future levied in lieu of such taxes,
rates, duties, levies and assessments against the Building or upon the Landlord
in respect thereof, which taxes are herein sometimes collectively called the
Landlord’s Income Taxes; and

 

  (iii) all taxes, rates, duties, levies and assessments (including Business
Taxes) which the Landlord recovers from tenants under subclause 6(b) hereof and
similar provisions of leases with other tenants, which taxes are herein
sometimes collectively called Tenant’s Taxes.

 

  (d) Architect shall mean the architect, engineer or surveyor from time to time
appointed by the Landlord.

 

  (e) Auditors shall mean and refer to a chartered accountant or a firm of
chartered accountants licensed to practice as chartered accountants pursuant to
the laws of the Province of Ontario, designated by the Landlord from time to
time as Auditors.

 

  (f) Building shall mean and refer to the lands, building and improvements
constructed (or to be constructed) by or on behalf of the Landlord upon the
lands and premises municipally known as 55 York Street in the City of Toronto
and more particularly described in Schedule “A” annexed hereto.

 

-5-



--------------------------------------------------------------------------------

  (g) Building Administration Areas shall mean and refer to office space in the
Office Premises used by the Landlord or its agents or employees for the
management, maintenance or operation of the Building, which space would
otherwise be rentable.

 

  (h) Business Day shall mean and refer to any of the days from Monday to Friday
inclusive of each week unless such day is a statutory holiday and such
additional days as may be designated by the Landlord.

 

  (i) Commencement Date shall mean and refer to the first day of the term.

 

  (j) Cost of. Additional Services shall mean and refer to the Landlord’s total
cost of providing Additional Services to the Tenant and without limiting the
generality of the foregoing shall include the cost of all labour (including
salaries, wages and fringe benefits) and material and other direct expenses
incurred, the cost of supervision and other indirect expenses capable of being
allocated thereto (such allocation to be made upon a reasonable basis) and all
other out-of-pocket expenses made in connection therewith including amounts paid
to independent contractors; the Cost of Additional Services shall also include
an amount equal to fifteen percent (15%) of the Landlord’s total cost of
providing Additional Services to the Tenant as outlined above (representing an
agreed estimate of the expenses to the Landlord for management and indirect
expenses incapable of being allocated).

 

  (k) Fire Cross Over Corridors shall mean and refer to corridors connecting
staircases on any floor of the Building constructed at any time pursuant to any
regulation, requirement or request of the Fire Marshall of the municipality or
of any other competent governmental authority, which are designated as Fire
Cross Over Corridors by the Landlord

 

  (1) Insured Damage shall mean and refer to that part of any damage occurring
to the Premises of which the entire cost of repair (or the entire cost of repair
other man a deductible amount properly includable in Allocable Operating
Expenses) is actually recoverable by the Landlord under a policy or policies of
insurance from time to time effected by the Landlord pursuant to subclause 50 or
if to the extent that the Landlord has not insured and is deemed to be a
co-insurer pursuant to such clause, would have been recoverable if the Landlord
had effected insurance in respect of perils and to amounts and on terms for
which it is by that clause . deemed to have insured. Where an applicable policy
of insurance contains an exclusion for damages recoverable from a third parry,
claims as to which the exclusion applies shall be considered Insured Damage only
if the Landlord successfully recovers from the third party.

 

  (m) Leasehold Improvements shall mean and refer to all items generally
considered as leasehold improvements, including without limitation all fixtures,
improvements, installations, alterations and additions from time to time made,
erected or installed by or on behalf of the Tenant or any previous occupant of
the Premises in the Premises or by or on behalf of tenants in other premises in
the Building including all partitions however affixed and whether or not movable
and all wall-to-wall carpeting.

 

-6-



--------------------------------------------------------------------------------

  (n) Life Safety Rooms shall mean and refer to office space in the Office
Premises designated by the Landlord from time to time for the exclusive holding
of controls installed to assist fire and emergency personnel, which space would
otherwise be rentable.

 

  (p) Move-In Period shall mean and refer to the period, if any, from the
commencement of the term until the time when eighty percent (80%) of the
Rentable Area of the Building has been leased to tenants who are required to pay
rent to me Landlord by virtue of the readiness of the premises for occupation,
or has been agreed to be leased to tenants who are so required to pay rent
pursuant to any such agreement to lease.

 

  (p) Normal Business Hours shall mean and refer to the hours from 8:00 A.M. to
6:00 P.M. and such other hours as may be designated by the Landlord on Business
Days.

 

  (q) Office Premises shall mean and refer to the portion of the Building which
is designated as rentable office area by the Landlord from time to time.

 

  (r) Proportionate Share shall mean and refer to the fraction which has as its
numerator the Rentable Area of the Premises and as its denominator the Rentable
Area of the Building.

 

  (s) Rentable Area:

 

  (i) as applied to any given floor, Rentable Area shall mean and refer to the
area of any such floor measured from the inside surface of the glass line of
exterior glazing without deduction for columns and projections necessary to the
Building and including all areas within the floor except stairwells (unless
installed for the exclusive benefit of a tenant), elevator shafts, flues,
stacks, pipe shafts, vertical ducts and the walls enclosing them, Building
Administration Areas and designated Fire Cross Over Corridors;

 

  (ii) as applied to the Building, Rentable Area shall mean and refer to the
aggregate of the Rentable Areas of each floor designated as Office Premises,
excluding the area of the ground floor lobby and entrances, the areas of the
Building used to house mechanical and other systems servicing the Building,
Building Administration Areas, designated Fire Cross Over Corridors, Life Safety
Rooms and areas designated by the Landlord as storage areas;

 

  (iii) as applied to premises occupying the entire Rentable Area of any floor,
Rentable Area shall mean and refer to the Rentable Area of such floor, and

 

-7-



--------------------------------------------------------------------------------

  (iv) as applied to premises occupying less than the entire Rentable Area of a
floor, Rentable Area shall mean and refer to the Rentable Area of any such floor
multiplied by a fraction the numerator of which is the area occupied or to be
occupied by the Tenant measured from the inside surface of the glass line of
exterior glazing to the inside finish of the corridor walls facing the Premises
and to the centre of demising walls separating the Premises from adjoining
premises without deduction for columns and projections necessary to the Building
and the denominator of which is the total area actually occupied or available
for occupation by the Tenant and other tenants on the floor measured in the same
manner as the Premises.

 

          The calculation of the Rentable Area of the Building, of any floor and
of the Premises shall be adjusted from time to time to reflect any structural
change in the Building or any change in use or function of any part of the
Building.

 

  (t) Shared Costs shall mean and refer to the cost of any services, facilities,
utilities or other expenses that are available for the joint use of the Building
and any other buildings adjacent to the Building or otherwise, that the
Landlord, acting reasonably, allocates or attributes to the Building.

 

  (u) Special Tenant Operating Expenses shall mean and refer to, for any given
period, the excess, as reasonably determined by the Landlord, of any expenses
incurred by the Landlord for such period relating to the Premises, which
expenses would otherwise be Allocable Operating Expenses over what such expenses
would have been but for the distinctive configuration of the Premises, or the
distinctive nature of the operation of the Tenant’s business or the distinctive
nature of any of the Tenant’s Leasehold Improvements, including but not limited
to any excess of air conditioning, heating, lighting, water, electrical power,
cleaning and security arrangements.

 

  (v) Tenant when used with a capital “T” shall mean and refer to the Tenant,
but where used with a small “t” and where the context so requires shall mean and
refer to any individual, partnership, association, corporation or entity
occupying any portion of the Building pursuant to a lease with the Landlord, an
agreement to lease with the Landlord or pursuant to a sublease or agreement to
sublease from any such person.

 

  (w) Utility Charges and Service Costs shall mean the cost of:

 

  (i) all electricity or other utilities supplied to the Premises;

 

  (ii) standard fluorescent tubes, light bulbs and ballasts plus 15% thereof as
an administrative-charge; and

 

  (iii) cleaning, maintaining and servicing the electric light fixtures in the
Premises plus 15% thereof as an administrative charge.

 

  (x) Year shall mean and refer to a period of twelve months commencing on
January 1 and ending on the next ensuing December 31 until changed pursuant to
subclause 7(g).

 

-8-



--------------------------------------------------------------------------------

RENT

3. (a) The Tenant shall pay to the Landlord as annual rent for the Premises
yearly and every year during the said term the sum of $ of lawful money of
Canada payable in equal monthly installments of $* each in advance on the first
day of each and every month during the said term without any prior demand
therefor and without any deduction, abatement or set-off whatsoever, except
where provided under the terms of this lease. Such payments shall be made by
cheque or money order payable to the Landlord or as it may direct from time to
time, and shall be payable at such place in Canada as the Landlord may direct
from time to time, and the first of such equal monthly installments of rent
shall become due and payable on the Commencement Date. The rent is based upon an
annual rate of$* per square foot of the Rentable Area of the Premises. As soon
as reasonably possible after completion of construction of the Premises, the
Landlord shall measure and calculate the Rentable Area of the Premises and only
at such time shall any necessary adjustments in the rent and additional rent be
made, which adjustments shall apply from the Commencement Date. *SEE SCHEDULE
“D” ATTACHED HERETO.

 

          PROVIDED that if the term hereof does not commence on the first day of
the calendar month, rent for the broken part of the calendar month at the
commencement of the said term shall be pro-rated at a rate per day equal to
one-three hundred and sixty-fifth (l/365th) of the annual rents specified in
this clause.

 

  (b) It is the intent of the Landlord and the Tenant that the rent described
above shall be net to the Landlord and that as additional rent the Tenant shall
pay to the Landlord the Tenant’s Proportionate Share of Allocable Taxes and
Allocable Operating Expenses in equal monthly installments in advance as more
particularly hereinafter set forth, and to pay for Utility Charges and Service
Costs, any Special Tenant Operating Expenses and any Additional Services as
hereinafter set forth.

 

  (c) If the Tenant occupies all or any portion of the Premises before the
Commencement Date, the Tenant shall pay to the Landlord on the Commencement Date
a rental in respect of the period from the date the Tenant so occupies any
portion of the Premises to the Commencement Date, which rental shall be that
percentage of the annual rent set out above, and that percentage of the Tenant’s
Proportionate Share of Allocable Taxes and Allocable Operating Expenses for one
calendar year which the number of days in such period is to 365. The Tenant
shall be bound by all the terms, conditions and provisos of this lease during
any such period of occupation prior to the Commencement Date.

 

-9-



--------------------------------------------------------------------------------

  (d) Provided that if due to the failure of the Landlord to complete
construction or to make available the utility services which the Landlord is
hereby obliged to furnish, the Premises or any part thereof are not ready for
installation of the Tenant’s Leasehold Improvements on the Commencement Date of
the said term, no part of the rent, or only the proportionate part thereof in
the event that the Tenant shall occupy a part of the Premises, shall be payable
by the Tenant until such time as the Premises are ready for the installation of
the Tenants Leasehold Improvements, or until such time as the Premises would
have been so ready but for any delay in completion caused by the Tenant’s delay
in providing the information and plans described in subclause 4(m) hereof, or
due to the Tenant’s failure to diligently complete Leasehold Improvements as set
out in this lease and the full rent shall accrue only after such last mentioned
date, and the Tenant hereby agrees to accept any such abatement of rent in full
settlement of all claims which the Tenant might Otherwise have by reason of the
Premises not being ready for installation of the Tenant’s Leasehold Improvements
on the Commencement Date. A certificate of the Architect as to the date the said
services were ready and available and construction completed or as to the date
upon which the same would have been available and completed respectively but for
the aforesaid failure or delay of the Tenant shall be conclusive and binding and
rent in full shall become payable from such date.

 

  (e) Taking possession of all or any portion of the Premises by the Tenant
shall be conclusive evidence as against the Tenant that the Premises or such
portion thereof are in satisfactory condition on the date of taking possession.

TENANT’S

COVENANTS

4. And the Tenant covenants with the Landlord:

 

Rent

(a) To pay rent and Additional Rent

 

Additional Rent

(b) To pay as Additional Rent its Proportionate Share of Allocable Operating
Expenses in accordance with the provisions of clauses 6 and 7 hereof and to pay
for Utility Charges and Service Costs, Special Tenant Operating Expenses and
Additional Services as hereinafter set forth.

 

Use

(c) To use the Premises only for the purposes of an office for the conduct of
the Tenant’s business and not to use or permit to be used the Premises or any
part thereof for the purpose of a workshop or for the sale of goods or for any
other purpose or business.

 

-10-



--------------------------------------------------------------------------------

  (d) Not to commit or permit, except as herein otherwise provided, any waste or
injury to the Premises including the Leasehold Improvements and any trade
fixtures therein, any loading of the floors thereof in excess of the maximum
degree of loading contemplated by the design criteria, or any use or manner of
use causing annoyance to other tenants and occupants of the Building.

 

Insurance

(e) That the Tenant shall, during the entire term hereof and during any period
of occupation of the Premises prior to the Commencement Date, at its sole cost
and expense, take out and keep in full force and effect and in the names of the
Tenant, the Landlord and the mortgagees of the Landlord as their respective
interests may appear, the following insurance:

 

  (i) “all risks” insurance upon property of every description and kind owned by
the Tenant, in the custody and control of the Tenant or for which the Tenant is
legally responsible, is legally liable or which was installed by or on behalf of
the Tenant (and which is located within the Building) including without
limitation, fittings, installations, alterations, additions, partitions,
fixtures and anything in the nature of a Leasehold Improvement in an amount not
less than the full replacement cost thereof, with coverage including but not
limited to, the perils of fire and standard extended coverage including
sprinkler leakage (where applicable), earthquake, flood and collapse. If there
is a dispute as to the amount which comprises full replacement cost the decision
of the Landlord or the mortgagee of the Landlord shall be conclusive;

 

  (ii) business interruption insurance in such amount as will reimburse the
Tenant for direct or indirect loss of earnings attributable to all perils
insured against in subclause 4(eX0 above, when applicable, and other perils
commonly insured against by prudent tenants or attributable to prevention of
access to the Premises or to the Building as a result of such perils;

 

  (iii) public liability and property damage insurance including personal injury
liability, contractual liability, nonowned automobile liability and owners’ and
contractors’ protective insurance coverage with respect to the Premises and the
Tenant’s use of any part of the Building and which coverage shall include the
activities and operations conducted by the Tenant and any other person on the
Premises. Such policies shall be written on a comprehensive basis with limits of
not less than Five Million Dollars ($5,000,000.00) for each occurrence involving
bodily injury to any one or more persons, or property damage, and such higher
limits as the Landlord or the mortgagees of the Landlord may reasonably require
from time to time and all such policies shall contain a severability of interest
clause and a cross-liability clause;

 

  (iv) “all risks” tenant’s legal liability insurance for the full replacement
cost of the Premises; coverage to include the activities and operations
conducted by the Tenant and any other persons on the Premises; and

 

-11-



--------------------------------------------------------------------------------

  (v) any other form or forms of insurance as the Tenant or the Landlord or the
mortgagees of the Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.

 

          Each policy required pursuant to this subclause 4(e) shall be in form
and with insurers acceptable to the Landlord and shall name as insured the
Landlord and anyone designated in writing by the Landlord. All property damage
and public liability insurance shall contain a provision for cross-liability and
severability of interests as between the Landlord and the Tenant. Each such
policy shall contain a waiver of any rights of subrogation which the insurers of
the Tenant may have against the Landlord and those for whom the Landlord is in
law responsible whether the damage is caused by the act, omission or negligence
of the Landlord or those for whom the Landlord is so responsible. Such policies
shall contain an endorsement requiring the insurers under such policies to
notify the Landlord in writing at least sixty days prior to any material change
or cancellation thereof and a waiver in favour of the Landlord and any mortgagee
of the Landlord of any breach of warranty clause such that the insurance
policies in question shall not be invalidated in respect of the interests of the
Landlord and any mortgagee by reason of any breach or violation of any
warranties, representations, declarations or conditions contained in such
policies and also a clause stating mat the Tenant’s insurance policy will be
considered as primary insurance and shall not call into contribution any other
insurance that may be available to the Landlord. The Tenant shall furnish to the
Landlord prior to the commencement of the term certified copies of all such
policies for its acceptance, as aforesaid, and shall provide written evidence of
the continuation of such policies not less than ten days prior to their
respective expiry dates. The cost of premiums for each and every such policy
shall be paid by the Tenant If the Tenant fails to maintain such insurance, the
Landlord shall have the right, but not the obligation, to do so, and to pay the
cost of premium therefor, and in such event the Tenant shall repay to the
Landlord, as Additional Rent, forthwith on demand the amount so paid plus
fifteen percent (15%) thereof as an administrative charge.

 

Insurance Proceeds

(f) That in the event of damage or destruction to the Leasehold Improvements in
the Premises covered by insurance required to be taken out by the Tenant
pursuant to subclause 4(e), the Tenant will use the proceeds of such insurance
for the purpose of repairing or restoring such Leasehold Improvements. In the
event of damage to or destruction of the Building entitling the Landlord to
terminate this lease pursuant to subclause 11(b) hereof, then if the Premises
have also been damaged, the Tenant will pay to the Landlord all of its insurance
proceeds relating to the Leasehold Improvements in the Premises.

 

-12-



--------------------------------------------------------------------------------

Use of Premises - Insurance

(g) That neither the Tenant nor its officers, directors, agents; servants,
licensees, concessionaires, assignees or subtenants shall bring on to the
Premises nor do or omit or permit to be done or omitted upon or about the
Premises anything which shall cause the rate of insurance payable by the
Landlord upon the Premises or the Building or a part thereof or its contents to
be increased and if the said rate of insurance shall be increased by reason of
the use made of the Premises or by reason of anything done or omitted or
permitted to be done or omitted by the Tenant or its officers, directors,
agents, servants, licensees, concessionaires, assignees or subtenants or by
anyone permitted by the Tenant to be upon the Premises, the Tenant shall pay to
the Landlord forthwith upon demand the amount of such increase without prejudice
to the Landlord’s rights to terminate this lease and re-enter the Premises for
breach of this covenant

 

Use of Premises Cancellation of Insurance

(h) That if any policy of insurance upon the Building or any part thereof or the
contents shall be canceled or refused to be renewed or granted by an insurer by
reason of the use or occupation of the Premises or any part thereof by the
Tenant or by any one of its officers, directors, agents, servants,, licensees,
concessionaires, assignees, subtenants or by anyone permitted by the Tenant to
be upon the Premises, the Tenant shall forthwith upon demand remedy or rectify
such use or occupation and if the Tenant shall fail to do so forthwith the
Landlord may at its option terminate this lease by leaving upon the Premises
notice in writing of such termination and the Tenant shall immediately deliver
up possession of the Premises to the Landlord and the Landlord may re-enter and
take possession of the Premises and Tenant shall thereupon pay all rent and any
other payment for which the Tenant is liable under this lease, apportioned to
the date of such termination, together with all losses, damages or costs of any
kind arising out of the Tenant’s breach of this provision or the termination of
this lease under this subclause.

 

Landlord Not Liable

(0 That the Landlord shall not be liable for any bodily injury or death of, or
loss or damage to any property belonging to the Tenant or its employees,
invitees or licensees or any other person in, on or about-the Building unless
resulting from the actual fault, privity or negligence of the Landlord.

 

Indemnification of Landord

(j) That the Tenant shall indemnify the Landlord and save it harmless from and
against any and all loss (including loss of rentals payable by the Tenant
pursuant to this lease), claims, actions, damages, liability and expense in
connection with loss of life, personal injury or damage to property arising from
any occurrence in, upon or at the Premises, or the occupancy or use by the
Tenant of the Premises or any part thereof, or occasioned wholly or in part by
any act or omission of the Tenant, its agents, contractors, employees, servants,
licensees, concessionaires or

 

-13-



--------------------------------------------------------------------------------

 

invitees or by anyone permitted to be on the Premises by the Tenant In case the
Landlord shall, without fault on its part, be made a party to any litigation
commenced by or against the Tenant, then the Tenant shall protect and hold the
Landlord harmless and shall pay all costs, expenses and reasonable legal fees
incurred or paid by the Landlord in connection with such litigation.

 

Compliance with Laws

(k) To comply promptly, at its own expense, with and conform to the requirements
of all applicable statutes, laws, by-laws, regulations, ordinances and orders of
any municipal, federal, provincial or other governmental authority at any time
in force during the term hereof and affecting the occupation or use of the
Premises, or affecting the condition, equipment or use of the Leasehold
Improvements, trade fixtures, furniture, equipment installed in the Premises or
affecting the making by the Tenant of any repairs, changes or improvements in
the Premises. If the Tenant should default under the provisions of this
subclause, the Landlord may, without prejudice to its rights to terminate this
lease or to reenter the Premises for breach of covenant contained in this
subclause, comply with any such requirements aforesaid and the Tenant shall
forthwith pay all costs and expenses incurred by the Landlord in this regard and
the Tenant agrees that all such costs and expenses shall be recoverable by the
Landlord as if the same were additional rent reserved and in arrears under this
lease.

 

Rules and Regulations

(1) To observe and perform and to cause its employees, invitees and others over
whom the Tenant can reasonably be expected to exercise control to observe and
perform, the rules and regulations attached as Schedule “B” hereto and such
further and other reasonable rules and regulations and amendments and changes
therein as may hereafter be made by the Landlord and notified to the Tenant,
except that no change may be made that is inconsistent with this lease unless
the Tenant consents thereto; the rules and regulations as from time to time
amended, are not necessarily of uniform application, but may be waived in whole
or in part in respect of other tenants without affecting their enforceability
with respect to the Tenant and the Premises and may be waived in whole or in
part with respect to the Premises without waiving them as to future application
to the Premises; and the imposition of such rules and regulations shall not
create or imply any obligation of the Landlord to enforce them or create any
liability of the Landlord for their non-enforcement

 

Alterations

(m) That the Tenant shall not make any alteration, addition or improvement or
construct or place any Leasehold Improvements therein without first submitting
the plans and specifications (including materials to be used) thereof to the
Landlord and without first obtaining the approval in writing thereof of the
Landlord, such approval not to be unreasonably withheld. Any erection, addition
or improvement placed upon the Premises shall be subject to all the provisions
of this lease, and if removed as hereinafter provided, the Tenant shall repair
all damage caused by the installation and removal thereof. The Landlord may from
time to time prepare and distribute to the Tenant design criteria setting forth
the

 

-14-



--------------------------------------------------------------------------------

 

Landlord’s usual standards for the obtaining of approval for any such
alteration, addition, improvement, construction or placing by the Tenant, but
such design criteria shall not prejudice the Landlord’s right to refuse consent
and shall not relieve the Tenant from the obligation to obtain the approval of
the Landlord for any such activity.

 

Energy Conservation

(n) To comply with reasonable measures introduced by the Landlord or measures
introduced by legislative authority from time to time in the interest of energy
conservation and to control Allocable Operating Expenses whereby the Landlord
may by the use of a pulse or other system turn out or reduce all lighting in the
Office Premises except emergency lighting and lighting which the Tenant may
separately control by local switching for the Premises (the Landlord to
communicate from time to time to the Tenant the schedule for the use of such a
system) and reduce energy consumption in the Office Premises, provided that if
the Tenant does not participate in such approved measures with respect to the
Premises, the Tenant may be required to pay, as Special Tenant Operating
Expenses, for the additional energy consumed in the Premises or the Office
Premises as a result of its not participating in such measures

 

Repairs

(o) That the Tenant shall repair, reasonable wear and tear and damage by fire,
lightning, tempest, standard extended coverage insurance perils, structural
defects and weakness only excepted; but this obligation shall not extend to
structural members or to exterior glass or to repairs which the Landlord would
be required to make pursuant to subclause 5(h) but for the exclusion therefrom
of defects not sufficient to impair the Tenant’s enjoyment of the Premises while
using them in a manner consistent with this lease; if the Premises occupy the
entire Rentable Area of any floor of the Building, the Tenant shall repair as
aforesaid and maintain any washrooms for which the Tenant has exclusive use on
any such floor. The Landlord or its agent at all reasonable times during the
term may enter the Premises to inspect the condition thereof, where an
inspection reveals repairs are necessary and required by the lease to be done by
the Tenant, the Landlord shall give the Tenant notice in writing and thereupon
the Tenant shall within five (S) days from the delivery of the notice, make or
commence making and diligently proceed with the necessary repairs in a good and
workmanlike manner; if the Tenant fails to repair after receiving notice as
aforesaid the Landlord may commence or complete the necessary repairs and any
expenses so incurred by the Landlord plus 15% thereof as an administrative
charge shall be recoverable by the Landlord as if the same were additional rent
reserved and in arrears.

 

Damage by Tenant

(p) That if any part of the Building, including exterior glass and the systems
for interior climate control and for the provision of utilities, becomes out of
repair, damaged or destroyed through the negligence of or misuse by the Tenant
or its employees, agents, invitees or others under its control, the expense of
repairs or replacements thereto necessitated thereby, plus 15% thereof as an
administrative charge, shall be reimbursed to the Landlord by the Tenant
promptly upon demand save in respect of Insured Damage.

 

-15-



--------------------------------------------------------------------------------

Electrical Facilities

(q) That the Tenant shall not install or use any electrical or other equipment
or electrical arrangement which may overload the electrical or other service
facilities unless it does so with the express written consent of the Landlord
and at its own expense makes whatever changes are necessary to comply with the
reasonable and lawful requirements of the Landlord’s insurance underwriters and
governmental authorities having jurisdiction and in any event the Tenant shall
make no changes until it first submits the plans and specifications for the same
to the Landlord and obtains the Landlord’s written approval for such plans and
specifications, which approval will not be unreasonably withheld.

 

Abandonment

(r) In the event that the Premises shall become vacant or be abandoned or not be
used for the purpose aforesaid and remain so for a period of four (4) days or if
the Premises shall be used by any other person or persons than the Tenant or for
any other purpose than that for which the same were let,, without the written
consent of the Landlord, then the installments of rent accruing due during the
next ensuing three (3) months shall immediately become due and payable to the
Landlord and the Landlord, in addition to any other remedies which it may have,
shall have the right to enter the Premises as agent of the Tenant, either by
force or otherwise without being liable for any prosecution therefor, and to
relet the Premises as agent of the Tenant, and to receive the rent therefor to
be applied on account of the rent payable hereunder, or the Landlord may, at its
option, terminate this lease, or the Landlord may re-enter and take possession
of the Premises and notwithstanding the foregoing obligation to pay the rent
accruing due during the next ensuing three months, the Tenant shall continue to
be liable to the Landlord for the rent reserved hereby for the balance of the
term and the Tenant shall also be liable to the Landlord for any and all loss
occasioned by reason of such abandonment, vacating or improper use of the
Premises.

 

Nuisance

(s) That the Tenant shall not cause or maintain any nuisance in or about the
Premises, and shall keep the Premises free of debris, rodents, vermin and
anything of a dangerous, noxious or offensive nature or which could create a
fire hazard (through undue load of electrical circuits or otherwise) and shall
not cause any undue vibration, heat or noise.

 

LANDLORD’S COVENANTS

5. And the Landlord covenants with the Tenant

 

Quiet Enjoyment

(a) If the Tenant pays the rent and additional rent and other sums herein
provided, and observes and performs all the terms, covenants and conditions on
the Tenants part to be observed and performed, the Tenant shall be entitled to
peaceably and quietly hold and enjoy the Premises for the term hereby demised
without hindrance or interruption by the Landlord, or any other person lawfully
claiming by, through or under the Landlord subject, nevertheless, to the terms,
covenants and conditions of this lease.

 

-16-



--------------------------------------------------------------------------------

Heating, Ventilating and Air Conditioning

(b) To maintain in the Premises conditions of reasonable and comfort during
Normal Business Hours in accordance with standards interior climate control
generally pertaining at the date of this lease applicable to normal occupancy of
premises for office purposes, such conditions to be maintained by means of a
system for heating and cooling, humidifying and dehumidifying, filtering and
circulating air and processed air. The Landlord shall not be responsible for any
inadequacy of performance of the said system if the number of persons per square
foot of floor area or the amount of electrical power consumed in the Premises
exceeds the guidelines set out in the Landlord’s design criteria, or if the
Tenant installs partitions or other installations in locations which interfere
with the proper operation of the system of interior climate control, or if the
window coverings on exterior windows are not kept fully closed while the windows
are exposed to direct sunlight. If the use of the Premises does not accord with
the aforementioned requirements and changes in the system are (in the reasonable
opinion of the Landlord) desirable to accommodate such use the Landlord may make
such changes and the entire expense of such changes plus 15% thereof as an
administrative charge will be reimbursed by the Tenant to the Landlord and shall
be recoverable by the Landlord as if the same were additional rent reserved and
in arrears. If, in the opinion of the Landlord, such changes result in
maintenance costs or operating costs in excess of .those which would have
occurred had such changes not been made, the Landlord may estimate the amount of
such excess on a reasonable basis and such amount shall be a Special Tenant
Operating Expense.

 

Cleaning

(c) To provide janitorial and cleaning services, including outside window
washing, to the Building including the Premises and common areas of the Building
consisting of the services to be rendered substantially in accordance with the
standards of office buildings of a similar type in the same municipality at the
date of this lease. It is agreed by the Tenant that any janitor or cleaning
services (including outside window washing) which the Landlord shall provide to
the Premises in addition to those described above, shall be Additional Services.
It is further agreed that the Landlord shall not be responsible for any act or
omission on the part of any person or persons employed to perform such work and
shall not be responsible for any loss or damage occasioned by any of such
persons.

 

Utility Services

(d) To bring electrical and telephone service to the floor on which the Premises
are situate, and to provide water to washrooms available for the Tenants use. To
furnish electricity to the Premises for lighting and for office equipment
capable of operating from the circuits available and standard to the Office
Premises and the Landlord shall replace from time to time in accordance with
some reasonable procedure to be determined by the Landlord the electric light
bulbs, tubes and ballasts installed in lighting fixtures standard to the Office
Premises, as described in any design criteria distributed by the Landlord to the
Tenant If the lighting fixtures installed in the Premises are not in accordance
with any design criteria delivered by the Landlord, the Landlord may charge the
Tenant, as a Special Tenant Operating Expense, for any amount estimated by the
Landlord on a reasonable basis to be the excess of the cost of replacing
non-standard

 

-17-



--------------------------------------------------------------------------------

 

bulbs, tubes and ballasts over what the cost would have been if the lighting
fixtures in the Premises had been standard to the Office Premises as aforesaid.
The Landlord may from time to time establish a reasonable procedure (and, in
that event, shall notify the Tenant) to determine whether the use by the Tenant
of electricity is in excess (on a per square foot basis) of the normal office
consumption in the Building or outside Normal Business Hours and, if so, may
charge the Tenant for the cost of the excess as a Special Tenant Operating
Expense. If the Tenant is unsatisfied with such procedure and desires the
installation of a separate electricity consumption meter, any installation that
may be agreed to by the Landlord shall be at the expense of the Tenant and
remain as a Leasehold Improvement.

 

Elevators

(e) To furnish, except when repairs are being made, passenger elevator service
during Normal Business Hours; operatorless automatic elevator service, if used,
shall be deemed elevator service within the meaning of this subclause; and to
permit the Tenant and the employees of the Tenant to have the free use of such
elevator service in common with others, but under no circumstances shall the
Landlord be held responsible for any damage, loss or injury happening to any
person or property while using the same or occasioned to any person or property
by any elevator or any of its appurtenances. All deliveries to the Premises
shall be made by the elevator designated by the Landlord during hours prescribed
therefor by the Landlord.

 

Washrooms

(f) To provide washrooms and to give the Tenant and the Tenants employees and
all other persons authorized by the Tenant in common with others entitled
thereto the right to use the washrooms so provided.

 

Maintain Building

(g) To operate and maintain the Building, so that the premises shall be suitable
for the purpose for which they are hereby leased, but not to maintain anything
which under the provisions of this lease is the obligation of the Tenant

 

Repairs

(h) Subject to the provisions of subclause 4(o) hereof, to keep the Building and
the structural members or elements of the Premises in a good and reasonable
state of repair and to repair defects in construction performed or installation
made by the Landlord to the Building if, and to the extent that such defects
impair the enjoyment of the Premises by the Tenant using them in a manner
consistent with this lease; provided that the Landlord shall not be required to
repair Leasehold Improvements unless and to the extent that damage to any
Leasehold Improvements is caused by the negligence of the Landlord.

 

Snow Removal

(i) Whenever reasonably required, to remove ice and snow from any sidewalks,
driveways, private walks or parking lot appurtenant to the Building.

 

-18-



--------------------------------------------------------------------------------

Insurance

(j) To insure and keep insured the Building and all improvements and
installations made by the Landlord in the Premises (other than improvements made
in the Premises on behalf of the Tenant or any previous occupant of the
Premises) against loss or damage by fire, lightning, tempest and such other
standard extended coverage insurance perils as are normally entered into from
time to time during the term by owners of similar buildings in the same
municipality for such an amount as in the opinion of the Landlord is necessary
to protect the Landlord against such loss or damage and on such terms and with
such insurer as the Landlord may in its absolute discretion determine; it is
further agreed that the Landlord shall not be liable:

 

  (i) for any damage (other than Insured Damage) which is caused by steam,
water, rain or snow which may leak into, issue or flow from any part of the
Building, or from the pipes or plumbing works, including the sprinkler system,
or from any other place or quarter or for any damage caused by or attributable
to the condition or arrangement of any electric or other wiring or of sprinkler
heads or for any damage caused by anything done or omitted by any other tenant;

 

  (ii) for any act or omission (including theft, malfeasance or negligence) on
the part of any agent, contractor or person from time to time employed by it to
perform janitor services, security services, supervision or any other work in or
about the Premises or the Building; or

 

  (iii) for loss or damage, however caused, to money, securities, negotiable
instruments, papers or other valuables of the Tenant.

 

Governmental Requirements

(k) The Landlord shall be deemed to have observed and performed the terms and
conditions to be performed by the Landlord under mis lease, including those
relating to the provision of utilities and services, if in so doing it acts in
accordance with a directive, policy or request of a governmental or
quasi-governmental authority serving the public interest in the fields of
energy, conservation or security.

 

Interruption of Services

(1) Provided that the Landlord shall have the right to stop the use of the
facilities and the supply of the services mentioned in this clause 5 when
necessary by reason of accident or during the making of repairs, alterations or
improvements to any of the said services or facilities which-the Landlord in his
absolute discretion deems necessary or desirable until the said repairs,
alterations or improvements shall have been completed to the satisfaction of the
Landlord, but the Landlord shall make such repairs, alterations or improvements
with all reasonable speed; the Landlord shall not be liable for failure to
operate any of the said facilities or supply any of the said services during any
such stoppage as aforesaid, or for any period of time that the Landlord is
prevented from operating any such facilities or supplying any such services by
reason of strike, by order or regulation of any governmental authority or
agency, or failure of electric current, steam or water supply necessary to the
operation of any such facility or the supply of any such service or by the
failure to obtain any such supply with the exercise of reasonable diligence or
by any other cause beyond the Landlord’s reasonable control.

 

-19-



--------------------------------------------------------------------------------

PAYMENT OF TAXES

6. (a) The Landlord covenants with the Tenant to pay all Allocable Taxes.

 

  (b) The Tenant covenants with the Landlord to pay promptly when due to the
taxing authority or authorities having jurisdiction, all taxes, rates, duties,
levies, and assessments whatsoever, whether municipal, parliamentary or
otherwise, levied, imposed or assessed in respect of any and every business
carried on in the Premises by the Tenant, subtenants, licensees or other
occupants of the Premises or in respect of the use or occupancy thereof,
including license fees and Business Taxes levied or assessed pursuant to the
Assessment Act, R.S.O. 1980 c. 31. The Tenant further covenants with the
Landlord to pay to the Landlord promptly on demand therefor by the Landlord an
amount equal to any of the following taxes the Landlord may determine to recover
from the Tenant and any amounts so paid by the Tenant to the Landlord (and from
all other tenants under corresponding clauses of other leases) shall be excluded
in the determination of Allocable Taxes:

 

  (i) all taxes charged in respect of all Leasehold Improvements and trade
fixtures and all furniture and equipment made, owned or installed by or on
behalf of the Tenant in the Premises; and

 

  (ii) if by reason of the act, election or religion of the Tenant or any
subtenant, licensee or occupant of the Premises, the Premises or any part of
them shall be assessed for the support of separate schools, the amount by which
the taxes so payable exceed those which would have been payable if the Premises
had been assessed for the support of public schools. Notwithstanding any other
provisions of this lease, the Tenant shall pay to the Landlord an amount equal
to any and all goods and services taxes, sales taxes, value added taxes,
business transfer taxes, or any other taxes imposed on the Landlord or the
Tenant with respect to the rent (annual rent, additional rent or any other
amounts payable by the Tenant to the Landlord hereunder) payable by the Tenant
to the Landlord under this lease, or in respect of the rental of space under
this lease, whether characterized as a goods and services tax, sales tax, value
added tax, business transfer tax, or otherwise (hereinafter individually and
collectively called “Sales Taxes”). The amount of the Sales Taxes so payable by
the Tenant shall be calculated by the Landlord in accordance with the applicable
legislation and shall be paid to the Landlord at the same time as the amounts to
which such Sales Taxes apply are payable to the Landlord under, the terms of
this lease or upon demand or at such other time or times as the Landlord from
time to time determines. Despite any other provisions of this lease, the amount
payable by the Tenant under this paragraph shall be deemed not to be rent, but
the Landlord shall have all of the same remedies for and rights of recovery of
such amount as it has for recovery of rent under this lease.

 

-20-



--------------------------------------------------------------------------------

  (c) The Landlord may postpone payment of any taxes payable by it and the
Tenant may postpone payment of any taxes, rates, duties, levies and assessments
payable by it hereunder directly to a taxing authority in each case to the
extent permitted by law and if prosecuting in good faith an appeal against the
imposition thereof and provided in the case of a postponement by the Tenant that
if the Building or any part thereof or the Landlord shall have become liable to
assessment, prosecution, fine or other liability, the Tenant shall give security
to the Landlord in a form and in an amount reasonably satisfactory to the
Landlord in respect of such liability and such undertakings as the Landlord may
reasonably require to ensure payment thereof.

 

  (d) Where the determination of any taxes depends upon an apportionment of an
assessment which has not been made by the taxing authority or authorities having
jurisdiction, the Landlord may determine the same. Any determinations so made by
the Landlord shall be binding upon the Tenant unless shown to be unreasonable or
erroneous in some substantial respect

 

  (e) Notwithstanding the foregoing, in the absence of any separate assessment
of Leasehold Improvements or trade fixtures (if assessable), furniture or
equipment of the Tenant referred to in item CO of subclause 6(b) or of other
tenants, the Landlord may elect not to make a determination thereof and may from
time to time waive payment of amounts which would otherwise be payable by the
Tenant under that item (and by other tenants under comparable provisions of
other leases of premises in the Building), in which event such amounts shall
form part of Allocable Taxes, without prejudice to the right of the Landlord to
make any such determination in the future, either generally or in the case of
the Tenant or any other tenant where the value of such Leasehold Improvements,
trade fixtures, furniture or equipment is unusually large, with the intent mat
the enforcement or non-enforcement of the said item (and any like provisions in
other leases) shall not operate as to impose any substantial inequity against
tenants including the Tenant

 

  (f) Whenever requested by the Landlord, the Tenant will deliver to it receipts
for payment of all taxes, rates, duties, levies and assessments payable by the
Tenant directly to a taxing authority or authorities and furnish such other
information in connection therewith as the Landlord may reasonably require. -•

 

  (g) The Tenant agrees that it will not conduct any appeal from any
governmental assessment or determination of the value of the Building or any
portion thereof whether or not the assessment or determination affects the
amount of tax to be paid by the Tenant The Tenant shall instead rely upon the
Landlord to conduct any such appeal in the interest of all occupants of the
Building and the Landlord agrees that it will do so (with the expense to be
included in Allocable Operating Expenses) if the appeal in the opinion of the
Landlord would be reasonably likely to attain a favourable result, but the
Landlord shall in no event be responsible or liable to the Tenant for any act or
failure to act regarding any such appeal unless such act or omission was
committed in bad faith.

 

-21-



--------------------------------------------------------------------------------

CALCULATION AND

ALLOCATION OF

ALLOCABLE AND

ALLOCABLE

OPERATING EXPENSES

7. (a) Allocable Operating Expenses shall mean and refer to the total amounts
incurred, paid or payable, whether by Landlord or by others on behalf of the
Landlord, for the management, maintenance and operation of the Building, such
costs and expenses to include without limitation:

 

  (i) the total annual costs of insuring the Building and all property in the
Building owned by the Landlord or for which the Landlord is legally liable, with
such forms of coverage and in such amounts as the Landlord, or its mortgagees
(including a trustee for bondholders) may, from time to time determine,
including, without limitation, insurance against

 

  (A) any risks of physical loss or damage to the property of the Landlord on a
replacement cost basis;

 

  (B) boiler, pressure vessels, air-conditioning equipment and miscellaneous
electrical apparatus insurance on a broad form blanket cover repair and
replacement basis;

 

  (C) loss of insurable gross profits attributable to all perils insured against
by the Landlord or commonly insured against by prudent landlords;

 

  (D) third party liability hazards, including the exposure to personal injury,
bodily injury, and property damage on an occurrence basis, and including
insurance for all contractual obligations and covering also boiler, pressure
vessels, air-conditioning equipment and miscellaneous electrical apparatus
actions of all authorized employees, subcontractors and agents while working on
behalf of the Landlord; and

 

  (E) any other form or forms of insurance as the Landlord or its mortgagees
(including a trustee for bondholders) may reasonably require from time to time
for insurable risks and in amounts against which a prudent landlord would
protect himself.

 

  (ii) costs and premiums paid for warranties and guarantees;

 

  (iii) complete maintenance, janitorial and cleaning services for the Building,
including grounds maintenance, snow removal window cleaning, garbage and waste
collection and disposal, and the cost of operating and maintaining any
merchandise holding and receiving areas and truck docks;

 

  (iv) elevator maintenance, lighting, public and private utilities, including
water and electricity (not otherwise chargeable to any tenant of the Building),
together with the cost of energy management programs;

 

-22-



--------------------------------------------------------------------------------

  (v) policing, supervision and security services;

 

  (vi) salaries of all personnel employed to carry out maintenance and service
operations, including contributions towards usual fringe benefits, unemployment
insurance, pension plan contributions and similar contributions;

 

  (vii) the cost to the Landlord of the rental of any equipment and the cost of
building supplies used by the Landlord in the maintenance and operation of the
Building;

 

  (viii) costs of heating, air-conditioning and ventilation of the Building;

 

  (ix) legal fees as reasonably attributable to the daily operations of the
Building but excluding legal fees otherwise recoverable and legal fees for lease
enforcement and leasing of the Building;

 

  (x) audit fees in connection with the calculations referred to in this lease;

 

  (xi) any expenses, fees, rentals, costs, and disbursements incurred by or on
behalf of tenants with whom the Landlord may from time to time have agreements
whereby such tenants perform any cleaning, maintenance, or...other work or
services ordinarily performed by the Landlord, and which expenses if incurred by
the Landlord would ordinarily be included in Allocable Operating Expenses;

 

  (xii) the total charges of any independent contractors employed in the care,
maintenance, cleaning or operation of the Building;

 

  (xiii) Shared Costs;

 

  (xiv) the value of services not reflecting a direct cost to the Landlord
including the rental value of Building Administration Areas, Life Safety Rooms
and designated Fire Cross Over Corridors;

 

  (xv) depreciation or amortization of:

 

  (A) the costs and expenses, including repair and replacements, of all
maintenance and cleaning equipment and master utility meters;

 

  (B) the costs and expenses incurred for repairing or replacing all other
fixtures, equipment and facilities serving or forming part of the Building
(including, without limitation, the heating, ventilating and airconditioning and
climate control systems serving the Building) which by their nature, require
periodic or substantial repair or replacement, unless they are charged fully in
the Year in which they are incurred, in accordance with sound accounting
principles; and

 

-23-



--------------------------------------------------------------------------------

  (C) the costs of improvements properly charged to capital account and
amortized over their useful life, as determined by the Landlord in accordance
with sound accounting principles, if one of the purposes thereof is to reduce
energy consumption, or to reduce Allocable Operating Expenses, or if any of such
improvements is required by any governmental authority or regulation.

 

  (xvi) the cost of any fee paid to any property manager or property management
firm who has contracted with the Landlord to provide property management
services for the Building; if the Landlord does not enter into an agreement with
a property manager or property management firm, in computing Allocable Operating
Expenses there shall be specifically included a fee of an amount equal to the
fee customarily charged by property management firms for the management of
similar office buildings in the same municipality, which amount is hereby agreed
to represent the Landlord’s cost of providing property management services to
the Building.

 

          If the Building is not fully occupied for any period within the Term,
the Allocable Operating Expenses shall be adjusted to reflect full occupancy.

 

  (b) Notwithstanding the provisions of subclause 7(a) hereof, Allocable
Operating Expenses shall not include the following:

 

  (i) any administrative wages and salaries or any other general and
administrative overhead of the Landlord or commission, advertising costs, or
legal expenses in connection with leasing the Building or any part thereof;

 

  (ii) all Costs of Additional Services actually received from tenants and all
other sums actually received from tenants (other than rent, Allocable Taxes and
Allocable Operating Expenses) to the extent that the amounts so recovered relate
to costs included in Allocable Operating Expenses;

 

  (Hi) all insurance premiums reimbursed by any tenant of the Building;

 

  (iv) any amount paid as a fine or a penalty as a result of the violation of
law, provided such violation of law was not caused by or contributed to by the
Tenant, or the payment of which constitutes a violation of law, or the
reimbursement of which would constitute a violation of law,

 

  (v) expenses incurred by the Landlord in respect of charges directly
chargeable to other tenants of the Building including electricity used by other
tenants of the Building for lighting or for the operation of business equipment
and machinery, within such tenants’ premises, or with respect to the repair of
damage to the Building, all to the extent that the Landlord receives
reimbursement or is entitled to receive reimbursement therefor by other tenants
of the Building or from the proceeds of insurance;

 

-24-



--------------------------------------------------------------------------------

(vi) the expenses incurred by the Landlord in respect of installation of other
tenants’ Leasehold Improvements;

(vii) interest and principal on mortgages and capital cost allowance on the
Building;

(viii) costs of alterations of the Premises or of the premises of other tenants
and corresponding costs as to premises occupied or to be occupied by the
Landlord, except as they relate to premises occupied by the Landlord in the
performance of its function as Landlord of the Building; and

(ix) subject to subclause 7(aXxv), costs of capital improvements, capital
replacements and other expenses properly chargeable to capital account

(c) The Landlord shall determine from time to time the Rentable Area of the
Premises and of the Building and shall determine from time to time the Tenant’s
Proportionate Share. If the Tenant does not dispute the Landlord’s determination
of the Rentable Area or of the Tenant’s Proportionate Share within three
(3) months of receipt of notice of such determination, the Tenant shall be
deemed to accept the accuracy of such determination and the Tenant shall not be
entitled to dispute its amount of its Proportionate. Share of Allocable Taxes
and Allocable Operating Expenses on the grounds of any error or inaccuracy in
the determination of Rentable Area of the Building and the determination so made
by the Architect shall be binding upon the Landlord and the Tenant The cost of
the preparation of the certificate of measurement by the Architect shall be at
the expense of the Tenant It is understood and agreed that the determination of
the Tenant’s Proportionate Share may be recalculated by the Landlord from time
to time to reflect changes in the Rentable Area of the Building, of the Premises
or of other premises.

(d) Insofar as the determination of Tenant’s Proportionate Share of Allocable
Taxes and Allocable Operating Expenses is dependent upon calculations other man
area measurement, the same shall be binding upon the Tenant In the event that
the Tenant requests that an audited statement of the calculations be submitted,
the Landlord shall have prepared such audited statement, the cost of which shall
be payable by the Tenant Any expenses not directly incurred by the Landlord but
which are included in Allocable Operating Expenses may be estimated by the
Landlord on whatever reasonable basis the Landlord may select

 

-25-



--------------------------------------------------------------------------------

  (e) Prior to the commencement of the term and to the commencement of each Year
thereafter, the Landlord may estimate the Tenant’s Proportionate Share of
Allocable Taxes and Allocable Operating Expenses for the ensuing Year and shall
notify the Tenant in writing of the estimate. The amount so estimated shall be
payable in equal monthly installments in advance over the Year, each installment
being payable on each monthly rental payment date as provided in subclause 3(a).
From time to time during a Year the Landlord may re-estimate the amount of the
Tenant’s Proportionate Share of Allocable Taxes and Allocable Operating Expenses
for the Year, in which event the Landlord shall notify the Tenant in writing of
the re-estimate and shall fix monthly installments for the then remaining
balance of such Year.

 

  (f) When the necessary information becomes available, the Landlord shall
recalculate the Tenant’s Proportionate Share of Allocable Taxes and Allocable
Operating Expenses for each Year referred to in subclause 7(e). The Landlord and
the Tenant shall expeditiously make between them any readjustment which such
recalculation may show to be necessary, so mat the Tenant shall be credited for
any overpayment or debited for any deficiency. Neither party may claim a
readjustment in respect of the Tenant’s Proportionate Share of Allocable Taxes
or Allocable Operating Expenses based upon any error of estimation,
determination or calculation thereof unless claimed in writing prior to the
expiration of six months after the date on which the Tenant has been notified of
the recalculation referred to herein, other than any claim for readjustment
based upon other matters, including without limitation the outcome of litigation
or negotiation affecting expenses which constitute component parts of the
Allocable Taxes or Allocable Operating Expenses.

 

  (g) In the event that the Landlord shall change its accounting system or
procedures so that it shall become more convenient for the provisions of
subclauses 7(e), 7(f) and 7(h) to be administered on the basis of some twelve
(12) month period other than one ending on December 31, then the Landlord may
determine upon not less than six (6) months written notice to the Tenant and
other tenants that such provisions of this lease and comparable provisions of
other leases of premises in the Building shall be so administered and after the
expiry of the notice period, subclauses 7(e) and 7(f) and 7(h) shall be and be
deemed to be appropriately amended to that end.

 

  (h) Notwithstanding the preceding provisions of this clause, during the
Move-In Period, the Tenant shall reimburse the Landlord for.

 

  (i) those expenses which, in the reasonable determination of the Landlord
relate directly to the occupancy by the Tenant of the Premises, such as cleaning
expenses and expenses for the supply of utility services to the Premises. In
arriving at the Tenants expenses, the Landlord shall allocate the relevant
expenses among the Tenant and other tenants in such manner as the Landlord may
reasonably determine. During the Move-In Period the Tenant shall also pay for
Additional Services and for its Proportionate Share of Allocable Operating
Expenses’, and (ii)those taxes (“Tenant’s Move-In Taxes”) included in the
definition of Allocable Taxes which constitute the Tenant’s share of all such
taxes levied, imposed or

 

-26-



--------------------------------------------------------------------------------

  assessed with respect to each Year or broken portion thereof during the
Move-In Period that would not have been so levied, imposed or assessed but for
the occupancy by the Tenant and other tenants of premises in the Building. The
Landlord shall determine in respect of each such year or broken portion thereof
the aggregate amount of such taxes, and the Tenant’s Move-In Taxes shall be
ascertained in such manner as the Landlord may reasonably determine.

 

ADDITIONAL SERVICES

8. If the Tenant wishes any Additional Services to be performed in or relating
to the Premises, it shall so advise the Landlord in writing and the Landlord
shall have the right, but not the obligation, to perform any such Additional
Services. If the Landlord performs any such Additional Services, the Tenant
shall pay the Cost of Additional Services so performed forthwith upon receipt of
the invoice therefor from the Landlord. If the Landlord does not wish to
exercise its rights to perform any Additional Services, the Tenant shall not
cause any such Additional Services to be performed by any person unless and
until he has obtained the consent of the Landlord in writing to the performance
of such Additional Services by such person, such consent not to be unreasonably
withheld.

 

OVERHOLDING

9. If the Tenant shall continue to occupy the Premises after the expiration of
the term of this lease, with the consent of the Landlord and without any further
written agreement, the Tenant shall be a monthly tenant at a monthly rental
equal to one hundred and twenty percent of the monthly installments of rent
payable hereunder during the term hereby granted or any renewal thereof, such
rental to be payable in advance on the first day of each and every month and
such monthly tenancy to be upon the terms and conditions and subject to all
other charges and amounts payable as set out herein except as to length of
tenancy.

 

ASSIGNING SUBLETTING

10. (a) The Tenant agrees that the Tenant will not assign this lease in whole or
in part, nor sublet all or any part of the Premises, without the prior written
consent of the Landlord in each instance, which consent may not be unreasonably
withheld. Without limiting the generality of the foregoing, no assignment or
sublease shall be effective and no consent shall be given unless the following
provisions have been complied with:

 

  (i) there is not existing any default hereunder on the part of. the Tenant;

 

  (ii) the Tenant shall have given written notice of the making of such
assignment or sublease and the effective date thereof within thirty (30) days
after the execution and delivery thereof;

 

  (iii) a duplicate original of such assignment or sublease shall be given to
the Landlord within thirty (30) days after the execution and delivery thereof;
and

 

-27-



--------------------------------------------------------------------------------

  (iv) the assignee or sublessee has assumed in writing with die Landlord the
due and punctual performance and observance of all the agreements, provisions,
covenants and conditions hereof on the Tenant’s part to be performed or observed
from and after the execution and delivery of such assignment

 

  (b) In the event that the Tenant desires to assign, sublet or part with
possession of all or any part of the Premises or to transfer this lease in any
other manner, in whole or in part or any estate or interest thereunder, then and
so often as such event shall occur, the Tenant shall give prior written notice
to the Landlord of such desire specifying therein the proposed assignee,
transferee or sublet tenant, and the proposed terms of the agreement and the
Landlord shall have the option to cancel this lease by written notice within ten
(10) days next following the receipt by it of such notice from the Tenant The
notice to be given by the Landlord as aforesaid shall fix the date of
termination of this lease and the Tenant shall deliver up possession of the
Premises to the Landlord on such date, provided that the Tenant may, by notice
delivered to the Landlord within ten (10) days after receipt from the Landlord
of a notice of termination under this subclause, elect to continue this lease as
to all the Premises and not to assign or sublet, in which event the notice of
termination shall be ineffective.

 

  (c) In the event that the Tenant assigns this lease or sublets as aforesaid
without the written consent of the Landlord, the Landlord may in its sole
discretion terminate this lease forthwith without notice. The consent by the
Landlord to any assignment or subletting shall not constitute a waiver of the
necessity for such consent to any subsequent assignment or subletting. This
prohibition against assigning or subletting shall be construed to include a
prohibition against any assignment or subletting by operation of law. If mis
lease be assigned, or if the Premises or any part thereof be sublet or occupied
by anybody other than the Tenant, the Landlord may collect rent from the
assignee, subtenant or occupant, and apply the net amount collected to the rent
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of the Tenant or any Guarantor
hereunder from the further performance by the Tenant of covenants on the part of
the Tenant herein contained. Notwithstanding any assignment or sublease, the
Tenant and any Guarantor shall remain fully liable on this lease and shall not
be released from performing any of the terms, covenants and conditions of this
lease.

 

  (d) Any assignment of this lease if consented to by the Landlord shall be
prepared by the Landlord or its solicitors, and any and all legal costs and all
Landlord’s administrative costs with respect thereto shall be borne by the
Tenant

 

-28-



--------------------------------------------------------------------------------

  (e) For the purposes of this lease, a transfer of the beneficial ownership of
a majority interest in the Tenant (if the Tenant is a corporation) shall be
deemed to be an assignment of this lease and subject to all the terms of this
clause 10, provided that this subclause 10(e) shall not apply to any
corporation, the shares of which are traded on any recognized stock exchange.

 

DAMAGE OR DESTRUCTION

11. (a) In the event of damage to the Premises or to other portions of the
Building which affect access or services essential to the Premises and if the
damage is such that the Premises or any substantial part thereof is rendered not
reasonably capable of use and occupancy by the Tenant for the purpose of its
business for any period of time in excess often (10) days then:

 

  (i) unless the damage was caused by the fault or negligence of the Tenant or
its employees, agents, invitees or others under its control, from and after the
expiration often (10) days after the occurrence of the damage and until the
Premises are again reasonably capable of use and occupancy as aforesaid, the
rental payable pursuant to paragraph 3 (but not the Tenant’s Proportionate Share
of Allocable Taxes and Allocable Operating Expenses, or any other payments
required to be made by the Tenant hereunder) shall abate from time to time in
proportion to the part or parts of the Premises not reasonably capable of such
use and occupancy; or

 

  (ii) subject to subclause (b) below, the Landlord and Tenant shall diligently
commence and complete repairs to any such damage in accordance with the.
obligations under this lease, but to the extent mat any part of the Premises is
not reasonably capable of such use and occupancy by reason of damage which the
Tenant is obligated to repair hereunder, any abatement of rent to which the
Tenant would otherwise be entitled hereunder shall not extend later man the time
by which, in the reasonable opinion of the Landlord, repairs by the Tenant ought
to be completed with reasonable diligence.

 

  (b) Notwithstanding subclause 11(a) above, in the event of damage or
destruction to the Premises or to the Building which, in the reasonable opinion
of the Landlord, cannot be, using reasonable diligence, repaired or made
reasonably fit for occupancy within one hundred and eighty (180) days from the
date of damage or destruction, then:

 

  (i) if the destruction or damage is to the Building, the Landlord; or

 

  (ii) if the destruction or damage is to the Premises, either party, may
terminate this lease on written notice given within forty-five (45) days after
the occurrence of such damage or destruction.

 

-29-



--------------------------------------------------------------------------------

  (c) In the event of such damage or destruction occurring in the last year of
the term hereof or any renewal thereof, so that the Premises or the Building are
incapable of being rebuilt or made reasonably fit for occupancy within thirty
(30) days from the date of damage or destruction, the Landlord may terminate
this lease on written notice given within twenty (20) days after the occurrence
of such damage or destruction.

 

  (d) In the event that any mortgagee or other person entitled thereto shall not
consent to the payment to the Landlord of the proceeds of any insurance policy
for the purpose of rebuilding or restoring the Building or the Premises, the
Landlord may terminate this lease on written notice.

 

  (e) Upon the termination of this lease, as hereinbefore provided, rent or the
proportionate part of rent abated as aforesaid and any other sums owing by the
Tenant to the Landlord shall be apportioned and paid to the date of such
termination and the Tenant shall forthwith deliver up possession of the
Premises.

 

  (f) The certificate of the Landlord’s Architect as to the length of time
required, using reasonable diligence, to rebuild or restore the Building or the
Premises, or as to when the Premises or any portion thereof are reasonably fit
for occupancy by the Tenant shall be conclusive and binding upon the Landlord
and the Tenant

 

LEASEHOLD IMPROVEMENTS & TRADE FIXTURES

12. (a) The Tenant will not make, erect, install or alter any Leasehold
Improvements or trade fixtures in the Premises without having requested and
obtained the Landlord’s prior written approval. The Landlord shall not
unreasonably withhold its approval to any such request, but failure to comply
with any design criteria distributed by the Landlord to tenants shall be
considered sufficient reason for refusal. In making, erecting, installing or
altering any Leasehold Improvements or trade fixtures, the Tenant will not,
without the prior written approval of the Landlord (which approval shall not be
unreasonably withheld or delayed), alter or interfere with any installations
which have been made by the Landlord and in no event shall alter or interfere
with window coverings or other light control devices installed by the Landlord
on exterior windows. The Tenant’s request for any approval hereunder shall be in
writing and accompanied by an adequate description of the contemplated work and
working drawings and specifications thereof. Any reasonable expenses incurred by
the Landlord in connection with any such request for approval shall be
recoverable from the Tenant All work to be performed in the Premises shall be
performed by competent contractors and subcontractors approved by the Landlord,
such approval not to be unreasonably withheld or delayed, provided that the
Landlord may require that the Landlord’s contractors and subcontractors be
engaged for any sprinkler system, mechanical or electrical work.

 

-30-



--------------------------------------------------------------------------------

          Upon receiving the Landlord’s approval in writing, the Tenant shall
forthwith commence and diligently complete the installation, alteration,
erection or making of any such Leasehold Improvements or trade fixtures. All
such work shall be subject to inspection by and the reasonable supervision of
the Landlord or its agent, the cost of which shall be recoverable from the
Tenant and shall be performed in accordance with any reasonable conditions or
regulations imposed by the Landlord and completed in good and workmanlike manner
in accordance with the description of the work approved by the Landlord.

 

  (b) In connection with the making, erection, installation or alteration of
Leasehold Improvements and trade fixtures and all other work or installation
made by or for the Tenant in the Premises, the Tenant shall comply with all the
provisions of the Construction Lien Act and other statutes from time to time
applicable thereto (including any provision requiring or enabling the retention
by way of holdback of portions of any sums payable) and except as to any such
holdback shall promptly pay all accounts relating thereto. The Tenant will not
create any mortgage, conditional sale agreement or other encumbrance in respect
of its Leasehold Improvements or trade fixtures without the consent of the
Landlord, nor shall the Tenant take any action as a consequence of which any
such mortgage, conditional sale agreement or other encumbrances would attach to
the Premises, or to the Building.

 

          If and whenever any construction or other lien for work, labour,
services or materials supplied to or for the Tenant or for the cost of which the
Tenant may be in any way liable or claims therefor shall be registered or any
such mortgage, conditional sale agreement or other encumbrance shall attach, the
Tenant shall within five (5) days after receipt of notice thereof procure the
discharge thereof, including the vacating of any certificate of action
registered in respect of any lien, and failing which the Landlord may in
addition to all other remedies hereunder make any payments required to procure
the discharge of any such liens or encumbrances and any sum and all expenses
related thereto so paid by the Landlord plus 15% thereof as an administrative
charge shall be paid by the Tenant to the Landlord forthwith on demand therefor
and shall be recoverable by the Landlord in the same manner as rent The
Landlord’s right to reimbursement shall not be affected or impaired if the
Tenant shall then or subsequently establish or claim that any lien or
encumbrance so discharged was without merit or excessive or subject to any
abatement, set-off or defence.

 

  (c) All Leasehold Improvements in or upon the Premises shall immediately upon
their placement be and become the Landlord’s property without compensation
therefor to the Tenant Except to the extent otherwise expressly agreed by the
Landlord in writing, no Leasehold Improvements, trade fixtures, furniture or
equipment shall be removed by the Tenant from the Premises either during or at
the expiration or sooner termination of the term except that

 

  (i) the Tenant may at the end of the term remove its trade fixtures;

 

-31-



--------------------------------------------------------------------------------

  (ii) the Tenant shall at the end of the term remove such of the Premises as
the Landlord shall require to be removed; and

 

  (iii) the Tenant may remove its furniture and equipment at die end of the
term, and also during the term in the usual and normal course of its business
where such furniture or equipment has become excess for the Tenant’s purpose or
the Tenant is substituting therefor new furniture and equipment.

 

          The Tenant shall, in the case of every removal either during or at the
end of the term, make good at the expense of the Tenant any damage caused to the
Premises or Building by the said installation and removal.

 

DUCTS

13. The Landlord shall have the right to run utility lines, pipes, roof drainage
pipes, conduit wire or duct work where necessary, through above-ceiling space,
column space, the interiors of walls and beneath the floors of the Premises and
to maintain the same in a manner which does not unduly interfere with the
Tenant’s use thereof.

 

SIGNS AND DIRECTORIES

14. The Tenant shall not paint, display, inscribe, place or affix any television
or radio antennae, sign, symbol, notice or lettering of any kind anywhere in or
on the Building or within the Premises so as to be visible from the outside of
the Premises, with the exception only of an identification sign at or near the
entrance to the Premises and a directory listing in a directory to be supplied
by the Landlord in the main lobby of the Building, both to be in the form, of
the design and in the location required by the Landlord in its design criteria,
its rules and regulations or otherwise. Unless the Landlord consents to the
inclusion of any other or additional name, the Tenant shall be entitled to have
included on such directory only the name of the Tenant. The Tenant shall be
responsible for the cost including installation of both the said identification
sign and the said directory listing.

 

ACCESS, INSPECTION RIGHT TO SHOW PREMISES

15. (a) The Landlord shall have the right at any time and from time to time to
enter and to have its authorized agents, employees and contractors enter the
Premises in the event of an emergency or for the purpose of inspection, window
cleaning, maintenance, providing janitorial and cleaning services, making
repairs, alterations and improvements to the Premises or the. Building and to
have access to utilities and services (including under floor conduits and access
panels, which the Tenant agrees not to obstruct) and the Tenant shall provide
free and unhampered access for the aforementioned purposes and shall not be
entitled to compensation for any inconvenience, nuisance or discomfort caused
thereby. The Landlord in exercising this right shall proceed in such a manner so
as to minimize interference with the Tenant’s use and enjoyment of the Premises.

 

-32-



--------------------------------------------------------------------------------

  (b) The Landlord and its authorized agents and employees shall have the right
of entry to the Premises during the last twelve (12) months of the term or any
extension thereof for the purpose of exhibiting them to prospective tenants.

LANDLORD’S

REMEDIES

 

Re-Entry

16. (a) The Landlord may re-enter upon non-payment of rent or non-performance of
covenants subject to the provisions of this lease.

 

Remedies of Landlord

(b) If the Tenant shall fail to make any payment or part thereof for fifteen
(15) days after the due date therefor or shall fail to perform or observe any
other covenants, provisos or agreements contained herein, which such failure
shall continue for fifteen (15) days after written notice thereof, then, and in
each such case, the Landlord shall have the following remedies:

 

Termination

(i) the Landlord may by written notice terminate this lease, without prejudice
to any other rights or remedies it may have and rent and any other payments for
which the Tenant is liable shall be apportioned and paid in full to the date of
such termination together with the reasonable expenses of the Landlord
attributable to die termination of this lease and the Tenant shall immediately
deliver up possession of the Premises to the Landlord;

 

Recovery of Expenses

(ii) the Landlord may enter the Premises and perform the obligation on behalf of
the Tenant and shall not be liable for any loss or damage to the Tenant’s goods,
chattels or business caused in so doing. Any reasonable expenses incurred by the
Landlord in so doing (including, without limitation, legal fees and compensation
for the Landlord’s services) together with interest thereon at a rate of five
(5) percentage points above the lowest rate of interest at the date or dates of
the incurring of such expenses quoted by the Landlord’s chartered banks to their
most credit-worthy borrowers for prime business loans, shall be paid by the
Tenant to the Landlord forthwith on demand therefor and shall be recoverable in
the same manner as rent; and

 

Right to Relet

(iii) the Landlord shall have the right to enter the Premises and to relet the
same as agent for the Tenant for whatever term and on whatever conditions the
Landlord shall, in its sole discretion, deem advisable, and the Tenant shall pay
to the Landlord, in monthly installments for the balance of the term of this
lease (which shall be deemed for the purposes of this item (iii) not to have
been terminated by any action of the Landlord hereunder, including the making of
alterations to the Premises deemed by the Landlord to be necessary or advisable
for the purpose of reletting them) any deficiency between the sum of one twelfth
of die rent and additional rent payable pursuant to clauses 3 and 4 hereof and
the amount, if any, of monthly rent and additional rent actually received by the
Landlord in respect of the Premises, after deducting therefrom all amounts
reasonably attributable to the reletting of the Premises or any portion thereof.

 

Curing of Default

(c) In the event of a default by the Tenant such as can be cured only

 

-33-



--------------------------------------------------------------------------------

 

cured only by the performance of work or the furnishing of material and if such
work cannot reasonably be completed or such materials reasonably obtained and/or
utilized within fifteen (IS) days, such default shall not be deemed to continue
if the Tenant proceeds promptly with such work as may be necessary to cure the
default and diligently complete the same.

 

Construction Liens

(d) The Tenant shall indemnify and hold the Landlord harmless from and against
any liability, claim, damages or expenses (including legal expenses) due to or
arising from any claim made against the Premises or the Building for all
construction liens or other liens related to all work done by or on behalf of
the Tenant and all work which the Tenant is obliged to do and any such
liability, claims, damages or expenses incurred by the Landlord plus 15% thereof
as an administrative charge shall be paid by the Tenant to the Landlord
forthwith upon demand; and the Tenant shall cause all registration of claims for
construction liens or certificates of action under the Construction Lien Act and
relating to any such work done by or on behalf of the Tenant and all work which
the Tenant is obliged to do, to be discharged or vacated, as the case may be,
within fifteen {15) days of such registration or within five (5) days after
notice from the Landlord.

 

Distress

(e) The Tenant waives and renounces the benefit of any present or future statute
taking away or limiting the Landlord’s right of distress and covenants and
agrees that notwithstanding any such statute none of the goods and chattels of
the Tenant on the Premises at any time during the term shall be exempt from levy
by distress for rent or any other charges; all goods and chattels brought by the
Tenant onto the Premises shall be the unencumbered property of the Tenant and
they shall not be subjected to any claim or other encumbrance at any time
without the written consent of the Landlord. If the Tenant shall leave the
Premises leaving any rent or other amounts owing under this lease unpaid, the
Landlord, in addition to any other available remedy, may seize and sell the
goods and chattels of the Tenant at any place to which the Tenant or other
person may have removed them in the same manner as if such goods and chattels
had remained and been distrained upon the Premises.

 

Interest

(f) All sums, for rent or otherwise, payable to the Landlord under the terms of
this lease shall bear interest at a rate five (5) percentage points above the
lowest rate of interest quoted by the Landlord’s chartered banks to their most
credit-worthy borrowers for prime business loans, from their respective due
dates until the actual dates of payment

 

Application of Receipts

(g) The Tenant covenants and agrees that the Landlord may, at its option, apply
all sums received from the Tenant to any rent or other amounts payable hereunder
in such order as the Landlord sees fit

 

-34-



--------------------------------------------------------------------------------

Payments After Termination

(h) No payments of money by the Tenant to the Landlord after the Landlord after
the expiration or other termination of the term hereof or after the giving of
any notice (other than a demand for payment of money) by the Landlord to the
Tenant, shall reinstate, continue or extend the term hereof or make ineffective
any notice given to the Tenant prior to the payment of such money. After the
service of notice of the commencement of a suit, or after final judgment
granting the Landlord possession of the Premises, the Landlord may receive and
collect any sums of rent, additional rent and other charges due under the lease,
and the payment thereof shall not make ineffective any notice or in any manner
affect any pending suit or any judgment theretofore obtained.

 

BANKRUPTCY, IMPROPER USE, ETC.

17. Subject to any other rights or remedies available to the Landlord, the
Tenant covenants and agrees that if the term hereby granted or any of the goods
and chattels of the Tenant on the Premises shall be at any time during the term
hereof seized or taken in execution or attachment by any creditor of the Tenant
or if the Tenant shall make any assignment for the benefit of creditors, or any
bulk sale, or becoming bankrupt or insolvent shall take the benefit of any act
now or hereafter in force for bankrupt or insolvent debtors, or if a receiving
order is made against the Tenant or if any order shall be made for the winding
up of the Tenant, or if the Premises shall without the written consent of the
Landlord become and remain vacant for a period of four (4) days or be used by
any other persons than such as are entitled to use them under the terms of this
lease, or if the Tenant shall without the written consent of the Landlord
abandon or attempt to abandon the Premises or to sell or dispose of goods or
chattels of the Tenant or to remove them or any of them from the Premises so
that there would not in the event of such abandonment, sale or disposal be
sufficient goods on the Premises, subject to distress to satisfy the rent,
additional rent and other charges due or accruing due, or if the Premises are
used for a purpose other than that as herein provided, then in every such case,
the then current month’s rent and the next ensuing three months’ rent together
with all additional charges payable by the Tenant hereunder (to be pro-rated if
necessary) shall immediately become due and be payable and the Landlord may
re-enter and take possession of the Premises as though the Tenant or the
servants of the Tenant or any other occupant of the Premises were holding over
after the expiration of the term hereof, and the said term shall, at the option
of the Landlord, forthwith become forfeited and determined, and in every one of
the cases above, such accelerated rent and additional charges shall be
recoverable by the Landlord in the same manner as the rent hereby reserved.

 

INVESTMENT CANADA ACT

18. (a) The Tenant hereby warrants and represents that it is not a non-Canadian
person within the meaning of the Investment Canada Act, 198S, as amended or mat
it is authorized pursuant to the said Act to carry on all business carried on or
to be carried on by it in the Premises.

 

 

(b) If the Tenant is a non-Canadian person within the meaning of the said Act,
or if the Tenant becomes a non-Canadian person within the meaning of the said
Act or any successor of the said Act or of similar

 

-35-



--------------------------------------------------------------------------------

 

legislation substituted for the said Act, it shall not carry on business or
continue to carry on business in the Premises without first supplying the
Landlord with all relevant documents and information to satisfy the Landlord
that the Tenant is not carrying on business in violation of any such legislation
and without first obtaining the consent of the Landlord to the carrying on of
such business, such consent not to be withheld upon receipt of proof that such
business is lawfully carried on.

 

  (c) The Tenant shall indemnify the Landlord and hold the Landlord harmless
from and against any and all fines, claims, costs, losses, damages, expenses,
liabilities and demands arising out of the breach by the Tenant of the warranty
or any obligation set forth in this clause.

 

RIGHT TO RELOCATE

19. (a) The Landlord shall have the right, at any time during the term of this
lease, to relocate the Tenant to other premises of approximately the same area
within the Building. Such right shall be exercised by the giving of not less
than sixty (60) days notice in writing to the Tenant

 

  (b) The Landlord shall be responsible for the expenses of such relocation,
including the cost of partitioning the new premises, but such costs shall
include the costs of the physical movement of the Tenant’s chattels and the
relocation of Leasehold Improvements only and the Landlord shall not be liable
for any other costs including without limitation the cost of printing stationery
nor shall the Landlord be liable for any loss occasioned by the interruption of
the Tenant’s business.

 

  (c) If the Landlord relocates the Tenant as aforesaid, this lease shall
continue in full force with the following amendments:

 

 

(i) the description of the Premises in Schedule “CM and in page one of this
lease shall be amended to contain a description of the premises to which the
Tenant has been relocated;

 

  (ii) the area of the Premises as described on page one of this lease shall be
amended to indicate the area of the premises as a result of amendment (i) above
mentioned; and

 

  (Hi) the annual rent set forth in subclause 3(a) hereof shall be amended by
increasing it or decreasing it by a percentage equal to the percentage increase
or decrease in the area of the Premises as a result of amendment (ii) above
mentioned.

 

  (d) If the Tenant refuses to allow the Landlord to relocate the Tenant as
aforesaid or if the Tenant attempts to obstruct such relocation in any manner,
the Landlord may, at its option, terminate this lease with notice to the Tenant,
without prejudice to any other rights or remedies it may have, and rent and any
other payments for which the Tenant is liable shall be apportioned and paid to
the date of such termination together with the reasonable expenses of the
Landlord attributable to the termination of the lease and the Tenant shall
immediately deliver possession of the Premises to the Landlord.

 

-36-



--------------------------------------------------------------------------------

1XPROPRIATION AND TERMINATION

20. (a) If during the term all or part of either the Premises or the Building is
expropriated, then at the option of the Landlord, the term of the lease shall
cease and terminate upon possession being required and all rent, additional rent
and other charges shall be paid up to that date so that the Tenant shall have no
claim against the Landlord for the value of any unexpired term of the lease, or
for damages or for any reason whatsoever. The Tenant shall not be entitled to
any part of the award or compensation paid for such expropriation and the
Landlord is to receive the full amount of any such award or compensation, the
Tenant hereby expressly waiving any right or claim to any part thereof. However,
the Tenant shall have the right to claim and recover from the expropriating
authority, but not from the Landlord, such compensation as may be separately
awarded to or recoverable by the Tenant in the Tenant’s own right.

 

  (b) Notwithstanding any other provisions in this lease, the Landlord shall
have the right to terminate this lease by notice in writing to the Tenant if the
Landlord determines to demolish the Building or a substantial part thereof or if
the Landlord enters into a bona fide arm’s length sale of the Building. Such
termination shall be effective on the date named in such notice, which shall be
the last day of a month not less than three (3) months following the giving of
such notice.

 

NOTICES

21. All notices or other documents required or which may be given under this
lease shall be in writing, duly signed by the party giving such notice and
transmitted by prepaid registered or certified mail, telegram or telex or
delivered, addressed as follows:

 

  Landlord:

Location1 Limited

  c/o Oxford Development Group Inc.

  Suite 220,181 University Avenue

  Toronto, Ontario

  M5H3M7.

 

  Telecopier: (416) 864-9140

 

  Attention: General Manager

 

  Tenant;

 

  3407276 Canada Inc., Operating as

  Bridgepoint Enterprises

  Suite 300

  55 York Street

  Toronto; Ontario

  M5T 1R7

 

  Attention: Mr. Stephane Brais, President

 

-37-



--------------------------------------------------------------------------------

          Any notice or document so given shall be deemed to have been given at
the time of personal delivery or to have been received on the second business
day following the date of mailing, if sent by prepaid registered or certified
mail or telegrammed, but shall be deemed to have been received on the next
business day if transmitted by telex. Any party may from time to time by notice
given as provided above change its address for the purposes of this clause.

 

LEGAL COSTS

22. If the Landlord shall commence an action for collection of rent or other
sums payable under this lease or if the same shall be collected upon the demand
of a solicitor or if the Landlord shall commence an action to compel performance
of any of the terms, conditions, covenants or provisos under this lease or for
damages for failure of the Tenant to perform the same or if the same shall be
performed upon the demand of a solicitor then, unless the Landlord shall lose
such action, the Landlord shall collect from the Tenant and the Tenant shall pay
on demand to the Landlord all reasonable solicitor’s fees in respect thereof on
a solicitor and his client basis.

 

PRIOR INTERESTS

23. (a) This lease is subject and subordinate to all mortgages or deeds of trust
and all renewals, modifications, consolidations, replacements and extensions
thereof which may now or at any time hereafter affect the Premises in whole or
in part or the Building in whole or in part and whether or not such mortgages or
deeds of trust shall affect only the Premises or the Building of which the
Premises shall form a part or shall be blanket mortgages or deeds of trust
affecting other premises as well. The Tenant shall at any time on notice from
the Landlord attorn to and become a tenant of a mortgagee or trustee under any
such mortgage or deed of trust upon the same terms and conditions set forth in
mis lease and shall execute promptly on request by the Landlord any
certificates, instruments of postponement or attornment or other instruments
from time to time requested to give full effect to this requirement or to set
out the status of this lease and the state of accounts between the Landlord and
the Tenant and the Tenant hereby constitutes the Landlord as the agent or
attorney of the Tenant for the purpose of executing any such certificates,
instruments of postponement or attornment or other instruments necessary to give
full effect to this clause.

 

  (b) In the event that a mortgagee demands possession of the Premises pursuant
to the provisions of its mortgage and if the Tenant has not been in default
under this lease, the Landlord shall use its best efforts to obtain the consent
of such mortgagee to permit the Tenant to continue in occupation of the Premises
in accordance with and subject to all the rents, covenants, conditions and
agreements contained herein. After the date of this lease and prior to entering
into any new mortgage of the Building, the Landlord shall use its best efforts
to obtain from any new mortgagee a written agreement that the Tenant may remain
in possession of the Premises in the event of default by the Landlord under such
mortgage, so long as the Tenant pays its rent to the mortgagee and continues to
perform the covenants contained in this lease.

 

-38-



--------------------------------------------------------------------------------

NO WAIVER OF DEFAULT

24. (a) No condoning, excusing, overlooking or delay in acting upon by the
Landlord of any default, breach or non-observance by the Tenant at any time or
times in respect of any covenant, proviso or condition in this lease shall
operate as a waiver of the Landlord’s rights under this lease in respect of any
such or continuing subsequent default, breach or non-observance and no waiver
shall be inferred from or implied by anything done or omitted by the Landlord
except an express waiver in writing.

 

  (b) All rights and remedies of the Landlord set forth in this lease shall be
cumulative and not alternative.

 

  (c) If the Landlord shall assign this lease to a mortgagee or mortgagees of
the Premises or of the Building or to any other person or persons whatsoever the
Landlord shall nonetheless be entitled to exercise all rights and remedies
reserved under this lease without providing evidence of the approval or consent
of such mortgagees or any other persons whatsoever.

 

DELAYS

25. It is understood and agreed that whenever and to the extent that the
Landlord shall be unable to fulfill, or shall be delayed or restricted in the
fulfillment of any obligation hereunder in respect of the supply or provision of
any service or utility or the doing of any work or the making of any repairs by
reason of being unable to obtain the material, goods, equipment, service,
utility or labour required to enable it to fulfill such obligation or by reason
of any statute, law, order-in-council or by-law or any regulation or order
passed or made pursuant thereto or by reason of the order or direction of any
administrator, controller or board, or any governmental department or officer or
other authority, or by reason of not being able to obtain any permission or
authority required thereby, whether federal, provincial or municipal or by
reason of any other cause beyond its control whether of the foreoing character
or not, the Landlord shall be entitled to extend the time for fulfillment of
such obligation by a time equal to the duration of such delay or restriction and
the Tenant shall not be entitled to compensation for any loss, inconvenience,
nuisance or discomfort thereby occasioned.

 

JOINT AND SEVERAL LIABDJTY

26. If the Tenant consists of more than one legal entity, then the Tenant
covenants with the Landlord that each of them is jointly and severally bound for
the fulfillment of all obligations of the Tenant under this lease.

 

GUARANTEE

27. (a) In consideration of the sum of One Dollar ($ 1.00) now paid by the
Landlord to the Guarantor and other valuable consideration the receipt and
sufficiency whereof is hereby acknowledged, the Guarantor hereby covenants with
the Landlord that the Tenant shall duly perform and observe each and every
covenant, proviso, condition and agreement in this lease on the part of the
Tenant to be performed and observed, including the payment of rent and all other
payments agreed to be paid or payable under this lease on the days and at the
times and in the manner herein specified, and that if any default be made by the
Tenant, whether in payment of rent

 

-39-



--------------------------------------------------------------------------------

 

or other sums from time to time falling due hereunder as and when they become
due and payable or in the performance or observance of any of the covenants,
provisos, conditions or agreements which under the terms of this lease are to be
performed or observed by the Tenant, the Guarantor shall forthwith pay to the
Landlord on demand such rent and other sums in respect of which such default
shall have occurred and all damages that may arise in consequence of the
non-observance or non-performance of any of the said covenants, provisos,
conditions or agreements.

 

  (b) The Guarantor covenants with the Landlord that the Guarantor is jointly
and severally bound with the Tenant for the fulfillment of all obligations of
the Tenant under this lease. In the enforcement of its rights hereunder, the
Landlord may proceed against the Guarantor as if the Guarantor were named Tenant
hereunder.

 

  (c) The Guarantor hereby waives any right to require the Landlord to proceed
against the Tenant or to proceed against or to exhaust any security held from
the Tenant or to pursue any other remedy whatsoever which may be available to
the Landlord before proceeding against the Guarantor.

 

  (d) No neglect or forbearance of the Landlord in endeavoring to obtain payment
of the rent reserved herein or other payments required to be made under the
provisions of this lease as and when they become due, no delay of the Landlord
in taking any steps to enforce performance or observance of the several
covenants, provisos or conditions contained in this lease to be performed or
observed by die Tenant, no extension or extensions of time which may be given by
the Landlord from time to time to the Tenant and no other act or failure to act
of or by the Landlord shall release, discharge or in any way reduce the
obligations of the Guarantor under the guarantee contained in this clause 27.

 

  (e) Any account settled or statement or any other settlement made between the
Landlord and the Tenant and any determination made pursuant to any provisions of
this lease which is expressed to be binding upon the Tenant shall be binding
upon the Guarantor.

 

  (f) In the event of the termination of this lease, except by surrender
accepted by the Landlord or in the event of disclaimer of this lease pursuant to
any statute, men at the option of the Landlord the Guarantor shall, forthwith
upon demand of the Landlord and at the expense of the Guarantor, execute a new
lease of the Premises between the Landlord as Landlord and the Guarantor as
Tenant for a term equal in duration to the residue of the term remaining
unexpired at the date of such termination or such disclaimer. Such lease shall
contain the like landlord’s and tenants obligations respectively and the like
covenants, provisos, agreements and conditions in all respects (including the
proviso for re-entry) as are contained in this lease.

 

  (g) The Guarantor hereby submits to the jurisdiction of the Courts of the
Province of Ontario in any action or proceeding whatsoever by the Landlord to
enforce its rights hereunder.

 

-40-



--------------------------------------------------------------------------------

ENTIRE AGREEMENT

28. The Tenant acknowledges that there are no covenants, representations,
warranties, agreements or conditions, express or implied, collateral or
otherwise, forming part of or in any way affecting or relating to this lease
save as expressly set out or imported by reference in this lease and that this
lease constitutes the entire agreement duly executed by the Landlord and the
Tenant

 

REGISTRATION

29. The Tenant shall not register this lease or any notice thereof except in a
form which shall be acceptable to the solicitors for the Landlord and which
shall be executed by both the Landlord and the Tenant prior to the registration.

 

NO PARTNERSHIP

30. The Landlord does not, in any way or for any purpose, become a partner of
the Tenant in the conduct of its business, or otherwise, or joint venturer or a
member of a joint enterprise with the Tenant

 

NAME OF BUILDING

31. The Landlord shall have the right, after thirty (30) days written notice to
the Tenant, to change the name, number or designation of the Building during the
term without liability to the Tenant

 

TIME OF ESSENCE

32. Time shall be of the essence of this lease.

 

SEVERABILITY

33. If any clause or clauses or part or parts of clauses in this lease be
illegal or unenforceable it or they shall be considered separate and severable
from the lease and the remaining provisions of the lease shall remain in full
force and effect and shall be binding upon the parties hereto as though the said
clause or clauses or part or parts of clauses had never been included.

 

INTERPRETATION

34. (a) Whenever a word importing the singular number only is used in the lease
such word shall include the plural and words importing either gender or firms or
corporations shall include the persons of other gender and firms or corporations
where applicable. Any reference to the term of this lease shall unless the
context otherwise requires, be deemed to include any renewals hereof.

 

  (b) The word “clause” shall refer to each portion of this lease introduced or
headed by an Arabic figure; the word “subclause” shall refer to each portion of
this lease introduced or headed by a small English letter and the word “item”
shall refer to each portion of this lease introduced by a small Roman numeral or
a capital English letter. The headings of clauses, subclauses and items
appearing in this lease have been inserted as a matter of convenience and for
reference only and in no way define, limit or enlarge the scope or meaning of
this lease or of any provision thereof.

 

SUCCESSORS

35. This lease together with Schedules A, B C, and D annexed hereto, shall
extend to, be binding upon and enure to the benefit of the parties hereto and
their respective heirs, legal personal representatives, successors and assigns
(as limited by the provisions of this lease) and shall be interpreted in
accordance with the laws of the Province of Ontario and the parties hereto
attorn to the jurisdiction of the Province of Ontario.

 

-41-



--------------------------------------------------------------------------------

A WITNESS WHEREOF the corporate parties hereto have hereunto affixed their
corporate seals, attested by the hands of their respective duly authorized
officer(s) in that behalf and the other parties hereto have hereunto set their
respective hands and seals.

LANDLORD: LOCATION 3 LIMITED

Per: Secretary

Per: Assistant Secretary

TENANT: 3407276 CANADA, INC. Operating as Bridgepoint Enterprises

Per: President

Per: CEO

I/We have the authority to bind the Corporation

GUARANTOR:

Per:

Per:

 

-42-



--------------------------------------------------------------------------------

SCHEDULE “A”

Description of Lands

55 York Street

All that certain parcel of land situate, lying and being in the City of Toronto,
in the Municipality of Metropolitan Toronto and Province of Ontario and being
composed of parts of lots numbers three (3) and four (4) and five (5) on the
east side of York Street as shown on a plan now filed in the Registry Office for
the Registry Division of Toronto as No. 52, and part of the street fifty feet
(50’) in width, lying on the south of the said lot five (5) as shown on the said
plan, which may be more particularly described as follows:

COMMENCING at a point in the easterly limit of York Street where it is
intersected by the northerly limit of Piper Street as established by By-law
No. 3925 of the City of Toronto;

THENCE NORTHERLY along the easterly limit of York Street eighty-one feet three
inches (81’3M) more or less, to the production westerly of the southerly face of
the southerly wall of the brick building standing in December, 1929, upon the
westerly part of the said Lot three (3) said point being distant one foot three
and one-half inches (l’3- 1/2n) more or less, measured northerly from the
southerly limit of the said lot three (3);

THENCE EASTERLY along the said southerly face of wall to and along the southerly
face of the southerly wall of the easterly part of the said building and
continuing thence easterly along the southerly face of the brick buildings
immediately adjoining the said brick building on the east one hundred and
twenty-six feet one inch (126’1”) more or less, to the northerly production of
the westerly face of the westerly wall of the old three storey brick building
standing in February, 1928, upon the rear part of the said lots four (4) and
five (5);

THENCE SOUTHERLY along the said production and the westerly face of the last
mentioned wall and its production southerly eighty-three feet six inches
(83’6”) more or less, to the said northerly limit of Piper Street;

THENCE WESTERLY along the said northerly limit of Piper Street one hundred and
twenty-six feet four and three-quarter inches (126’4- 3/4”) more or less to the
point of commencement.

The east side of York Street is confirmed by Plan BA-681 under the Boundaries
Act registered on September 17,1975 in the Land Registry Office for the Registry
Division of Toronto as Instrument Number CT140854.

Being most recently described in a deed of the lands (but excluding the
building) by Montreal Trust Company, Trustee to National Trust Company, Trustee
registered as Instrument No. CT765296.

 

-43-



--------------------------------------------------------------------------------

SCHEDULE “B”

RULES AND REGULATIONS

 

1. The Landlord may prohibit any persons from entering the Building except
during Normal Business Hours unless such person has a key to the premises to
which such person seeks entry or a pass in a form to be approved by the
Landlord. Any person who is permitted to enter the Building at any time other
than during Normal Business Hours shall register in the manner prescribed by the
Landlord. The Landlord shall be under no responsibility for failure to enforce
this rule.

 

2. Any areas of the Building not set aside for leasing from time to time by the
Landlord shall be used only for their intended purposes. The Tenant shall not
use any entrance or exits, passageway, corridor, lobby, sidewalk, ramp,
stairway, escalator or elevator except for ingress to and egress from the
Premises. The Tenant shall not obstruct such areas in any way and shall not
deposit any footwear, waste, garbage or refuse therein. The Landlord may remove
at the expense of the Tenant any such obstruction without notice or obligation
to the Tenant The Landlord reserves the right to restrict or prohibit
canvassing, soliciting or peddling in the Building.

 

3. All plumbing fixtures shall be used only for their intended purposes and no
sweeping, rubbish, rags, ashes or other substances shall be thrown therein. The
Tenant shall not permit any toilet or drain to be obstructed. Taps shall be
turned off when not in use.

 

4. The Premises shall not be used for any residential purpose including sleeping
accommodation and cooking, the storage of any personal effects or articles not
required for the use of the Premises in accordance with the lease or the storage
of any inflammable, explosive or dangerous materials.

 

5. No birds or animals shall be kept on the Premises or brought into the
Building. No musical instruments or sound producing equipment or amplifier which
may be heard outside the Premises shall be played or operated on the Premises.

 

6. No drapes or window coverings shall be installed on any exterior windows of
the Premises without the prior written consent of the Landlord. Any drapes or
window coverings so approved shall not interfere with the climate control
central system of the Building and shall present a uniform exterior appearance
for the Building.

 

7. The Tenant shall not obstruct or interfere with access to janitorial and
electrical closets or heating ventilating or air conditioning ducts or equipment
in the Premises. In the event of any such obstruction or interference the Tenant
shall be responsible for the cost of providing access to same.

 

8. The Tenant shall leave the Premises in a reasonably tidy condition at the end
of each business day.

 

9. The Tenant shall not mark, drill into, bore or cut or in any way damage or
deface the walls, ceilings or floors of the Premises. No wires, pipes or
conduits shall be installed in the Premises without the prior written approval
of the Landlord. No broadloom or carpeting shall be affixed to the Premises by
means of a non-soluble adhesive or similar product. The Tenant shall at its own
expense install and maintain pads to protect any carpet in the Premises under
all furniture so that the furniture does not crush the carpet.

 

-44-



--------------------------------------------------------------------------------

10. No safe, heavy equipment, bulky materials or office furniture or equipment
shall be brought into or removed from the Building except during such hours and
by such means as the Landlord may approve. The Landlord may prohibit the
installation in the Premises of any safe or equipment which exceeds the
load-bearing capacity of the floor of the Premises.

 

11. No machine dispensing food, beverage or merchandise for sale shall be
installed in the Premises without the prior written approval of the Landlord
which may be arbitrarily withheld. No food, beverage or merchandise shall be
delivered to the Premises except during such hours and by persons authorized by
the Landlord.

 

12. The Tenant shall not hinder or prevent window cleaners from cleaning the
windows of the Premises during Normal Business Hours.

 

13. The directory board for the Building, the style thereof and the lettering
thereon and the manner and order in which the names are displayed thereon shall
be within the sole discretion of the Landlord.

 

14. The Tenant shall not use the name of the Building for any purpose except as
the business address of the Premises.

 

15. The use of car parking spaces (if any) shall be in accordance with
reasonable rules and regulations of the Landlord.

 

16. No cleaning, maintaining, replacement or servicing of the whole or any part
of the Premises including electric lighting fixtures shall be done or performed
by any person or persons other than persons employed by the Landlord. Only
Building standard fluorescent tubes shall be used in the Premises.

 

17. No additional locks shall be placed upon, nor shall changes be made to the
existing locks in any doors of the Premises without the prior written consent of
the Landlord, provided that all locks shall conform to the master keying system
for the Building established by the Landlord. Additional keys to the door locks
shall be obtained from the Landlord at the cost of the Tenant

 

18. The Tenant shall be entitled to use, in common with the other tenants of the
Building, the mail chute and mail box (if any) in the Building provided that
such use shall be entirely at the Tenant’s own risk and that the Landlord shall
not be liable or responsible for any loss or damage resulting from or in
consequence of the Tenant’s use of such mail chute or mail box.

 

19. All loading and unloading of goods shall be done only at such times, in the
areas and through the entrances designated for such purposes from time to time
by the Landlord. Any movers or moving company moving furniture or equipment in
or out of the Premises shall be approved of by the Landlord and shall make prior
arrangements with the Landlord as to the times of such moving of furniture or
equipment The Tenant shall ensure and guarantee the prompt payment to the
Landlord for the cost of repairing any damage in the Building caused by such
movement of furniture or equipment

 

-45-



--------------------------------------------------------------------------------

LOGO [g41827schdl-c.jpg]



--------------------------------------------------------------------------------

LOGO [g41827scdl-ci.jpg]



--------------------------------------------------------------------------------

SCHEDULE “D”

SUPPLEMENTAL TERMS AND

CONDITIONS

TO OFFICE LEASE DATED: as of the 20th day of July, 1999

 

BETWEEN:   LOCATION3 LIMITED  

(“Landlord”)

-and-

3407276 CANADA INC, Operating as

Bridgepoint Enterprises

(“Tenant”)

The following is added to the Lease as Section 1.00:

Section 1.00 -Rent

 

1.00 Rent - The Tenant shall pay to Landlord as annual rent for the Premises:

 

  a) the sum of $37,089.00 per annum, payable in advance and without notice in
monthly installments of $3,090.75 on November 1,1999 and on the first day of
each calendar month thereafter to the last day of October, 2001.

 

  b) the sum of $45,331.00 per annum, payable in advance and without notice in
monthly installments of $3,777.58 on November 1,2001 and on the first day of
each calendar month thereafter to the last day of October, 2003.

 

  c) the sum of $61,815.00 per annum, payable in advance and without notice in
monthly installments of $5,15125 on November 1,2003 and on the first day of each
calendar month thereafter to the last day of October, 2004.

 

  d) the sum of $70,057.00 per annum, payable in advance and without notice in
monthly installments of $5,838.08 on November 1,2004 and on the first day of
each calendar month thereafter to the last day of October, 2009.

The following is added to the Lease as Section 2:00:

Section 2.00 - Condition of Premises

 

2.00 Condition of Premises - The Premises shall be provided in an “as is”
condition subject to Landlord’s Work. the following is added to the Lease as
Section 3.00:

 

-46-



--------------------------------------------------------------------------------

Section 3.00 - Leasehold Improvement Allowance

 

3.00 Leasehold Improvement Allowance - The Landlord agrees to provide a
Leasehold Improvement Allowance to the Tenant of $18.00 per gross rentable
square foot (plus GST) of the Premises, which shall be useable by the Tenant to
pay for the cost of working drawings, materials, labour, the cost of securing
required permits and leasehold improvements, which shall be installed according
to a space plan to be agreed between the Landlord and the Tenant. All plans and
specifications, details and finishes pertaining to such construction and
completion of leasehold improvements shall be agreed to by the Landlord, in
accordance with the terms of the Lease, prior to commencing construction. This
work shall exclude the Tenant’s telecommunication cabling, wiring costs and any
other improvements which may be ‘capital improvements’ for the Tenant’s
business. The amount, if any, by which the actual cost of such construction and
completion exceeds the Landlord’s contribution as provided herein shall be
solely the responsibility of and shall be paid by the Tenant

The Landlord shall pay the Leasehold Improvement Allowance only when all of the
following have occurred or been completed:

 

  a) full lease execution by both the Tenant and Landlord;

 

  b) substantial completion of the Tenant’s leasehold improvement work;

 

  c) occupancy by and commencement of business from the Premises by the Tenant;

 

  d) upon receipt of a sworn statutory declaration by the Tenant declaring that
all Tenant work has been completed and paid for and that there are no
outstanding claims for liens;

 

  e) the Commencement Date of the Lease.

The Landlord may deduct from such amounts any arrears of Annual Basic and
Additional Rent and any amounts payable by the Tenant under this proposal. The
Tenant shall pay to the Landlord on the Commencement date a co-ordination fee of
fifty cents ($0.50) per square foot of gross leasable area of the Premises for
coordination of Tenant’s Work.

The following is added to the Lease as Section 4.00:

Section 4.00 - Tenant’s Work

 

4.00 Tenant’s Work- The Tenant shall pay the cost of the design, co-ordination
and construction of all leasehold improvements (and any special requirements
beyond those now existing in the Premises) all in accordance with the provisions
of the Lease (“Tenants Work”).

 

-47-



--------------------------------------------------------------------------------

The following is added to the Lease as Section 5.00:

Section 5.00 - Landlord’s Work

 

5.00 Landlord’s Work - The Landlord shall complete work in the Premises in
accordance with specifications and detailed space plan approved by Landlord.
Such work shall be constructed using the standard finishes for the Building and
shall include the following:

 

  a) provide like new T-bar and acoustic ceiling tiles with base building
standard distribution of light fixtures;

 

  b) provide clean like new Building standard blinds throughout the Premises;

 

 

c)

provide base building mechanical and electrical drawings and the most up-to-date
as-built mechanical and electrical drawings for the jd and 4m floors;

 

  d) remove all existing flooring to a broom swept finish;

 

  e) ensure the Premises is clean and free of all refuse and chattels;

 

  f) Landlord shall provide a certificate from a qualified structural engineer
confirming the total permitted floor loading on a pounds per square foot basis
within the Premises together with any variations in the permitted load at
specific locations within the Premises;

 

  g) clean and remove any wire or cabling within the Premises that is not
specific to the Tenant’s use; and

 

  h) the Building’s main power feed has the capacity and the Landlord shall
allow Tenant to connect to 500 amps/480 volts of power from the power coming to
the Building.

The Landlord and Tenant shall meet to establish a schedule for completion of
Landlord’s Work and Tenant shall use its best efforts to assist Landlord in
completing Landlord’s Work in accordance with said schedule. Landlord shall not
be responsible for any delays caused by Tenant’s failure to agree to or act in
accordance with the said schedule.

The following is added to the Lease as Section 6.00:

Section 6.00 - Early Occupancy

 

6.00 Early Occupancy - Provided this Lease has been executed and Landlord’s Work
is complete, the Tenant shall be permitted early occupancy to the Premises prior
to the Commencement Date to carry out Tenant’s Work. The Tenant will not be
responsible for Rent or Allocable Operating Expenses and Allocable Taxes during
this period but all other terms of the Lease shall apply.

The following is added to the Lease as Section 7.00:

Section 7.00 - Option to Renew

 

7.00 Option to Renew - Tenant shall have the Option to Renew the Lease for a
maximum of three (3} additional terms of five (5) years upon giving Landlord not
less than twelve (12^ months written notice prior to the expiration of the then
current Term of Tenant.’ intention to extend provided that:

 

  a) Tenant is not then in default thereunder of its obligations under this
Lease, nor has it been in chronic default of any of its Lease obligations during
the Term (which default in each case will be evidenced by written correspondence
by the Landlord);

 

-48-



--------------------------------------------------------------------------------

  b) 3407276 Canada Inc., operating as Bridgepoint Enterprises, is in possession
of all of the Premises, has not sublet all or part of the Premises except to
those companies to whom the Tenant is then providing telecommunications
services, or assigned the Lease; and

 

  c) there has not been a change in effective control of Tenant unless such
change in effective control is an amalgamation or merger of the Tenant as part
of a corporate reorganization or takeover which does not affect the
creditworthiness of the Tenant

The renewals will be on Landlord’s then current standard lease form. The net
rental rate during the renewal shall be the Fair Market Rent and there shall be
no further renewal rights.

The following is added to the Lease as Section 8.00:

Section 8.00 - Fair Market Rent

 

8.00 Fair Market Rent - Definition: For the purposes of this Lease, “Fair Market
Rent” means the rate of rent per square foot per annum for premises in the
Building that a willing tenant renewing a lease would pay and a willing landlord
would accept in a bonafide arm’s length negotiation, for a similar term and a
similar use but in no event shall the limitations on relocating the Tenant’s
equipment factor into the calculation of Fair Market Rent. In no event shall
Fair Market Rent be less than the Rent per square foot payable during the last
year of the men current Term. If Landlord and Tenant are unable to agree upon
the Fair Market Rent for any renewal term, the matter will be handled in
accordance with the terms and procedures set out below.

Notice of Fair Market Rent At least 30 days prior to the date on which the term
of the Renewal Lease is to begin, Landlord shall give Tenant notice (the “Fair
Market Rent Notice”) of its determination of Fair Market Rent and the amount of
minimum (basic) rent payable during the term of the Renewal Lease.

Final Determination of Fair Market Rent: Whether to not Tenant agrees with
Landlord’s determination of Fair Market Rent, Tenant shall nevertheless pay to
Landlord the amount set out in the Fair Market Rent Notice from and after the
date on which the term referred to in the Fair Market Rent Notice begins and
until the Fair Market Rent ha been finally determined. If Tenant does not so
agree, Tenant shall give written notice (the “Dispute Notice”) to Landlord to
that effective within ten (10) days of its receipt of the Fair Market Rent
Notice. In the absence of Dispute Notice, Tenant shall be deemed to have
accepted Landlord’ determination of Fair Market Rent

 

  a) If Tenant has given Dispute Notice and Landlord and Tenant have not agree
in writing as to Fair Market Rent within ten (10) days after the Dispute Notice
is given, Fair Market Rent shall be determined as follows:

 

  i)

Within fifteen (15) days of the date on which Tenant has given i’

 

-49-



--------------------------------------------------------------------------------

 

Dispute Notice, Landlord and Tenant shall each appoint an independent and
qualified person to determine the Fair Market Rent and by notice advise the
other of the identity of its appointee;

 

  ii) If either Landlord or Tenant, having given notice of its appointee,
considers the appointee of the other to be either not independent or not
qualified, it may be notice to the other given within seven (7) days of the date
on which the notice of the appointment is given protest such appointment with
reasons;

 

  iii) If within ten (10) days of the date on which the notice of protest is
given the parties cannot agree as to an alternate appointee, the party whose
appointee is the subject to the protest shall within the next ten (10) day
period either give notice to the other of a new appointee or bring an action for
a judicial determination as to whether its original appointee was either
independent or qualified or both, according to the particulars of the protest;

 

  iv) If such party elects to make a new appointment, the right of the other
party to protest as aforesaid shall apply with respect to the new appointee; if
it is judicially determined mat an appointee was either no-independent or
unqualified, the party whose appointee was ineligible shall within ten (10) days
of such determination give notice to the other of a new appointee whereupon the
preceding provisions of this section shall again apply;

 

  v) If within the fifteen (IS) day period set out in the subparagraph (i) of
this subsection either Landlord or Tenant fails to make an appointment and so to
identify its appointee, the Fair Market Rent shall be determined by the
appointee of the party which has made an appointment and so given notice
thereof;

 

  vi) Within thirty (30) days of the date on which the identity of either the
single appointee or the two appointees has been ascertained, either the
appointee or appointees, as the case may be, shall determine the Fat Market Rent
and each party, or the party making the only appointment as the case may be,
shall give notice of the determination made by it appointee to the other,

 

  vii) If the appointee of either party fails to do so, or if either party fails
to give notice to the other party of the determination of Fair Market Research
made by the appointee of the other parry shall govern;

 

  viii) If the determinations of Fair Market Rent by the two appointees differ
by less than ten percent (10%), then Fair Market Rent shall be the average of
the two determinations;

 

  ix) If the determinations of Fair Market Rent by the two appointees difference
by ten percent (10%) or more, then the two appointees will select third
independent and qualified person who will choose one or other c the
determinations made as aforesaid and the rate so chosen will t Fair Market Rent;

 

  x) If the two appointees cannot agree on the selection of the third person;
then the provisions of the Arbitrations Act shall apply for the appointment of a
single arbitrator. The sole function of the person: appointed shall be to choose
one or the other of the determination made as aforesaid.

 

  c)

If Fair Market Rent as determined pursuant to subsection (b) is greater than
Tenant has paid in accordance with the Fair Market Rent Notice, Tenant shall
immediately pay to Landlord the difference and shall thereafter ma

 

-50-



--------------------------------------------------------------------------------

 

the payments of minimum (basic) rent equal to the greater of Fair Market Rent as
so determined and the highest amount of Annual Rent payable during the Term. If
the amount of Fair Market Rent is less than that stipulated in the Fair Market
Rent Notice, Landlord shall immediately refund to Tenant any overpayment made by
Tenant.

 

  d) If Fair Market Rent as determined pursuant to subsection (b) is less than
eighty-five percent (85%) of the amount stipulated in the Fair Market Rent
Notice, Landlord shall pay the fees of all the appraisers and, if applicable,
the arbitrator and if Fair Market Rent as so determined by eighty-five percent
(85%) or more of the amount so stipulated, Tenant shall pay all such fees.

The following is added to the Lease as Section 9.00:

Section 9.00 - Deposit

 

9.00 Deposit - Tenant will provide a deposit in the amount of 34753.76 payable
to Oxford Development Group Inc., In Trust which will be credited against gross
rent payable under the Lease as it falls due.

The following is added to the Lease as Section 10.00:

Section 10.00-EMF

 

10.0 EMF Emissions and Other Interference - The Tenant shall not install any
equipment on or about the Premises mat will produce EMF Emissions or other
emissions, that interfere with other Tenants’ or the Building’s day-to-day
operations. Tenant covenants and agrees that its operation of its equipment
shall not cause any interference with or degradation of any other signals
lawfully transmitted or received or systems operating on or about the Premises
or the Building. If such interference or degradation is reasonably demonstrated
to Tenant, Tenant shall, upon receiving notice from Landlord, immediately
correct the problem.

 

-51-



--------------------------------------------------------------------------------

The following is added to the Lease as Section 11.00:

Section 11.00 - Restoration

 

11.00 Restoration - Upon expiration of the Lease, the Tenant shall restore the
Premises and all ancillary equipment, conduits and cabling relating to the
Premises to base building condition as per the terms of the Lease. The Tenant
shall have the right to remove any of its trade fixtures or trade equipment,
furniture, work stations or enviro walls, and in the event that the Tenant does
not remove any of its fixtures or trade equipment from the Premises; the Tenant
shall be responsible to repair any damage which may have been caused to the
Premises or the Building by the installation or removal thereof, subject to
normal wear and tear.

The following is added to the Lease as Section 12.00:

Section 12.00 - First Opportunity to Lease

 

12.00 First Opportunity to Lease - Subject to existing tenants prior rights and
provided:

 

  a) The Tenant is not then in default thereunder of its obligations under this
Lease, nor has it been in chronic default of any of its Lease obligations during
the Term (which default in each case will be evidenced by written correspondence
by the Landlord);

 

  b) 3407276 Canada Inc., operating as Bridgepoint Enterprises, is in possession
of all of the Premises, has not sublet all or part of the Premises except to
those companies to whom the Tenant is then providing telecommunications
services, or assigned the Lease; and

 

  c) there has not been a change in effective control of Tenant unless such
change in effective control is an amalgamation or merger of the Tenant as part
of E corporate reorganization or takeover which does not affect the
creditworthiness of the Tenant;

then the Tenant shall be granted an ongoing First Opportunity to Lease the
remaining area on the third (3^) floor as shown on Schedule MC1” (the “Expansion
Premises). If the Landlord obtains serious interest from a potential tenant a
determined by the Landlord for all or part of the Expansion Premises, the
Landlord will notify the Tenant The Tenant will then have five (5) business days
to submit an Offer to Lease for the Expansion Premises. If the Tenant fails to
submit a; Offer to Lease which is acceptable to the Landlord, the Landlord shall
be free t accept an Offer to Lease from the said potential tenant on whatever
terms the Landlord may determine.

The following is added to the Lease as Section 13.00:

Section 13.00 - Assignment and Subletting

 

13:00 Assignment and Subletting - In addition to Article 10 of this Lease;

 

  a) The Tenant shall have the right to assign or sublet all or part of the
Premises as per the Lease.

 

-52-



--------------------------------------------------------------------------------

  b) There shall be no requirement in the Lease to obtain the Landlord’s consent
to a change in control of the Tenant or any corporation with which the Tenant is
amalgamated or merged as part of a corporate reorganization or take-over of the
Tenant provided there is no change in the creditworthiness of the Tenant as
determined by the Landlord acting in its sole discretion. The Tenant shall
furnish the Landlord with copies of Articles of Incorporation and any
reconfirmation of the relationship with the Affiliate as Landlord may reasonably
require.

 

  c) Tenant shall be entitled to make or effect any mortgaging, charging or
otherwise encumbering of the Premises, any part thereof, and this Lease, for the
purpose of securing any loan or the repayment thereof by the Tenant

 

  d) The Tenant shall be permitted to sublease all or part of the Premises at
Net Rental rates above the Tenant’s rates to companies to whom the Tenant is
providing telecommunications services.

The following is added to the Lease as Section 14.00:

Section 14.00 - Storage Space

 

14.00 Storage Space - The Tenant shall commit to lease, up to approximately 300
square feet of storage space located in the basement level of the Building, for
the entire Term of this Lease and any renewal thereof. The gross rental for such
space shall be fifteen dollars ($15.00) per square foot gross for the term and
any renewals thereof.

The following is added to the Lease as Section 15.00:

Section 15.00 - No Distraint on Certain Personal Property

 

15.00 No Distraint on Certain Personal Property - Notwithstanding any provision
of the Lease, the Landlord agrees that the Landlord’s right of distraint or
right to remove the personal property of the Tenant (the “Tenant’s Property”),
if any shall not apply to any computer tapes, computer programs, disks
documentation, customer lists, manuals, computer hardware furniture, enviro
walls, any telecommunications equipment which are the property of the tenant or
owned by a third party of which the Tenant has use of for its benefit The
Landlord further agrees that the Tenant’s Property may be sold, disposed of or
removed by the tenant without substituting new goods or chattels of equal value
thereto and the tenant shall be permitted to subject the Tenant’s Property t
mortgages, charges, or encumbrances without the prior consent c the Landlord but
with prior written notice.

 

-53-



--------------------------------------------------------------------------------

The following is added to the Lease as Section 16.00:

Section 16.00 - Access

 

16.00 Access - Subject to the Terms of the Lease, during the Term of the Lease
and any renewals or extensions thereof, the Tenant shall be allowed 24 hour a
day, 7 days a week access to the Premises, common areas, Building conduits, roof
and Antennae as per the Lease.

The following is added to the Lease as Section 17.00:

Section 17.00 - Special Terms

 

17.00 Special Terms - Provided:

 

  a) The Tenant is not then in default thereunder of its obligations under this
Lease, nor has it been in chronic default of any of its Lease obligations during
the Term (which default in each case will be evidenced by written correspondence
by the Landlord);

 

  b) 3407276 Canada Inc., operating as Bridgepoint Enterprises, is in possession
of all of the Premises, has not sublet all or part of the Premises except to
those companies to whom the Tenant is then providing telecommunications
services, or assigned the Lease; and

 

  c) there has not been a change in effective control of Tenant unless such
change in effective control is an amalgamation or merger of the Tenant as part
of a corporate reorganization or takeover which does not affect the
creditworthiness of the Tenant

the Tenant shall have the one time right to install the following. Should the
Tenant not install, or should any item be unable to be installed in the Building
for any reason, the Tenant shall have no further right under this Lease to
install the following items:

 

  i) Conduits: The Landlord shall allow the Tenant at its sole cost and expense
to bring one four-inch conduit from the street to the Premises. The Tenant shall
have access to building risers, conduits and above-ceiling spaces at no cost for
the term of the Lease and any renewals. Any and all access to Building risers,
conduits and above-ceiling spaces shall be approved by the Landlord acting in
its sole discretion.

 

  ii) Rooftop Antennae: The Tenant shall have the right to install up to three
(3 antennae on the roof, and ancillary equipment to be located in the rooftop)
mechanical room on the roof of the Building at the Tenant’s sole cost and
expense on a yearly basis. The installation, size and location of sue) ancillary
equipment and antennae shall comply with all government: requirements (local,
provincial and federal), but prior to any such installation such specifications
and location shall first be reviewed and approved by the Landlord, acting
reasonably, and will be mutually agreed to by the Landlord and the Tenant, both
acting reasonably. The Tenant shall be charge $5,000.00 during Years 1 to 5 and
$10,000.00 during Years 6 to 10 per antenna that is actually installed, for the
use of the roof and a portion of the rooftop mechanical room of the Building.

 

-54-



--------------------------------------------------------------------------------

The Tenant shall execute the Landlord’s standard form of license agreement in
respect of the designated area and the antennae, and the Tenant agrees mat it
shall be solely responsible for all costs including but not limited to
electricity, installation, testing any additional structural support,
maintenance, operations and removal of the antennae. Upon the removal of the
antenna, expiry of the Term, Renewal Term or earlier termination thereof, the
Tenant shall be obligated to remove the antennae and all related equipment from
the Building and rooftop of the Building and restore both to the condition it
was in prior to any such installation.

 

  iii) Emergency Power Supply: The Tenant, provided it is not in default under
the Lease, shall be permitted at its sole expense, to supply and install, at any
time during the Term, an emergency power generator (250 to 350 KVA) and fuel
tank for the Tenant’s exclusive use, at no cost throughout the Term or any
renewal periods provided such location and method of installation has been
approved by the Landlord acting reasonably. The area on the roof is to be
designed by the Landlord for the Tenant’s exclusive use, and mutually accepted
by both parties during the Inspection Period defined herein. The Tenant agrees
that is shall be solely responsible for all costs including, but not limited to,
electricity,, installation, testing and .maintenance, operating and removal of
the generator and all associated cabling and equipment Upon the expiry of the
Term, Renewal term or earlier termination thereof, the Tenant shall be obligated
to remove the generator and all related equipment from the roof of the Building
and restore the Building to the condition it was in prior to any such
installation. The Landlord shall provide up to 30 kVA of power from the building
generator for a period of six (6) months from the time the Tenant takes
occupancy for Tenant’s temporary use only at no cost

 

  iv) Air Conditioning: The Tenant will have the right to supply and install air
conditioning units or condensers to service the Premises (two units of fifteen
tons each), at die Tenant’s sole cost and expense provided such location and
method of installation has been approved by the Landlord acting reasonably.
Prior to any such installation, the Tenant shall have the option to locate the
air conditioning units or condensers on the roof in any area to be reviewed and
mutually agreed to by the Landlord and the Tenant, both acting reasonably,
within the Inspection Period as defined herein. Upon the expiration of the Term,
Renewal Term or earlier termination thereof, the tenant shall be obligated to
remove the air conditioning units and/or condensers and al related equipment
from the Building and restore the Building to the condition it was in prior to
any such installation. The Tenant can remove and use an} or all HVAC systems on
the 5* floor.

 

 

v)

Raised Flooring: The Tenant shall remove and use within • its specified Premises
all of the raised flooring, including ramps and other raised floor accessories
currently located in the vacant space on the 5*° and 10m floors.

 

  vi) Security System: The Tenant shall install a 24-hour security system in the
Premises and the Landlord agrees to allow the Tenant’s system to be tied in with
the Landlord’s security system, if possible, provided such installation does not
increase the cost of security to the Landlord. If the cost of sue! security
services does increase due to the Tenant’s requirement, the Tenant shall pay all
additional costs.

 

-55-



--------------------------------------------------------------------------------

  vii) External Venting: Depending on the equipment installations within the
Premises, and given the Use of the Tenant, it may be necessary to provide direct
venting from the Premises to the exterior of the Building for such items as
generator exhaust fumes, heating, ventilation and air conditioning equipment
exhaust and fire suppression equipment The location of my required vents will be
subject to the Landlord’s reasonable approval to be mutually agreed to by the
Landlord and the Tenant, both acting reasonably, within the Inspection period as
defined herein, and giving due regard to the established architectural integrity
of the Building. Upon the expiry of the Term, Renewal Term or earlier
termination thereof, the Tenant shall be obligated to remove the external
venting and all related equipment from the Building and restore the Building to
the condition it was in prior to any suet installation.

 

-56-



--------------------------------------------------------------------------------

THIS LEASE AMENDING AGREEMENT made as of the 1” day of October, 2000.

BETWEEN:

 

   LOCATION3 LIMITED       (herein called the “Landlord”)          OF THE FIRST
PART   

-and-

      BRIDGEPOINT INTERNATIONAL (CANADA) INC.       (herein called the “Tenant”)
         OF THE SECOND PART

WHEREAS by a lease dated as of the 20th day of July, 1999, (herein called the
“Lease”) made between the Landlord and the 3407276 Canada Inc., operating as
Bridgepoint Enterprises (herein called “Enterprises”) the Landlord leased to
Enterprises certain premises located on the 3rd Floor (herein called the
“Original Premises”) of the office building located at 55 York Street, Toronto,
Ontario, and more particularly described in Schedule “A” attached hereto and
Schedule “A” to the Lease (herein called the “Building”) for a term of ten years
commencing on the 1th day of November, 1999, at the rent therein reserved and
upon and subject to the terms and conditions therein contained;

AND WHEREAS by Certificate of Amendment dated the 15th day of September, 1999,
the name of Enterprises was changed to Bridgepoint International (Canada) Inc.,
the Tenant herein;

AND WHEREAS the Landlord has agreed to lease to the Tenant and the Tenant has
agreed to lease from the Landlord: 0) the office premises located on the 5th
Floor of the Building at the approximate location shown outlined in red on
Schedule “B” attached hereto having a rentable area of approximately Eight
Thousand and Sixty-two (8,062) square feet (herein called “Premises A”);
(ii) that portion of the office premises located on the 3rf Floor of the
Building at the approximate location shown outlined in green on Schedule “B”
attached hereto having a rentable area of approximately Three Thousand Nine
Hundred and Forty-one (3,941) square feet (herein called “Premises B”); and (Hi)
the storage premises located in the basement of the Building having a rentable
area of approximately One Hundred and Four (104) square feet



--------------------------------------------------------------------------------

(herein called “Premises C); the area of each of Premises A, Premises B and
Premises C (herein collectively called the “Additional Premises”) being subject
to the Architect’s verification which shall be measured and calculated in
accordance with subclause 2(s) of the Lease, for the term, at the rent and upon
and subject to the terms and conditions herein specified;

AND WHEREAS the Landlord and the Tenant have agreed to amend the Lease in the
manner herein provided and that all capitalized terms used in this Agreement
shall have the meanings ascribed thereto in the Lease unless the context
otherwise requires.

NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the premises,
the covenants and agreements herein contained and other good and valuable
consideration, the parties hereto covenant and agree as follows:

DEMISE OF PREMISES

1. The Landlord hereby demises and leases to the Tenant: (i) Premises A to have
and to hold Premises A for and during the term of nine (9) years and one
(1) month to be computed from the 1st day of October, 2000, and thenceforth next
ensuing and fully to be completed on the 31st day of October, 2009; and
(ii) Premises B to have and to hold Premises B for and during the term of eight
(8) years and eleven (11) months to be computed from the 1st day of January,
2001, and thenceforth next ensuing and fully to be completed on the 31st day of
October, 2009; and (iii) Premises C to have and to hold Premises C for and
during the term of nine (9) years and one (1) month to be computed from the 1st
day of October, 2000, and thenceforth next ensuing and fully to be completed on
the 31st day of October, 2009; upon and subject to all of the terms and
conditions contained in the Lease, including but not limited to the obligation
of the Tenant to pay additional rent, except that the Tenant’s obligation to pay
annual rent in respect of the Additional Premises shall be as set out in
paragraph 2 below and except as otherwise provided herein.

ANNUALRENT

2. (a) The Tenant hereby accepts and leases the Additional Premises from the
Landlord and shall pay rent to the Landlord yearly and every year during the
term without prior demand and without any deduction, abatement or set-off
whatsoever in lawful money of Canada by cheque or money order payable to the
Landlord at Toronto or to such other person or at such other place in Canada as
the Landlord may direct from time to time as follows:

0) the Tenant shall pay to the Landlord as net annual rent for Premises A:

(A) the sum of $104,806.00 per annum, based on the annual rate of $13.00 per
square foot of the Rentable Area of Premises A, payable without notice in equal
consecutive monthly installments of $8,733.83 each in advance on the first day
of each calendar month during the period from the 1st day of October, 2000, to
the 31st day of October, 2001;

 

2



--------------------------------------------------------------------------------

(B) the sum of $128,992.00 per annum, based on the annual rate of $16.00 per
square foot of the Rentable Area of Premises A, payable without notice in equal
consecutive monthly instalments of $10,749.33 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2001, to
the 31st day of October, 2003;

(C) the sum of $137,054.00 per annum, based on the annual rate of $17.00 per
square foot of the Rentable Area of Premises A, payable without notice in equal
consecutive monthly installments of $ 11,421.17 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2003, to
the 31st day of October, 2004; and

(D) the sum of $161,240.00 per annum, based on the annual rate of $20.00 per
square foot of the Rentable Area of Premises A, payable without notice in equal
consecutive monthly installments of $13,436.67 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2004, to
the 31st day of October, 2009;

(ii) the Tenant shall pay to the Landlord as net annual rent for Premises B:

(A) the sum of $51,233.00 per annum, based on the annual rate of $13.00 per
square foot of the Rentable Area of Premises B, payable without notice in equal
consecutive monthly installments of $4,269.42 each in advance on the first day
of each calendar month during the period from the 1st day of January, 2001, to
the 31st day of October, 2001;

(B) the sum of $63,056.00 per annum, based on the annual rate of $16.00 per
square foot of the Rentable Area of Premises B, payable without notice in equal
consecutive monthly installments of $5,254.67 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2001, to
the 31st day of October, 2003;

(Q the sum of $66,997.00 per annum, based on the annual rate of $ 17.00 per
square foot of the Rentable Area of Premises B, payable without notice in equal
consecutive monthly installments of $5,583.08 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2003, to
the 31st day of October, 2004; and

(D) the sum of $78,820.00 per annum, based on the annual rate of $20.00 per
square foot of the Rentable Area of Premises B, payable without notice in equal
consecutive monthly installments of $6,568.33 each in advance on the first day
of each calendar month during the period from the 1st day of November, 2004, to
the 31st day of October, 2009; and

(iii) the Tenant shall pay to the Landlord as gross annual rent for Premises C
the sum of $1,560.00 per annum, based on the annual rate of $15.00 per square
foot of the Rentable Area of Premises C, payable without notice in equal
consecutive monthly installments of $130.00 each in advance on the first day of
each calendar month during the term, the first such monthly installment to be
paid on the 1st day of October, 2000.

 

3



--------------------------------------------------------------------------------

(b) It is the intent of the Landlord and the Tenant that the annual rent for
Premises A and Premises B (herein collectively called the “Office Premises”)
shall be net to the Landlord and that as additional rent in respect of the
Office Premises the Tenant shall pay to the Landlord the Tenant’s Proportionate
Share of Allocable Taxes and Allocable Operating Expenses in equal monthly
installments in advance as more particularly set forth in the Lease, and the
Tenant shall pay to the Landlord Utility Charges and Service Costs, any Special
Tenant Operating Expenses and the Cost of Additional Services as set forth in
the Lease.

(c) Notwithstanding anything contained in the Lease to the contrary, it is the
intent of the Landlord and the Tenant that the annual rent for Premises C shall
be gross to the Landlord and the Tenant shall not be obliged to pay to the
Landlord the Tenant’s Proportionate Share of Allocable Taxes and Allocable
Operating Expenses or any Utility Charges and Service Costs in respect of
Premises C, but that the Tenant shall be obliged to pay to the Landlord as
additional rent in respect of Premises C all Special Tenant Operating Expenses
and the Cost of Additional Services as set forth in the Lease, provided that if
during the term there is an increase in Allocable Taxes in respect of Premises C
as a result of any reassessment of those premises in the Building identified as
storage premises, the Tenant shall pay to the Landlord each year during the term
as additional rent that portion of the increase attributable to Premises C.

DEPOSIT

3. Landlord acknowledges receipt of a deposit in the amount of $56,809.80, GST
included, to be credited against the first two months gross rent payable under
the Lease.

ESTIMATED ADDITIONAL RENT

4. The Tenant’s Proportionate Share of Allocable Taxes and Allocable Operating
Expenses is estimated by the Landlord for the year 2000 to be $13.54 per square
foot of the Rentable Area of the Additional Premises.

USE

5. The wording of subclause 4(c) of the Lease is hereby deleted and replaced
with the following wording:

The Tenant shall use the Original Premises and the Additional Premises only for
the purposes of: (i) in the case of the Original Premises and the Office
Premises, the management and operation of the Tenant’s facilities and the
communications equipment of the Tenant’s telecommunications customers (herein
called the “Customers”), and offices for the conduct of the Tenant’s business;
and (ii) in the case of Premises C, the storage of items related to the Tenant’s
business; and shall not use or permit to be used the

 

4



--------------------------------------------------------------------------------

Original Premises or the Additional Premises or any part thereof for the purpose
of a workshop or for the sale of goods or for any other purpose or business. The
Landlord acknowledges that the Tenant’s business to be conducted in the Original
Premises and the Office Premises requires the installation on such premises of
certain communications equipment by Customers in order for the Customers to
interconnect with the Tenant’s facilities or to permit the Tenant to manage or
operate the Customers’ communications equipment pursuant to co-location and
other services agreements entered into by the Tenant with its Customers (herein
called the “Co-location Agreements”).

ACCESS BY CUSTOMERS

6. Customers that have entered into Co-location Agreements with the Tenant shall
be permitted access to the Original Premises and the Office Premises at the
times access is allowed to the Tenant pursuant to Section 16.00 of Schedule “D”
to the Lease.

CO-LOCATION AGREEMENTS

7. Notwithstanding anything contained in the Lease to the contrary, any
Co-location Agreements entered into by the Tenant with its Customers shall not
be considered to be sublettings or assignments pursuant to clause 10 of the
Lease.

SIGNAGE

8. The Tenant shall be permitted to have installed in compliance with the
provisions of the Lease base Building signage in those areas designated by the
Landlord on the Building lobby directory board, the floor lobby directory and
the entrances to the Office Premises.

CONDITION OF PREMISES

9. The Additional Premises shall be provided in an “as is” condition, subject
only to completion by the Landlord of the Landlord’s Work specified in paragraph
13 below.

RELOCATION COST

10. The Tenant acknowledges that the leasing pursuant hereto of that portion of
Premises B described as Suite 350 is subject to the relocation of a pre-existing
tenant of said Suite 350 by the Landlord. The Tenant shall pay to the Landlord
all of the costs incurred by the Landlord, acting prudently, to relocate such
pre-existing tenant to other premises in the Building (herein called the
“Relocation Expense”). The Relocation Expense was estimated to be $5,000.00 and
that amount has been amortized by monthly installments over the term hereby
granted and

 

5



--------------------------------------------------------------------------------

included in the annual rent set out in clause 2(a) above. The Landlord shall
supply the Tenant with copies of invoices or other support for the Relocation
Expense and the amount by which the Relocation Expense exceeds the amount so
estimated shall be deducted from the Leasehold Improvement Allowance specified
in paragraph 12 below.

EDITORING PERIOD

11. Provided that the Landlord has obtained vacant possession of the Additional
Premises and has completed any of the Landlord’s Work necessary for the
performance of the Tenant’s Work specified in paragraph 13 below, the Tenant
shall be permitted to have occupancy of the Additional Premises prior to the
Commencement Date to carry out the Tenant’s Work, and such occupancy may be
either exclusive or in common with the Landlord and its contractors,
subcontractors arid employees. During such period of occupancy by the Tenant
prior to the Commencement Date (the “Fixturing Period”) the Tenant shall be
bound by all of the provisions hereof and of the Lease except that the Tenant
shall not be required to pay any annual rent or the Tenant’s Proportionate Share
of Allocable Taxes and Allocable Operating Expenses or Utility Charges and
Service Costs for such period.

LEASEHOLD IMPROVEMENT ALLOWANCE

12. The Landlord will pay on behalf of the Tenant, as a contribution towards the
costs to be incurred by or on behalf of the Tenant of the Tenant’s Work, a
leasehold improvement allowance equal to the lesser of: (i) the actual cost of
the Tenant’s Work; and (A) $20.00 per square foot of the total Rentable Area of
the Office Premises; plus applicable goods and services tax (herein called the
“Leasehold Improvement Allowance”). The Leasehold Improvement Allowance shall be
payable to the approved contractor and/or project manager performing the
Tenant’s Work in installments as agreed between the Landlord and the Tenant
against contractor’s invoices as approved and certified to be correct by the
Tenant and issued for work certified by the Tenant to have been completed. All
payments shall be subject to applicable construction lien holdback requirements
and the final ten percent (10%) holdback shall be paid only after termination of
the applicable holdback period pursuant to the Construction Lien Act (Ontario)
and following receipt by the Landlord of satisfactory evidence by way of
statutory declaration verifying the substantial completion of, and the expiry of
all claims for lien with respect to, the Tenant’s Work.

LANDLORD’S WORK

13. The Landlord shall carry out such work (the “Landlord’s Work”), at the sole
cost of the Landlord, as is necessary to prepare the Office Premises for the
performance of the Tenant’s Work in accordance with the Tenant’s specifications
and detailed space plan approved by the Landlord. Such work shall be performed
using the standard materials and finishes for the Building and shall include the
following:

(a) Building standard HVAC installed and working to Building standard
specifications;

 

6



--------------------------------------------------------------------------------

(b) Building standard electrical supply to the Office Premises;

(c) Building standard T-bar ceiling and acoustic tile installed;

(d) Building standard light fixtures installed and working;

(e) Building standard sprinkler system installed and working;

(f) One (1) 3 inch riser with an EMT conduit for the Tenant’s use from the
basement of the Building to a designated communications room on each of the
floors of the Building on which the Office Premises and the Original Premises
are located; and

(g) Building standard blinds on all outside windows.

The Landlord and the Tenant shall meet to establish a schedule for completion of
any of the Landlord’s Work which requires co-ordination with the Tenant’s Work
and the Tenant shall use its best efforts to assist the Landlord in completing
the Landlord’s Work in accordance with such schedule, provided that the Landlord
shall not be responsible for any delays caused by the Tenant’s failure to agree
to or act in accordance with such schedule.

TENANT’S WORK

14. The Tenant shall be responsible at the Tenant’s sole cost and expense for
the construction and installation of all of the Tenant’s leasehold improvements
(the “Tenant’s Work”) and the performance of all work and the provision of all
services, materials and equipment necessary for the completion of the Tenant’s
Work, other than work expressly included as part of the Landlord’s Work,
provided that the Tenant shall obtain the Landlord’s written approval for all of
the Tenant’s plans and specifications prior to the commencement of any work,
including but not limited to any changes to the base Building standard systems,
installations, construction and equipment necessitated by the Tenant’s Work. The
construction and installation by the Tenant of the Tenant’s Work shall be
subject to all of the provisions of the Lease and, in addition, shall be carried
out in compliance with the following procedures:

(a) The Tenant shall submit to the Landlord for approval by the Landlord’s
consultants, stamped interior design, mechanical and electrical/engineering
drawings completed by a registered member of ARIDO showing the complete scope of
the Tenant’s Work, and it will be the Tenant’s responsibility to obtain all
necessary approvals and building permits from authorities having jurisdiction.
No work may be commenced until such approvals have been obtained, and all work
shall be performed in accordance with reasonable conditions and regulations
imposed by the Landlord and shall be subject to inspection by, and the
reasonable supervision of, the Landlord or its agent, the cost of which shall be
recoverable by the Landlord from the Tenant;

 

7



--------------------------------------------------------------------------------

(b) All costs to complete the Tenant’s Work, whether incurred by the Tenant or
by the Landlord, will be for the account of the Tenant including, if applicable,
provision of temporary services such as power, heat, garbage disposal containers
and the use of a designated elevator during the execution of the work, provided
that the Landlord shall supply the Tenant with copies of invoices or other
support for any such costs incurred by the Landlord;

(c) In the event that changes to the base Building standard systems,
installations, construction and equipment are contemplated by the Tenant, the
Landlord shall have absolute discretion in determining the necessity for such
changes and whether such changes as are approved by the Landlord shall be
carried out by the Landlord or the Tenant, and all such changes that are carried
out by the Landlord shall be performed at the sole cost and expense of the
Tenant, which expense plus ten (10%) percent thereof as an administrative charge
shall be paid by the Tenant to the Landlord forthwith on demand therefor and
shall be recoverable by the Landlord in the same manner as rent, provided that
the Landlord shall supply the Tenant with copies of invoices or other support
for all such expenses;

(d) All work must be carried out in accordance with the plans and specifications
approved by the Landlord and in a good and workmanlike manner as quickly as
possible and with minimum inconvenience to other occupants of the Building; and

(e) Prior to commencing work, the Tenant will arrange for All Risk, Fire and
Public Liability and Property Damage Insurance in an amount and with an insurer
acceptable to the Landlord and naming the Landlord and Colliers Macaulay Nicolls
(Ontario) Inc., the Landlord’s property manager, as additional insureds.

LEASE RENEWAL OPTION

15. The option to renew the Lease set out in Section 7.00 of Schedule “D” to the
Lease is hereby ratified and is confirmed to be applicable to both the Original
Premises and the Additional Premises in accordance with its terms.

RESTORATION

16. On the expiry of the term or any extension of the term of the Lease, the
Tenant shall, at its sole cost and expense: (i) remove from the Additional
Premises and the Building all ancillary equipment, conduits and cabling relating
to the Additional Premises installed by or for the Tenant, including but not
limited to the equipment installed on the roof of the Building such as
generators, condensers, auxiliary chillers and antennae, or in the basement of
the Building such as fuel storage containers; (ii) remove from the Additional
Premises the trade fixtures, trade equipment, furniture and work stations placed
or installed in the Additional Premises by or for the Tenant; and (iii) repair
any damage caused to the Additional Premises or the Building by the placement,
installation or removal as aforesaid and restore the Additional Premises to base
Building condition in accordance with the provisions of the Lease, subject to
normal wear and tear.

 

8



--------------------------------------------------------------------------------

ELECTROMAGNETIC INTERFERENCE

17. The wording of Section 10:00 of Schedule “D” to the Lease is hereby deleted
and replaced with the following:

The Tenant shall be responsible for ensuring that the construction,
installation, operation and use of the Tenant’s communications cables, fibre,
equipment, apparatus and ancillary attachments do not interfere with, disrupt or
degrade the signals lawfully transmitted or received by, or the equipment or
systems used or operated by, the Landlord or any tenant or other occupant of the
Building, and are at all times in full compliance with all laws, rules,
regulations and the orders of authorities having jurisdiction applicable to the
production, emission and/or transmission of electromagnetic signals or
radiation. In the event of any such interference, disruption or degradation, the
Tenant shall take all reasonable action necessary to cause all such
interference, disruption or degradation to cease forthwith after receipt by the
Tenant of notification thereof in writing from the Landlord, failing which the
Landlord shall be entitled, without prejudice to any other rights or remedies
available to the Landlord, to terminate the Lease by giving fifteen (IS) days
written notice of such termination to the Tenant, provided that if the
interference, disruption or degradation cannot be rectified or cured immediately
and the Tenant commences forthwith after receipt of the Landlord’s written
notice thereof and thereafter continuously and diligently pursues such
reasonable action as is necessary to rectify or cure such interference,
disruption or degradation, the Landlord shall not be entitled to terminate the
Lease unless such interference, disruption or degradation has not wholly ceased
within forty-five (45) days next following receipt by the Tenant of the
Landlord’s written notice thereof.

ELECTRICITY CHECKMETERS

18. The Tenant shall install, at the Tenant’s sole expense, a checkmeter for
Premises A and a checkmeter for Premises B and the Original Premises for the
monitoring of all electricity usage in the Office Premises and the Original
Premises. If the use of electricity in any of Premises A, Premises B or the
Original Premises is in excess (on a per square foot basis) of the normal office
consumption in the Building, the cost of the excess electricity usage shall be
charged to and paid by the Tenant as a Special Tenant Operating Expense. The
Tenant shall allow unrestricted access by the Landlord to the checkmeters for
the monitoring and verification of electricity usage.

 

9



--------------------------------------------------------------------------------

COMMUNICATIONS CABLES AND FIBRES

19. All of the Tenant’s communication cables and fibres to and from the
Additional Premises shall be distributed through a base building 3 inch riser
space supplied and installed by the Landlord with EMT conduit as provided in
paragraph 13 above. Any additional riser space required by the Tenant shall be
subject to the Landlord’s prior written consent, which shall not be unreasonably
withheld, and shall be installed by the Landlord at the sole cost and expense of
the Tenant, which expense plus ten (10%) percent thereof as an administrative
charge shall be paid by the Tenant to the Landlord forthwith on demand therefor
and shall be recoverable by the Landlord in the same manner as rent.

ELECTRICAL SOURCE

20. The Landlord shall allow the Tenant the use of 500 kw/600 volts electrical
power supply for the Office Premises and the Original Premises to be connected
off side A only of the secondary switchboard located in the Building’s basement
electrical room. The Tenant shall be responsible for any transformation of the
electrical supply voltage to the actual voltage required by the Tenant for the
operation of its equipment. If and when the Tenant requires electrical power in
excess of the allotted power supply (500 kw/600 volts) referred to above, the
Landlord at the Tenant’s written request and at the Tenant’s sole cost and
expense shall use its best efforts to cause up to 500 kw/600 volts of additional
electrical power to be supplied to the Office Premises and the Original Premises
and shall determine the “replacement cost” of such additional electrical power,
which cost plus ten percent (10%) thereof as an administrative charge shall be
paid by the Tenant to the Landlord forthwith on demand and shall be recoverable
by the Landlord in the same manner as rent.

GENERATOR AND CONDENSERS

21. (a) Subsection 17:00 (iii) of Schedule “D” to the Lease is hereby amended by
deleting from the third line “(250 to 350 KVA)” and inserting “(800 KVA)” in
replacement thereof, and subsection 17:00 (iv) of Schedule “D” to the Lease is
hereby amended by deleting from the second line the words “two units of fifteen
tons each” and inserting the words “four condenser units at fifteen tons each
and twelve air conditioning units, two at twenty tons each, two at twelve tons
each and eight at fifteen tons each” in replacement thereof.

(b) The Landlord acknowledges that the Tenant has installed the generator
contemplated under subsection 17:00 (iii) of Schedule “D” to the Lease and the
condenser and air conditioning units contemplated under subsection 17:00 (iv) of
Schedule “D” to the Lease, in each case at a location and using a method of
installation approved by the Landlord.

 

10



--------------------------------------------------------------------------------

STORAGE TANKS

22. The Tenant shall be entitled to install in Premises C up to five (5) fuel
storage tanks having a capacity of up to one thousand (1,000) litres each.

NORMAL BUSINESS HOURS

23. The wording of subclause 2(p) of the Lease is hereby deleted and replaced
with the wording “Normal Business Hours shall mean and refer to the hours from
7:00 a.m. to 6:00 p.m. on each Business Day, the hours from 8:00 a.m. to 2:00
p.m. on Saturdays and such other hours as may be designated by the Landlord from
time to time.”

NOTICES

24. (a) The address of me Landlord set out in clause 21 of the Lease is hereby
deleted and replaced with the following:

 

Location3 Limited c/o Colliers Macaulay Nicolls (Ontario) Inc. Suite 2200 1
Queen Street East Toronto, Ontario M5C2Z2 Fax:  

416-777-2277

Attention:  

Property Manager, 55 York Street, Toronto

(b) The address of the Tenant set out in clause 21 of the Lease is hereby
deleted and replaced with the following:

 

Bridgepoint International (Canada) Inc. Suite 2300 800 Rene-Levesque Boulevard
West Montreal, Quebec H3B 1X9 Fax:   514-878-1295 Attention:   Chief Financial
Officer

 

11



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

25. The Landlord and the Tenant each acknowledge that the First Opportunity to
Lease set out in Section 12:00 of Schedule “D” to the Lease is no longer
applicable and is hereby deleted, and that the Tenant’s obligation to lease
storage space in the basement of the Building set out in Section 14:00 of
Schedule “D” to the Lease has been satisfied.

GST

26. Notwithstanding any other provisions hereof or of the Lease, the Tenant
shall pay to the Landlord an amount equal to any and all goods and services
taxes, sales taxes, value added taxes, business transfer taxes, and any other
taxes imposed on the Landlord or the Tenant with respect to the rent (annual
rent, additional rent or any other amounts payable by the Tenant to the Landlord
hereunder or under the Lease) payable by the Tenant to the Landlord pursuant
hereto or to the Lease, or in respect of the rental of space hereunder or under
the lease, whether characterized as a goods and services tax, sales tax, value
added tax, business transfer tax, or otherwise (hereinafter individually and
collectively called “Sales Taxes”). The amount of the Sales Taxes so payable by
the Tenant shall be calculated by the Landlord in accordance with the applicable
legislation and shall be-paid to the Landlord at the same time as the amounts to
which such Sales Taxes apply are payable under the terms hereof or of the Lease
or upon demand or at such other time or times as the Landlord from time to time
determines. Despite any other provisions of the Lease, the amounts payable by
the Tenant pursuant to this paragraph shall be deemed not to be rent, but the
Landlord shall have all of the same rights and remedies for the recovery of such
amounts as it has for recovery of rent under the Lease.

RATIFICATION

27. The contents of this Agreement are hereby incorporated in and deemed to form
a part of the Lease; all of the covenants, terms, conditions and provisions
contained in the Lease modified or supplemented by the provisions of this
Agreement, as applicable to the Additional Premises and/or the Original
Premises, are hereby ratified and confirmed; all of the obligations and
liabilities of the Tenant under and pursuant to the Lease as modified or
supplemented by this Agreement, including, without limitation, the obligation of
the Tenant to pay annual rent in respect of the Original Premises as set out in
the Lease and in respect of the Additional Premises as set out in this
Agreement, are binding on and enforceable against the Tenant; and all references
to the Premises in the Lease, except for the two sentences beginning with the
word “witnesseth” on page 4 of the Lease, clause 1 of the Lease, Sections
1.00,2.00, 3.00,4.00, 5:00, 6.00, 9.00, and 11.00 of Schedule “D” to the Lease,
and Schedule “C” to the Lease, which are applicable solely to the Original
Premises, and except for subclause 2(r) in the Lease which in respect of the
Additional Premises shall not include Premises C, shall be deemed for all
purposes of the Lease to be references to each of the Original Premises and the
Additional Premises.

 

12



--------------------------------------------------------------------------------

MERGER

28. This Agreement supercedes and replaces the Agreement to Lease dated
September 14,2000, entered into between the parties hereto which, on the
execution of this Agreement, shall be deemed to have merged and shall have no
further force or effect.

SCHEDULES

29. Schedules “A” and “B” annexed hereto are incorporated herein by this
reference and form a part of this Agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement.

 

LANDLORD     LOCATION3 LIMITED      

 

    Name :   Robert D. Greer, Jr.     Position:   Secretary     I have authority
to bind the Corporation. TENANT     BRIDGEPOINT INTERNATIONAL (CANADA) INC.    
 

 

    Name -   Richard Gendron     Position -   President & COO     Per:        

 

    Name:   Yves Grou     Position -   CFO     We have authority to bind the
Corporation.

 

13



--------------------------------------------------------------------------------

SCHEDULE “A”

DESCRIPTION OF LANDS

55 York Street, Toronto

All that certain parcel of land situate, lying and being in the City of Toronto,
in the Municipality of Metropolitan Toronto and Province of Ontario and being
composed of parts of lots numbers three (3) and four (4) and five (5) on the
east side of York Street as shown on a plan now filed in the Registry Office for
the Registry Division of Toronto as No. 52, and part of the street fifty feet
(50’) in width, lying on the south of the said lot five (5) as shown on the said
plan, which may be more particularly described as follows:

COMMENCING at a point in the easterly limit of York Street where it is
intersected by the northerly limit of Piper Street as established by By-law
No. 3925 of the City of Toronto;

THENCE NORTHERLY along the easterly limit of York Street eighty-one feet three
inches (81’3”) more or less, to the production westerly of the southerly face of
the southerly wall of the brick building standing in December, 1929, upon the
westerly part of the said Lot three (3) said point being distant one foot three
and one-half inches (1 ‘3-1/2”) more or less, measured northerly from the
southerly limit of the said lot three (3);

THENCE EASTERLY along the said southerly face of wall to and along the southerly
face of the southerly wall of the easterly part of the said building and
continuing thence easterly along the southerly face of the brick buildings
immediately adjoining the said brick building on the east one hundred and
twenty-six feet one inch (126’ 1”) more or less, to the northerly production of
the westerly face of the westerly wall of the old three storey brick building
standing in February, 1928, upon the rear part of the said lots four (4) and
five (5);

THENCE SOUTHERLY along the said production and the westerly face of the last
mentioned wall and its production southerly eighty-three feet six inches (SSV)
more or less, to the said northerly limit of Piper Street;

THENCE WESTERLY along the said northerly limit of Piper Street one hundred and
twenty-six feet four and three-quarter inches (126’4-3/4”) more or less to the
point of commencement.

The east side of York Street is confirmed by Plan BA-681 under the Boundaries
Act registered on September 17, 1975 in the Land Registry Office for the
Registry Division of Toronto as Instrument Number CT140854.

Being most recently described in a deed of the lands (but excluding the
building) by Montreal Trust Company, Trustee to National Trust Company, Trustee
registered as Instrument No. CT765296.



--------------------------------------------------------------------------------

THIS IS SCHEDULE “B” REFERRED TO

IN THE ATTACHED LEASE AMENDING AGREEMENT

BETWEEN LOCATION3 LIMITED AS LANDLORD AND

BRIDGEPOINT INTERNATIONAL (CANADA) INC. AS TENANT

ADDITIONAL PREMISES

LOGO [g41827img_003.jpg]

5* Floor, 55 York Street, Toronto, Ontario



--------------------------------------------------------------------------------

Schedule “B” - Page 2

ADDITIONAL PREMISES

LOGO [g41827img_004.jpg]

3th Floor, 55 York Street, Toronto, Ontario



--------------------------------------------------------------------------------

ASSIGNMENT

THIS ASSIGNMENT made as of the 15th day of January, 2002.

BETWEEN:

 

   BRIDGEPOINT INTERNATIONAL (CANADA) INC.       (hereinafter called the
“Assignor”)          OP THE FIRST PART   

-and-

      COGNICASE INC.       (hereinafter called the “Assignee”)          OF THE
SECOND PART   

-and-

      LOCATION3 UMTTED       (hereinafter called the “Landlord”)          OF THE
THIRD PART

WHEREAS by a lease dated as of the 20th day of My, 1999, as amended by a lease
amending agreement dated as of the 1st day of October, 2000, (herein
collectively called the “Lease”) made between the Landlord as landlord and the
Assignor as tenant, the Landlord leased to the Assignor certain office premises
on the 3rd and 5th Floors and storage premises in the basement (herein
collectively called the “Premises”) of the office building located at 55 York
Street, Toronto, Ontario, and more particularly described in Schedule “A”
attached hereto (herein called the “Building”) for a term ending on the 31st day
of October, 2009, (herein called the “Term”) subject to the payment of the rent
thereby reserved and to the observance and performance of the covenants,
agreements and conditions therein contained;

AND WHEREAS the Lease contains a covenant on the part of the Tenant not to
assign the Lease or sublet the Premises without the Landlord’s prior written
consent;

AND WHEREAS the Assignor has agreed with the Assignee to assign the Lease to the
Assignee subject to the rent thereby reserved and the covenants, agreements and
conditions therein contained, and to the Landlord granting its consent thereto;



--------------------------------------------------------------------------------

AND WHEREAS the Assignor has applied to the Landlord for its consent to the
assignment of the Lease to the Assignee and the Landlord has agreed to consent
to such assignment upon and subject to the terms and conditions set out herein.

NOW THEREFORE THIS ASSIGNMENT WITNESSETH that, in consideration of the premises,
the covenants and agreements herein contained and the payment of the sum of TWO
DOLLARS ($2.00) by each party hereto to the others (the receipt and sufficiency
whereof is hereby acknowledged) the parties hereto respectively covenant and
agree as follows:

1. The Assignor as beneficial owner hereby transfers, assigns and sets over unto
the Assignee the Premises together with all rights and privileges appurtenant
thereto under and pursuant to the Lease, and the Lease together with all benefit
and advantage to be derived therefrom, to have and to hold the same unto die
Assignee for all the unexpired residue of the Term from and including the 15th
day of January, 2002, (herein called the “Effective Date”) subject from and
after the Effective Date to the payment of the rent reserved by the Lease and to
the observance and performance of the covenants, agreements and conditions
contained in the Lease on the part of the tenant to be observed and performed.

2. The Assignor hereby covenants with the Assignee that the Lease is a good,
valid and subsisting Lease, that the rent reserved thereby has been duly paid to
the Effective Date, that the covenants, agreements and conditions therein
contained on the part of the tenant have been duly observed and performed up to
the Effective Date, that subject to the consent of the Landlord required
pursuant to the Lease, the Assignor is entitled to assign the Lease, that
subject to the payment of the rent reserved by the Lease and die observance and
performance of the covenants, agreements and conditions on the part of the
tenant contained in the Lease the Assignee may enter into and upon and hold and
enjoy the Premises for the residue of the Term and any renewal thereof without
interruption by the Assignor or any person claiming through the Assignor, and
that the Assignor shall from time to time at all times hereafter at the request
and cost of the Assignee execute such further assurances in respect of this
Assignment as the Assignee may reasonably require.

3. The Assignee hereby covenants with the Assignor that the Assignee will
throughout the residue of the Term from and after the Effective Date and any
renewal thereof pay the rent reserved by the Lease at the times and in the
manner provided therein and observe and perform the covenants, agreements and
conditions on the part of the tenant contained in the Lease, and will imdemnify
and save harmless the Assignor from all rent, actions, suits, costs, losses,
charges, damages and expenses in respect of any non-payment, non-observance or
non-performance thereof.

4. The Assignee hereby covenants with the Landlord that the Assignee will from
and after the Effective Date throughout the residue of the Term and any renewal
thereof pay the rent reserved in the Lease at the times and in the manner
therein provided and observe and perform the covenants, agreements and
conditions on the part of the tenant contained in the Lease, and will indemnify
and save harmless the Landlord from all actions, suits, costs, losses, charges,
damages and expenses in respect of any non-payment, non-observance or
non-performance thereof.

 

- 2 -



--------------------------------------------------------------------------------

5 . The Landlord hereby consents to the within assignment of the Lease provided
that nothing herein contained shall prejudice or affect or derogate from the
original reservation of rent in the Lease or the binding effect of the several
covenants, agreements and conditions on the part of the tenant contained in the
Lease, or the rights of the Landlord under the Lease including but not limited
to the power of re-entry and all other remedies reserved to the Landlord in the
Lease for non-payment of rent and breach, non-observance or non-performance of
any of the covenants, agreements and conditions on the part of the tenant
contained in the Lease, and save as aforesaid the covenant in the Lease against
assigning or subletting without the prior written consent of the Landlord shall
remain in full force and effect and the consent herein snail not constitute a
waiver of the requirement for the consent of the Landlord to any further
transfer or other dealing with the Lease or the Premises in accordance with the
provisions of the Lease;;

6. The Assignor and the Assignee acknowledge that the Landlord has received
estimated amounts only on account of the Tenant’s Proportionate Share of
Allocable Taxes and Allocable Operating Expenses payable under the Lease in
respect of the Premises for the 2001, calendar year and the month of January,
2002, and the Assignor and the Assignee shall be jointly and severally
responsible for, and hereby covenant to pay to the Landlord forthwith after
demand, any amount by which the actual amount of such Tenant’s Proportionate
Share as calculated by the Landlord when the necessary information for such
calculation becomes available exceeds the estimated amounts received by the
Landlord prior to the Effective Date, and the Assignor and the Assignee shall be
responsible for, and the Landlord shall have no responsibility with respect to,
any necessary allocation and adjustment between the Assignor and the Assignee of
any such amounts as at the Effective Date.

7. The Assignee shall be entitled to enter into and take possession of the
Premises only following delivery to the Landlord of certified copies of policies
of insurance or certificates of insurance acceptable to the Landlord verifying
that the policies of insurance required to be taken out by the tenant pursuant
to the Lease are in full force and effect.

8. The Landlord, by giving its consent pursuant hereto, does not acknowledge or
approve any of (he terms of the assignment of the Lease as between the Assignor
and the Assignee, or any other agreements between them, except only for the bare
assignment of the Lease pursuant hereto.

9. The parties hereto acknowledge and confirm that the Lease is in full force
and effect, and that this Assignment shall not be effective until the execution
and delivery hereof by all parties hereto and the granting of all necessary
permits, licences, exemptions and approvals under applicable law by all courts
and governmental authorities having jurisdiction.

10. Subject to the provisions of Section 6 above, upon the execution and
delivery of this Assignment by all parties hereto and the Assignee entering into
possession of the Premises pursuant hereto, the Assignor shall be released from
all further and other obligations to the Landlord under the Lease from and after
the Effective date.

11 All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given on the date delivered if delivered by hand or
on the date sent it sent by fax or on the 5th business day after the date of
mailing if mailed by ordinary mail, postage prepaid, addressed to the party to
whom such communication is intended to be given as follows: In die case of the

 

- 3 -



--------------------------------------------------------------------------------

Landlord:

Location3 Limited

c/o Colliers Macaulay Nicolls (Ontario) Inc.

Suite 2200

One Queen Street East

Toronto, Ontario

M5C2Z2

Fax: 416-777-2277

Attention: Property Management

In the case of the Assignor:

Bridgepoint International (Canada) Inc.

Suite 300

1155 University Street

Montreal, Quebec

M3B3A7

Fax: 514-878-1295

Attention; Chief Financial Officer

In the case of the Assignee:

Cognicase Inc.

9* HOOT

111 Duke Street

Montreal, Quebec

H3C2M1

Fax: 514-228-8955

Attention: Corporate Secretary

and any party may change its address for the purposes of this section by notice
given to the other parties in accordance with the provisions of this section.

12 This Assignment and everything herein contained shall enure to the benefit of
and Be binding upon the parties hereto and their legal personal representations,
successors and assigns, respectively.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Assignment.

 

BRIDGEPOINT INTERNATIONAL (CANADA) INC. Per:  

 

Name:   Lu Chatillon Position:   Secretary Per:  

 

Name:   Position:   I/We have authority to bind the Corporation COGNICASE INC.
Name:  

 

Position:   Per:  

 

Name-   Position -   I/We have authority to bind the Corporation LOCATION3
LIMITED  

 

Name -   Robert E. Rye Position -   Secretary I/We have authority to bind the
Corporation



--------------------------------------------------------------------------------

SCHEDULE “A”

DESCRIPTION OF LANDS

55 York Street, Toronto

All that certain parcel of land situate, lying and being in the City of Toronto
and Province of Ontario and being composed of parts of Lot numbers three (3) and
four (4) and five (5) on the east side of York Street as shown on a plan now
filed in the Registry Division of the Toronto Land Registry Office as Plan
No. 52, and part of the street fifty feet (50’) in width, lying on the south of
the said Lot five (5) as shown on the said plan, which may be more particularly
described as follows:

COMMENCING at a point in the easterly limit of York Street where it is
intersected by the northerly limit of Piper Street as established by By-law
No. 3925 of the City of Toronto;

THENCE NORTHERLY along the easterly limit of York Street eighty-one feet three
inches (81 ‘3”) more or less, to the production westerly of the southerly face
of the southerly wall of the brick building standing in December, 1929, upon the
westerly part of the said Lot three (3) said point being distant one foot three
and one-half inches (1’3- 1/2”) more or less, measured northerly from the
southerly limit of the said lot three (3);

THENCE EASTERLY along the said southerly face of wall to and along the southerly
face of the southerly wall of the easterly part of the said building and
continuing thence easterly along the southerly face of the brick buildings
immediately adjoining the said brick building on the east one hundred and
twenty-six feet one inch (126’ 1”) more or less, to the northerly production of
the westerly face of the westerly wall of the old three storey brick building
standing in February, 1928, upon the rear part of the said lots four (4) and
five (5);

THENCE SOUTHERLY along the said production and the westerly race of the last
mentioned wall and its production southerly eighty-three feet six inches
(83’6”) more or less, to the said northerly limit of Piper Street;

THENCE WESTERLY along the said northerly limit of Piper Street one hundred and
twenty-six feet four and three-quarter inches (126’4- 3/4n) more or less to the
point of commencement.

The east side of York Street is confirmed by Plan BA-681 under the Boundaries
Act registered on September 17, 1975 in the Registry Division of the Toronto
Land Registry Office as Instrument Number CT140854.



--------------------------------------------------------------------------------

ASSIGNMENT

THIS AGREEMENT made as of and effective from the 10th day of September, 2004.

BETWEEN:

 

   CGI INFORMATION SYSTEMS AND MANAGEMENT       CONSULTANTS INC. (the
“Assignor”)          OF THE FIRST PART,    -and-      
LOYALTY MANAGEMENT GROUP CANADA INC.       (the “Assignee”)          OF THE
SECOND PART,    -and-       LOCATIONS3 LIMITED       (the “Landlord”)         
OF THE THIRD PART.

WHEREAS the Landlord entered into a lease with 3407276 Canada Inc., operating as
Bridgepoint Enterprises, as tenant, (“Enterprises”) for office premises
comprised of approximately Four Thousand One Hundred and Twenty One
(4,121) square feet of rentable area on the third (3 rd) floor of the building
located municipally at 55 York Street, Toronto, Ontario, (the “Building”), (the
“Original Premises”) dated July 20, 1999 (the “Original Lease”), having a lease
term often (10) years, (the “Term”) commencing on November 1, 1999 and expiring
on October 31, 2009;

AND WHEREAS by Certificate of Amendment dated September 15, 1999, the name of
Enterprises was changed to Bridgepoint International (Canada) Inc.
(“Bridgepoint”);

AND WHEREAS the Original Lease was amended by a lease amending agreement dated
October 1, 2000, (the “Lease Amending Agreement”), whereby Landlord agreed to
lease to Bridgepoint office premises on the fifth (5th) floor of the Building,
having a rentable area of approximately Eight Thousand and Sixty Two
(8,062) square feet, hereinafter called (“Premises A”), office premises located
on the third (3rd) floor of the Building, having a rentable area of
approximately Three Thousand Nine Hundred and Forty One (3,941) square feet,
hereinafter called (“Premises B”), and storage premises located in the basement
of the Building having a rentable area of approximately One Hundred and Four
(104) square feet, hereinafter called (“Premises C”), the area of each of
Premises A, Premises B, Premises C, and the Original Premises, hereinafter
collectively called (the “Leased Premises”);

AND WHEREAS by an agreement dated January 15, 2002 made between Bridgepoint,
Cognicase Inc. (hereinafter called (“Cognicase”), and the Landlord, the Original
Lease was assigned by Bridgepoint to Cognicase (such Original Lease, Lease
Amending Agreement, and the foregoing assignment hereinafter collectively called
the “Lease”);

AND WHEREAS on March 1, 2003 CGI Information System and Management Consultants
Inc. amalgamated, inter alia, with Cognicase to continue as CGI Information
Systems and Management Consultants Inc.;

AND WHEREAS the Assignor and the Assignee are desirous of entering into this
agreement to assign the Lease to the Assignee;

AND WHEREAS the Lease contains a covenant on the part of the Tenant not to
assign the Lease or sublet the Leased Premises without the Landlord’s consent;

AND WHEREAS the Assignor has agreed to assign the Lease to the Assignee subject
to obtaining the Landlord’s consent to such assignment;



--------------------------------------------------------------------------------

AND WHEREAS the Assignor has applied to the Landlord for the Landlord’s consent
to assign the Lease to the Assignee, subject to and upon the terms and
conditions herein set out;

The Landlord has agreed to grant its consent to the within assignment as of the
15th day of September, 2004 (the “Effective Date”), subject to the terms and
conditions herein set out.

ARTICLE 1

CONSIDERATION

1.1 The consideration for this Agreement are the mutual covenants and agreements
and the sum of One Dollar ($1.00) that has been paid by each of the parties to
each of the others, the receipt and sufficiency of which are acknowledged.

ARTICLE 2

RECITALS

2.1 The parties hereto hereby acknowledge, confirm and agree that the foregoing
recitals are true in substance and fact.

ARTICLE 3

ASSIGNMENT

3.1 The Assignor hereby transfers, sets over and assigns unto the Assignee as of
and from the Effective Date, the Leased Premises, and all privileges and
appurtenances thereto belonging, together with the unexpired residue of the
Term, and the Lease and all benefits and advantages to be derived therefrom.

TO HAVE AND TO HOLD the same unto the Assignee, subject to the payment of the
Rent as may hereafter become due and payable under the terms of the Lease and
the observance and performance of the covenants and conditions of the Tenant
contained in the Lease.

For the purpose of this Agreement, “Rent” includes Minimum Rent and Additional
Rent.

ARTICLE 4

ASSIGNOR’S COVENANTS

4.1 The Assignor covenants and agrees with the Assignee that:

 

  (a) Despite any act of the Assignor, the Lease is a good, valid and subsisting
Lease and the Rent due and payable has been duly paid up to the Effective Date
and the covenants and conditions therein contain have been duly observed and
performed by the Assignor up to the Effective Date.

 

  (b) Subject to the consent of the Landlord as required pursuant to the Lease,
the Assignor has good right, full power and absolute authority to assign the
Leased Premises and the Lease in the manner aforesaid, according to the true
intent and meaning of this Agreement, free and clear of all liens, mortgages,
charges and encumbrances of any kind whatsoever.

 

  (c) Subject to the payment of Rent and to the observance and performance of
the terms, covenants and conditions contained in the Lease on the part of the
Tenant therein to be observed and performed, the Assignee may enter into and
upon and hold and enjoy the Leased Premises for the residue of the Term granted
by the Lease for its own use and benefit without any interruption by the
Assignor or by any Person whomsoever claiming through or under the Assignor.

 

  (d) The Assignor will from time to time hereafter, at the request and cost of
the Assignee, promptly execute such further assurances in respect of the Lease
or this (A Agreement or the Leased Premises as the Assignee reasonably requires.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 5

ASSIGNEE’S COVENANTS

5.1 The Assignee covenants with the Assignor that:

 

  (a) It will at all times from the Effective Date and throughout the balance of
the Term of the Lease pay the Rent and observe and perform the terms, covenants
and conditions contained in the Lease respectively reserved and contained on the
part of the Tenant therein to be observed and performed, including, without
limitation, the provisions of the Lease relating to the permitted use of the
Leased Premises.

 

  (b) It will indemnify and save harmless the Assignor from all actions, suits,
costs, claims, losses, charges, demands and expenses for and in respect of any
such nonpayment, non-observance or non-performance. This indemnity shall survive
the termination of the Lease.

5.2 The Assignee hereby covenants and agrees with the Landlord that:

 

  (a) It will at all times from the Effective Date and throughout the balance of
the Term of the Lease pay the Rent reserved by the Lease and all other payments
covenanted to be paid by the Tenant therein and at the times and in the manner
provided for in the Lease, and will observe and perform all of the terms,
covenants and conditions contained in the Lease on the part of the Tenant
therein to be observed and performed as and when the same are required to be
observed and performed as provided by the Lease, including, without limitation,
the provisions of the Lease relating to the permitted use of the Leased
Premises.

 

  (b) It will indemnify and save harmless the Landlord from all actions, suits,
costs, claims, losses, charges, demands and expenses for and in respect of any
such nonpayment or non-observance or non-performance. This indemnity shall
survive the termination of the Lease.

5.3. The Assignee covenants and agrees with the Assignor and the Landlord that
it will from time to time hereafter, at the request of either the Assignor or
the Landlord and at the cost of the requesting party, promptly execute such
further assurances in respect of the Lease or this Agreement or the Leased
Premises as the Assignor or the Landlord, as the case may be, reasonably
requires.

5.4 The Assignee acknowledges that it has received a copy of the executed Lease
and is familiar with the terms, covenants and conditions contained therein.

ARTICLE 6

LANDLORD’S CONSENT

6.1 The Landlord consents to this assignment of the Lease from the Assignor to
the Assignee as of and from the Effective Date upon and subject to the following
terms and conditions, that:

 

  (a) This consent does not in any way derogate from the rights of the Landlord
under the Lease nor operate to release the Assignor from its obligation to pay
all of the rent from time to time becoming due under the Lease and from the
non-observance or non-performance of all of the terms, covenants and conditions
in the Lease on the part of the Tenant therein to be observed and performed (and
the Landlord’s rights and remedies arising as a result of any such
non-observance or non-performance) and notwithstanding the within assignment (or
any disclaimer of the within assignment), the Assignor shall remain liable
during the balance of the Term of the Lease for the observance and performance
of all of the terms, covenants and conditions contained in the Lease.
Notwithstanding anything to the contrary contained herein and for greater
clarity, the Landlord acknowledges and agrees that the Assignor’s obligations
and liability under the Lease shall expire on October 31,2009 and the Landlord
shall look solely to the Assignee thereafter.

 

- 3 -



--------------------------------------------------------------------------------

  (b) The Landlord covenants and agrees that notwithstanding any and all rights
and remedies to which it may be entitled at law, in equity or as Landlord under
the Lease upon default of the Assignee under the Lease beyond any cure period,
the Landlord shall give notice to the Assignor and the Assignor shall have the
right to apply for relief from forfeiture and to obtain any reassignment of the
Lease provided it cures any such default of the Assignee. Notwithstanding
anything to the contrary contained herein and for greater clarity, the Landlord
acknowledges and agrees that the Assignor’s obligations and liability under the
Lease following such reassignment shall expire on October 31, 2009 and the
Landlord shall look solely to the Assignee thereafter. In the event the Assignor
applies for relief from forfeiture and obtains a reassignment of the Lease as
set out herein, the Landlord agrees that the Assignor shall not be obliged to
occupy the Leased Premises or to operate a business therefrom, that the Leased
Premises may be left vacant and these shall not constitute a default under the
Lease notwithstanding the terms of the Lease and the Lease shall be deemed to
have been amended accordingly.

 

  (c) This consent does not constitute a waiver of the necessity for consent to
any further Transfer of the Lease (which for the purpose of this Agreement means
any assignment, subletting, mortgaging or encumbering of the Lease or parting
with or sharing possession of all or any part of the Leased Premises) which must
be completed in accordance with the terms of the Lease. If the Assignee proposes
to effect a further Transfer of the Lease, the terms of the Lease as amended
hereby, with respect to a Transfer shall apply to any such further Transfer.

 

  (d) This assignment of the Lease is deemed not to have been delivered to the
Assignee by the Assignor until the consent of the Landlord has been evidenced by
the execution and delivery of this Agreement by the Landlord to both the
Assignor and the Assignee.

 

  (e) As consideration for the deletion from the Lease of Section 19 and
Section 20(b) and the extension by five (5) years of the term of the Lease to
October 31, 2014, the Assignor shall pay the aggregate sum of $88,682.00 (being
$5.50 per square foot of the Rentable Area of the Premises) to the Landlord upon
the execution and delivery of this Agreement by all parties hereto.

 

  (f) The Landlord shall have no responsibility or liability for the payment of
any real estate leasing fees or commissions in connection with this assignment
and the extension of the term of the Lease by five (5) years pursuant thereto in
excess of the said sum of $88,682.00 referred to in paragraph (e) above.

 

  (g) On or before the execution and delivery of this Assignment of the Lease by
all parties hereto, the Assignor shall pay to the Landlord the sum of $31,632.12
being the outstanding adjustment of Additional Rent in respect of the Premises
for 2003 payable to the Landlord pursuant to the Lease.

6.2 The Landlord represents and warrants to the Assignee that the Lease is in
good standing including the payment of all Rent and the performance of all
covenants by the Assignor as tenant thereunder.

6.3 The Landlord covenants and agrees that, until October 31, 2009 all notices
sent to the Assignee shall be simultaneously sent to the Assignor.

6.4 The Landlord acknowledges and agrees that throughout the Term, the Assignee
shall have the right to possess the Purchased Assets set out in Appendix A to
Schedule A and defined therein, on the terms and conditions set out in the
Lease.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 7

AMENDMENTS TO LEASE

The parties acknowledge and agree that the Lease is hereby amended as follows:

 

  (a) Subject to Section 6.1, the original term of the Lease which was to expire
October 31, 2009 shall be extended and shall now expire October 31, 2014.

 

  (b) Schedule D of the Lease shall be amended by the addition of the following
subsection “(e) the sum of $306,356.00 per annum, payable in advance and without
notice in monthly installments of $25,529.67 on November 1, 2009 and on the
first day of each calendar month thereafter to and including the 1st day of
October, 2011 and the sum of $322,480.00 per annum, payable in advance and
without notice in monthly installments of $26,873.33 on November 1, 2011 and on
the first day of each calendar month thereafter to and including the first day
of October, 2014”.

 

  (c) Section 10 of the Lease is amended by the addition of new subsections
(f) and (g) which shall read as follows:

“(f) Notwithstanding the other provisions of this Section 10, the Tenant shall
be entitled to assign this Lease, sublet the Premises or part with possession of
the Premises in whole or in part, or encumber this Lease and the Premises,
without the consent of the Landlord, to a parent, subsidiary or affiliate (as
defined in the Business Corporations Act, (Ontario)) of the Tenant (or to a
partnership of which the Tenant is a general partner) or a corporation formed as
a result of a merger or amalgamation of the Tenant or any such parent,
subsidiary or affiliate, provided that prior written notice thereof is given to
the Landlord, and notwithstanding any such assignment, subletting, parting with
possession or encumbrance, the Tenant shall not be released and shall remain
fully liable for the observance and performance of all of the terms, covenants
and conditions of this Lease. As well, the Tenant shall be entitled to encumber
its leasehold improvements, trade fixtures, fixtures and/or furniture and
equipment (the “Assets”) to secure any debt to a financial institution without
the consent of the Landlord provided an agreement, reasonably satisfactory to
the Landlord is entered into with such financial institution and the Tenant
providing, inter alia, for the waiver of the Landlord’s distress right and the
enforcement of such financial institutions security on the Assets.

(g) The Landlord covenants and agrees that its right to cancel the Lease
contained in Section 10(b) shall not be applicable where the request by the
Tenant for consent to assignment or subletting is in relation to the sale of its
business (assets or shares) to the assignee or subtenant.”

 

  (d) Section 12(b) of the Lease shall be amended by deleting the second
sentence of the first paragraph thereof;

 

  (e) Section 19 of the Lease shall be deleted;

 

  (f) Section 20(b) of the Lease shall be deleted;

 

  (g) Section 23(a) of the Lease shall be amended by the addition of the
following sentence:

“The Tenant shall not be deemed to have subordinated this Lease, nor shall it be
required to subordinate this Lease unless the Landlord obtains an agreement from
any mortgagee of the Building agreeing to leave the Tenant in undisturbed
possession of the Leased Premises (provided the Tenant is not in default) should
the Landlord default under such mortgage.”

 

- 5 -



--------------------------------------------------------------------------------

 

(h)

Section 23(b) of the Lease shall be amended by deleting the words “use its best
efforts to” in the 3rd and 8th lines of this Section 23(b);

 

 

(i)

Section 25 of the Lease shall be amended by adding the words “or the Tenant”
after the word “Landlord” in the 2nd and 13th lines of such section and adding
the words “or the Landlord” after the word “Tenant” in the 3rd last line of such
Sections and adding at the end of such Section the additional words “provided
that in no event shall the Tenant be released of the obligation to pay rent as
and when it is due and payable pursuant to the provisions of the Lease”;

 

  (j) Section 7.00 of the Lease contained in Section D shall be deleted and
replaced with the following:

“7.00 Option to Extend

So long as:

(a) the Lease has not been previously terminated pursuant to its terms; and

(b) the Tenant is not then in material default under any of its covenants,
obligations and agreements under the Lease; and

(c) the Tenant gives to the Landlord written notice of its intention to renew
the Lease not more that nine (9) months and not less than six (6) months prior
to the expiry date of the “original Term; and

(d) the Tenant, Loyalty Management Group Canada Inc., or an assignee or
subtenant described in Section 10(f), is in possession of, and is carrying on
business in the whole of, the Premises, and has not otherwise (pursuant to
Section 10(f)) sublet all or part of the Premises or assigned the Lease to
another person or entity,

the Tenant shall have the right to extend the Lease for two (2) further periods
of five (5) years (the “Extended Term(s)”) upon the same terms and conditions as
are contained in the Lease, except that there shall be no further right of
renewal after the expiration of the second Extended Term and except that the
Minimum Rent payable during each Extended Term shall be mutually agreeable
between the parties. The Minimum Rent payable during each Extended Term will be
based upon the then prevailing rental rate for similar space in a similar area
with no accounting for the improvements made therein. If the parties are unable
to agree upon the Minimum Rent by not later than forty five (45) days prior to
the date on which an Extended Term is to begin, the Minimum Rent shall be the
Fair Market Rent determined in accordance with Section 8.00 in Schedule D to the
Lease.”

7.2 The Landlord acknowledges that the Assignee proposes to carry out
substantial renovations, installations and leasehold improvements in the
Premises. The Assignee acknowledges and agrees that all such renovations,
installations and leasehold improvements shall be carried out subject to all
applicable provisions of the Lease including but not limited to all of the
Landlord’s rights of approval and of supervision of the performance of the work,
and without limiting the generality of the foregoing, the Landlord shall be
entitled to: (i) review and approve all plans, specifications, designs and
working drawings; (ii) receive copies of permits; (iii) impose reasonable rules
for the delivery of materials, abatement of noise and disposal of refuse in
order to minimize any disruption of other tenants and ensure Building
cleanliness; (iv) supervise all activity in the Building; (v) recommend and
approve trades and sub-trades; and (vi) ensure that all work and materials
comply with all applicable building codes and standards. In addition to all
other charges recoverable by the Landlord from the Assignee pursuant to the

 

- 6 -



--------------------------------------------------------------------------------

Lease, the Assignee shall pay to the Landlord as a supervision and
administration charge an amount equal to five percent (5%) of all construction
and installation costs incurred by the Assignee (excluding consulting fees and
the acquisition cost of operating machinery and equipment installed by or for
the Assignee) up to a maximum charge of $10,000.00, which charge shall be paid
by the Assignee to the Landlord forthwith on demand.

ARTICLE 8

CONDITIONS

8.1 Assignee’s Conditions

This Agreement is conditional following execution of this Agreement by all
parties hereto until September 14, 2004 on the following:

 

  (a) confirmation by Assignee that Landlord will approve proposed design
modifications to the Leased Premises to accommodate Tenant’s use and occupancy
of the Leased Premises;

 

  (b) for Assignee to obtain approval from its executive committee to the terms
and condition of this Agreement;

 

  (c) the Assignor delivering to the Assignee:

 

  (i) the general conveyance of its trade fixtures, equipment and leasehold
improvements in the Leased Premises in the form attached as Schedule A; and

 

  (ii) the rental subsidy agreement in the form attached as Schedule B.

The above conditions are for the sole benefit of Assignee and may only be waived
by Assignee. In absence of notice to the contrary, provided by Assignee to
Assignor and given prior to the expiration of the above-noted time period, these
conditions shall be deemed to not have been satisfied or waived by Assignee and
this Agreement shall be null and void.

8.2 Assignor’s Condition

This Agreement is conditional following execution of this Agreement by all
parties until September 14, 2004 on the following:

 

  (a) Assignor obtaining approval from its executive committee to the terms and
conditions of this Agreement.

The above condition is for the sole benefit of Assignor and may only be waived
by Assignor. In absence of notice to the contrary, provided by Assignor to
Assignee and given prior to the expiration of the above-noted time period, this
condition shall be deemed to not have been satisfied or waived by Assignor and
this Agreement shall be null and void.

ARTICLE 9

CONFIRMATION

9.1 The parties hereto do in all other respects hereby confirm that the Lease is
in full force and effect, unchanged and unmodified except in accordance with
this Agreement. It is understood and agreed that all terms and expressions when
used in this Agreement have the same meaning as they have in the Lease.

9.2 Notwithstanding anything to the contrary contained herein, the parties agree
that for the period from the Effective Date and throughout the Term up to
October 31, 2009, this Agreement and the Lease cannot be amended, all proposed
amendments thereto shall have no force and effect, and no party shall be bound
by any proposed amendments, unless in each case such amendments are agreed to in
writing by each of the Landlord, the Assignor and the Assignee.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 10

BINDING EFFECT

10.1 This Agreement shall enure to the benefit of the Landlord and its
successors and assigns, and shall be binding upon each of the other parties
hereto, and each of their permitted successors and permitted assigns,
respectively.

ARTICLE 11

EXECUTION

11.1 This Agreement may be executed in any number of counterparts, each of which
shall be determined to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or facsimile form and the parties adopt any signatures
received by facsimile as original signatures of the party; provided however,
that any party providing it signature in such manner shall promptly forward to
the others an original of the signed copy of this Agreement which was so
provided by facsimile.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written, by affixing their respective corporate
seals under the hands of their proper signing officers duly authorized in that
behalf or by setting their respective hands and seals in their personal
capacity, as the case may be.

 

ASSIGNOR: CGI INFORMATION SYSTEMS AND MANAGWPNT CONSULTANTS INC. Per:  

ILLEGIBLE

Name:   Michel Garneau Title:   Vice President, Administrative Services I have
authority to bind the Corporation. ASSIGNEE:
LOYALTY MANAGEMENT GROUP CANADA INC. Per:  

ILLEGIBLE

Name:   Lori Russell Title-   Senior Vice President, Chief Financial Officer I
have authority to bind the Corporation. LANDLORD: LOCATIONS3 LIMIT!  

ILLEGIBLE

Name:   Denise Steward Title:   A.S.O. I have authority to bind the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE A

THIS GENERAL CONVEYANCE is made this 10th day of September, 2004.

BETWEEN:

 

  CGI INFORMATION SYSTEMS AND MANAGEMENT      CONSULTANTS INC.      (the
“Vendor”)      - and-      LOYALTY MANAGEMENT GROUP CANADA INC.      (the
“Purchaser”)   

WHEREAS the parties hereto are parties to an assignment agreement dated as of
the 10th day of September, 2004 (the “Assignment Agreement”) whereby the Vendor
agreed to assign to the Purchaser the Lease upon the terms and conditions
therein set forth therein;

AND WHEREAS the parties have agreed as well that the Vendor would convey to the
Purchaser all of its right, title and interest in and to certain assets located
in the premises comprised in the Lease as detailed on Appendix A hereto (the
“Purchased Assets”);

NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the closing of
the aforementioned transaction of purchase and sale and other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

1. The Vendor hereby transfers, sells, assigns, grants and conveys to the
Purchaser all of the Vendor’s right, title and interest in and to the Purchased
Assets on “as is, where is” basis, free and clear of any and all mortgages,
charges, pledges, liens, security interests, claims, demands or other
encumbrances of any kind whatsoever.

 

2. The Vendor makes no claim as to the condition or fitness for operation of any
of the Purchased Assets and shall bear no responsibility for repairing and/or
replacing same from and after the date of this conveyance agreement. The
Purchaser covenants that it has inspected the Purchased Assets and agrees to
take same on the “as is, where is” basis set out above.

 

3. The Vendor covenants and agrees that from time to time after the Effective
Date (as defined in the Assignment Agreement) it shall, at the request and
expense of the Purchaser, execute and deliver or cause to be executed and
delivered to the Purchaser such additional conveyances, transfers and other
assurances as, in the reasonable opinion of the solicitor of the Purchaser, may
be required to effectually carry out the intent of this Agreement and the
transfer of the Vendor’s right, title and interest in and to the Purchased
Assets.

 

4. The Vendor hereby declares that as to any of the Purchased Assets intended to
be transferred, assigned, bargained, sold and set over to the Purchaser hereby
or any right, title or interest in the Purchased Assets which may not have
passed to the Purchaser by virtue of these presents or any transfers which may
from time to time be executed and delivered in pursuance of the covenants
aforesaid, the Vendor holds same in trust for the Purchaser to assign and
transfer same as the Purchaser may from time to time direct.

 

5. This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

6. This Agreement shall be governed by and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

 

- 9 -



--------------------------------------------------------------------------------

7. This Agreement may be executed in any number of counterparts, each of which
shall be determined to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or facsimile form and the parties adopt any signatures
received by facsimile as original signatures of the party; provided however,
that any party providing it signature in such manner shall promptly forward to
the others an original of the signed copy of this Agreement which was so
provided by facsimile.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date and time set forth above.

 

VENDOR: CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC. Per:  

 

Name:   Michel Garneau Title:   Vice President, Administrative Services I have
authority to bind the Corporation. PURCHASER:
LOYALTY MANAGEMENT GROUP CANADA INC. Per:  

Lori Russell

Name:   Lori Russell Title:   Senior Vice President, Chief Financial Officer I
have authority to bind the Corporation.

 

- 10 -



--------------------------------------------------------------------------------

APPENDIX A TO

GENERAL CONVEYANCE

PURCHASED ASSETS

 

Raise Floor Area:

   Approximately 10,500 sq. ft., 1 foot high, 2’ x 2’ tiles. Under floor cable
trays and AC distribution. Security Systems:    In premises there is a Chubb AC
Technical System with C-Cure software and video recorders. Building and
elevators are also on a card reader access system. Man trap access through 3rd
floor. Fire Suppression System:    Viking-double interlock dry pipe pre-action
system on 3rd and 5th floors. Water Detection System:    Under all AC units
Smoke Detection System:    Thermoflex MK2 in all areas.    Note: Ceiling only,
not under floor Air Conditioning Systems:    12 glycol AC units are installed on
the floor to support the data centre. There are 10 x 12 Ton and 2 x 20 Ton
Airflow FFX series with a capacity of 19 KW (4x Blanchard Ness 4.5 KW). These
are maintained by NorTech mechanical. The glycol pump is located on the 5th
floor and 4 Blanchard Ness condensers are located on the rooftop (120 ton
capacity). Diesel Generator:    One 800 KVA Catapiller 3412 C generator
(1999) is located on the roof of the building. Fuel:    5,000 litre tanks are
located in the basement storage area with an additional 1,325 litre tank on the
roof tank. UPS:    There are two (2) automatic transfer switches (2 ASCO 7000S).
There are two (2) manual and static by pass. Batteries consist of two
(2) redundant strings of 4 x 40 KVA Silicon DP 300E that are sealed,
non-spillable and maintenance and lead free. The voltage is 115/200 3ph; 120/208
3ph; 127/220 3ph. In addition there is a 16 KVA UPS.

 

- 11 -



--------------------------------------------------------------------------------

Floor

 

Unit Type

 

‘ Make*’”*

 

,V!ft Model’ “*

 

Serial Number

 

Size

 

Manufactured

Third

  UPS   APC   —     ?   16KVA  

—  

  UPS   APC   SL40KGB2   EE0039001 236   40 KVA   Nov-00

—  

  UPS   APC   SL40KGB2   EE0040001 818   40KVA   Nov-00

—  

  Bypass Cabinet   APC   4X40R-4/2   0109-0101   —     —  

—  

  Air Conditioner -3.1   Airflow   AFX218G6   P16PD074   12 Ton   Jan-01 Not
operational

—  

  Air Conditioner -3.2   Airflow   AFX218G6   P16PD078   12 Ton   Jan-01

—  

  Air Conditioner -3.3   Airflow   AFX218G6   —     12 Ton   Jan-01

—  

  Air Conditioner -3.4   Airflow   AFX218G6   P16PD076   12 Ton   Jan-01

—  

  Air Conditioner -3.5   Airflow   AFX218G6   P16PD072   12 Ton   Jan-01

—  

  Air Conditioner -3.6   Airflow   AFX218G6   P16PD079   12 Ton   Jan-01

—  

  Emergency Splitter   —     —     —     —     From roof   2 x switchboard and
2x switch gear units     CUTLER HAMMER         Auto transfer switch     DISC A  
  600V / 3PH  

—  

  Auto transfer switch     DISC B     600V /3PH  

—  

  Transfer switch       PPDU0301 A   —    

—  

  Transfer switch       PPDU0301 B    

—  

  DC Power supply             IBM PC           Security Software CCURE

—  

  PS303     electrical panel     225A  

—  

  PS302     electrical panel     225A  

—  

  PS301     electrical panel     225A     Transformers         225KVA    
Transformers         75KVA     2 CSU/DSU Tl nest   AT&T        

Fifth

 

UPS

 

APC

 

SL40KG

 

EE004800 2026

 

. 40 KVA

 

Nov-00

  UPS   APC   SL40KG   EE480020 64   40 KVA   Nov-00   Bypass Cabinet   APC  
4X40R-4/2   0106-0103       Air Conditioner-5.1   Airflow   AFX218G6   P16PD075
  12 Ton   Jan-01   Air Conditioner-5.2   Airflow   AFX218G6   P16PD073   12 Ton
  Jan-01   Air Conditioner-5.3   Airflow   AFX214G6   P16PF082   12 Ton   Jan-01
Not Serviceable   Air Conditioner-5.4   Airflow   CCT 20W6-ECWS   P16D003   “ 20
Ton   Dec-00   Air Conditioner-5.5   Airflow   AFX214G6   P16PF080   12 Ton  
Jan-01

 

- 12 -



--------------------------------------------------------------------------------

  Air Conditioner-                  5.6    Airflow    CCT 20W6-
ECWS    P16PD004    20 Ton    Dec-00   Transformer       TV-0502       225 KVA
     Transformer       TV-0501       75KVA 2
pump      Glycol sub             1 reservoir      system       PPDU-0501A      
     Switch gear       PPDU0501b            transformer             225 KVA     
transformer             225 KVA   

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE B

THIS AGREEMENT made as of and effective from the 10th day of September, 2004.

BETWEEN:

 

   CGI INFORMATION SYSTEMS AND MANAGEMENT       CONSULTANTS INC.       (the
“Assignor”)          OF THE FIRST PART,    -and-      
LOYALTY MANAGEMENT GROUP CANADA INC.       (the “Assignee”)          OF THE
SECOND PART,

WHEREAS the Landlord entered into a lease with 3407276 Canada Inc., operating as
Bridgepoint Enterprises, as tenant, (“Enterprises”) for office premises
comprised of approximately Four Thousand One Hundred and Twenty One
(4,121) square feet of rentable area on the third (3 rd) floor of the building
located municipally at 55 York Street, Toronto, Ontario, (the “Building”), (the
“Original Premises”) dated July 20, 1999 (the “Original Lease”), having a lease
term often (10) years, (the “Term”) commencing on November 1, 1999 and expiring
on October 31,2009;

AND WHEREAS by Certificate of Amendment dated September 15, 1999, the name of
Enterprises was changed to Bridgepoint International (Canada) Inc.
(“Bridgepoint”);

AND WHEREAS the Original Lease was amended by a lease amending agreement dated
October 1, 2000, (the “Lease Amending Agreement”), whereby Landlord agreed to
lease to Bridgepoint office premises on the fifth (5th) floor of the Building,
having a rentable area of approximately Eight Thousand and Sixty Two
(8,062) square feet, hereinafter called (“Premises A”), office premises located
on the third (3rd) floor of the Building, having a rentable area of
approximately Three Thousand Nine Hundred and Forty One (3,941) square feet,
hereinafter called (“Premises B”), and storage premises located in the basement
of the Building having a rentable area of approximately One Hundred and Four
(104) square feet, hereinafter called (“Premises C”), the area of each of
Premises A, Premises B, Premises C, and the Original Premises, hereinafter
collectively called (the “Leased Premises”);

AND WHEREAS by an agreement dated January 15, 2002 made between Bridgepoint,
Cognicase Inc. (hereinafter called (“Cognicase”), and the Landlord, the Original
Lease was assigned by Bridgepoint to Cognicase (such Original Lease, Lease
Amending Agreement, and the foregoing assignment hereinafter collectively called
the “Lease”);

AND WHEREAS on March 1, 2003 CGI Information Systems and Management Consultants
Inc. amalgamated, inter alia, with Cognicase to continue as CGI Information
Systems and Management Consultants Inc.;

AND WHEREAS the Assignor has agreed to assign the Lease to the Assignee pursuant
to assignment agreement dated September 10,2004;

AND WHEREAS it is understood and agreed that Assignee shall pay to Landlord all
Rent reserved in the Lease from and after the Effective Date throughout the
balance of the Term, at the times and in the manner provided for in the Lease,
(the “Rent”). It is understood and agreed that the rents applicable for the
Leased Premises (excluding all storage areas) are as follows:

Original Premises - 4,121 rentable square feet

 

Date

   Rate    Annual Rent

November 1, 2003 to October 31, 2004

   $ 15.00 per square foot per annum    $ 61,815.00

November 1, 2004 to October 31, 2009

   $ 17.00 per square foot per annum    $ 70,057.00

 

- 14 -



--------------------------------------------------------------------------------

Premises A - 8,062 rentable square feet

 

Date

   Rate    Annual Rent

November 1,2003 to October 31,2004

   $ 17.00 per square foot per annum    $ 137,054.00

November 1,2004 to October 31, 2009

   $ 20.00 per square foot per annum    $ 161,240.00

Premises B - 3,941 rentable square feet

 

Date

   Rate    Annual Rent

November 1, 2003 to October 31, 2004

   $ 17.00 per square foot per annum    $ 66,997.00

November 1, 2004 to October 31, 2009

   $ 20.00 per square foot per annum    $ 78,820.00

Rent Payable for Original Premises, Premises A and Premises B (16,124 square
feet) (the “Total Premises”)

 

Date

   Rate    Annual Rent

November 1, 2003 to October 31, 2004

   $ 16.48 per square foot per annum    $ 265,866.00

November 1,2004 to October 31, 2009

   $ 19.23 per square foot per annum    $ 310,117.00

AND WHEREAS the Assignor has, subject to the terms of this Agreement, agreed to
subsidize the rent payable by the Assignee under the Lease as assigned to the
Assignee by Assignment Agreement dated the 10th day of September, 2004,
including a rent free fixturing period from September 15% 2004 to October 14,
2004.

NOW THEREFORE WITNESSETH and in consideration of the covenants contained herein
in the sum of Two Dollars ($2.00) now paid by the Assignee to the Assignor, it
is understood and agreed as follows:

 

1. Provided that the Assignee is not in default under the Assignment Agreement
or the Lease, Assignor shall reimburse Assignee from and after the Effective
Date and throughout the balance of the Term, with payments in the amount
provided for below:

 

  (a) All annual rent and Additional Rent for the Total Premises for the period
September 15, 2004 to October 14, 2004;

 

  (b) For the Total Premises for the period

 

     Rate    Annual Rent

Period October 15, 2004 to October 31, 2004

   $ 8.48 per square foot per annum    $ 136,731.52

November 1, 2004 to October 31,2009

   $ 11.23 per square foot per annum    $ 181,072.52

(the “Rent Subsidy”). Assignor shall pay Assignee the Rent Subsidy by way of
equal biannual installments of one-half (1/2) the Rent Subsidy, in arrears,
payable, on the fifteenth (15th) day of March and the fifteenth (15th) day of
September commencing on the Effective Date, and expiring on the last day of the
Term. For clarity, the parties agree that the last day of the Term shall be the
last day of the original Term, or October 31, 2009.

 

- 15 -



--------------------------------------------------------------------------------

2. Notices:

All notices or other documents required or which may be given under this
Agreement shall be in writing, duly signed by the party giving such notice and
transmitted by prepaid registered or certified mail, telegram or telefax or
delivered, addressed as follows:

 

Assignor:   CGI Information Systems and Management Consultants Inc.

1130 Sherbrooke Street West, Fifth Floor Montreal, Quebec H3

A 2M8

  Attention:    Executive Vice President and Chief Financial Officer   Fax:   
(514) 841-3299 Assignee:   Loyalty Management Group Canada Inc. 4110 Yonge

Street Suite 200 Toronto, Ontario M2P2B7 Attention:

Senior Vice-President, Legal Services

  Fax:    (416) 733-2876   copy to:      Loyalty Management Group Canada Inc.

c/o Avison Young Commercial Real Estate Ontario Inc.

150 York Street

Suite 900

Toronto, Ontario

M5H 3S5

  Attention:   

Mr. Tim J.A. Hooton

Mr. David A. Warren

  Fax:    (416)955-0724   Tel:    (416)955-0000

Any notice or document so given shall be deemed to have been given at the time
of personal delivery. If transmitted by telefax, any notice or document shall be
deemed to have been received on the business day received if prior to 5:00 p.m.
otherwise on the next business day. Any party may from time to time by notice
given as provided above, change its address for the purpose of this paragraph.

 

3. General:

 

  (a) Time shall be of the essence of this Agreement and each and every party
thereof.

 

  (b) This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario.

 

  (c) This Agreement shall not be assigned by either Assignee or Assignor
without the written consent of the other party, such consent may be unreasonably
withheld.

 

  (d) This Agreement may be executed in any number of counterparts, each of
which shall be determined to be an original and all of which taken together
shall be deemed to constitute one and the same instrument. Counterparts may be
executed either in original or facsimile form and the parties adopt any
signatures received by facsimile as original signatures of the party; provided
however, that any party providing it signature in such manner shall promptly
forward to the others an original of the signed copy of this Agreement which was
so provided by facsimile.

 

- 16 -



--------------------------------------------------------------------------------

ASSIGNEE: LOYALTY MANAGEMENT GROUP CANADA INC,  

 

Name:   Lori Russell Title:   Senior Vice President, Chief Financial Officer I
have authority to bind the Corporation. ASSIGNOR:

CGI INFORMATION SYSTEMS AND

MANAGEMENT CONSULTANTS INC.

 

 

Name:   Michel Garneau Title:   Vice President, Administrative Services

I have authority to bind the Corporation.



--------------------------------------------------------------------------------

NON-DISTURBANCE, SUBORDINATION AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the 10th day of September, 2004.

BETWEEN:

 

   LOYALTY MANAGEMENT GROUP CANADA INC.       (herein called the “Tenant”)      
   OF THE FIRST PART –and–    ING BANK N.V.       (herein called the
“Mortgagee”)          OF THE SECOND PART

WHEREAS by a charge registered in the Land Registry Office for the Registry
Division of Toronto (herein called the “Registry Office”) on the 30th day of
April, 1990, as Instrument No. CA087809 and in the Land Registry Office for the
Land Titles Division of Metropolitan Toronto (herein called the “Land Titles
Office”) on the 1st day of May, 1990, as Instrument No. C-645060 (herein called
the “Mortgage”) the commercial office building known municipally as 55 York
Street, Toronto, Ontario (which building is legally described in Schedule “A”
annexed hereto and is herein referred to as the “Building”) was mortgaged by
Location3 Limited (herein called the “Landlord”) to NMB Postbank Groep N.V.
(herein called “NMB”), the Mortgage is collaterally secured by an assignment of
leases and rents registered in the Registry Office on the 30th day of April,
1990, as Instrument No. CA087829 and in the Land Titles Office on the 1st day of
May, 1990, as Instrument No. C-645061 made by the Landlord in favour of the NMB
(herein called the “General Assignment”), and the Mortgage has been amended by
an agreement between the Landlord and NMB notice of which was registered in the
Registry Office on the 10th day of May, 1991, as Instrument No. CA137866 and in
the Land Titles Office on the 10th day of May, 1991 as Instrument No. C-708088;

AND WHEREAS by an Alteration to Articles of Association which was registered in
the Registry Office on the 8th day of April, 1993, as Instrument No.’ TB893838
and in the Land Titles Office on the 16th day of April, 1993, as Instrument No.
C-830932 the name of NMB was changed to Internationale Nederlanden Bank N. V.,
and by an Alteration of Articles of Association which was registered in the
Registry Office on the 16th day of September, 1998, as Instrument No. CA562077
and in the Land Titles Office on the 25th day of September, 1998, as Instrument
No. E-200091 the name of Internationale Nederlanden Bank N.V. was changed to ING
Bank N.V.;



--------------------------------------------------------------------------------

AND WHEREAS by a lease dated as of the 20th day of July, 1999, (herein called
the “Original Lease”) made between the Landlord and 3407276 Canada Inc.,
operating as Bridgepoint Enterprises, (herein called “Enterprises”) the Landlord
leased to Enterprises office premises on the 3rd floor of the building having a
rentable area of approximately 4,121 square feet (herein called the “Original
Premises”) for a term of 10 years commencing on the 1st day of November, 1999,
and expiring on the 31st day of October, 2009;

AND WHEREAS by Certificate of Amendment dated the 15th day of September, 1999,
the name of Enterprises was changed to Bridgepoint International (Canada) Inc.
(herein called “Bridgepoint”);

AND WHEREAS by a lease amending agreement dated as of the 1st day of October,
2000 (herein called the “Amending Agreement”) the Landlord leased to Bridgepoint
office premises on the 5th floor of the Building having a rentable area Of
approximately 8,062 square feet (herein called “Premises A”), office premises on
the 3rd floor of the Building having a rentable area of approximately 3,941
square feet (herein called “Premises B”), and storage premises in the basement
of the Building having a rentable area of approximately 104 square feet (herein
called “Premises C”) (the Original Premises, Premises A, Premises B and Premises
C are herein collectively called the “Premises”);

AND WHEREAS by an assignment dated as of the 15th day of January, 2002, (herein
called the “First Assignment”) made between Bridgepoint, Cognicase Inc. and the
Landlord, the Original Lease as amended by the Amending Agreement was assigned
by Bridgepoint to Cognicase Inc.;

AND WHEREAS on the 1st day of March, 2003, CGI Information Systems and
Management Consultants Inc. amalgamated with, inter alia, Cognicase Inc. and
thereafter continued under the name CGI Information Systems and Management
Consultants Inc. (herein called “CGI”);

AND WHEREAS by an assignment agreement dated as of the 10th day of September,
2004, (herein called the “Second Assignment”) made between CGI, the Tenant and
the Landlord, the Original Lease as amended by the Amending Agreement was
assigned by CGI to the Tenant and was amended (the Original Lease, the Amending
Agreement, the First Assignment and the Second Assignment are herein
collectively called the “Lease”);

AND WHEREAS the parties hereto have agreed for their mutual benefit to enter
into this Non-Disturbance, Subordination and Attornment Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the premises,
other good and valuable consideration, and the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

1. The Lease and all of the rights of the Tenant under the Lease including but
not limited to the possession and occupancy of the Premises by the Tenant
pursuant thereto are and shall hereafter remain in all respects subject and
subordinate for all purposes to the Mortgage and all extensions, modifications,
substitutions, replacements or consolidations thereof to the full extent of all
indebtedness secured thereby whether now outstanding or advanced at any time
hereafter.

 

2



--------------------------------------------------------------------------------

2. So long as the Tenant is not in material default of any of the terms,
covenants and conditions contained in the Lease to be complied with, observed
and performed by the Tenant beyond any period available to the Tenant under the
Lease to cure any such default, the Tenant’s rights under the Lease will not be
diminished or interfered with by the Mortgagee, the Lease will not be terminated
by the Mortgagee and the Tenant will not be deprived by the Mortgagee of its
rights thereunder, and the Tenant’s possession of the Premises will not be
interrupted or disturbed by the Mortgagee during the term of the Lease or any
renewals or extensions thereof provided for in the Lease.

3. If the Mortgagee assumes control of the Premises or becomes a mortgagee in
possession of the Premises or by reason of foreclosure under the Mortgage or
otherwise becomes the owner of the Building or otherwise succeeds to the
interest of the Landlord under the Lease, or if the Building is sold upon the
exercise of any power of sale or foreclosure or other enforcement proceedings
under the Mortgage, then:

(a) The Lease shall continue in full force and effect as a direct lease between
the Tenant and the Mortgagee or the purchaser of the Building, as the case may
be, upon and subject to all of the terms, covenants and conditions contained in
the Lease for the balance of the term and any extensions or renewals thereof
that are effected through the exercise by the Tenant of any option therefor
contained in the Lease, and the Tenant shall attorn to and recognize the
Mortgagee or the purchaser of the Building, as applicable, as the landlord under
the Lease, such attornment to be effective and self-operative without the
execution of any further or other instruments forthwith upon the Tenant
receiving notice from the Mortgagee that the Mortgagee or the purchaser of the
Building, as the case may be, has succeeded to the interest of the Landlord
under the Lease; and

(b) From and after the Mortgagee or a purchaser of the Building succeeding to
the interest of the Landlord under the Lease and the Tenant attorning to the
Mortgagee or purchaser, as applicable, the Tenant shall have the same rights and
remedies against the Mortgagee or purchaser, as applicable, in respect of any
breach of any covenant contained in the Lease that the Tenant might have had
against the Landlord if the Mortgagee or purchaser, as applicable, had not
succeeded to the interest of the Landlord, except that neither the Mortgagee nor
any such purchaser shall be:

(i) liable for any act or omission of any prior landlord (including the
Landlord);

 

3



--------------------------------------------------------------------------------

(ii) subject to any off-sets or defences which the Tenant might have against any
prior landlord (including the Landlord);

(iii) bound by any rent, whether basic, additional or otherwise, which may have
been prepaid by the Tenant other than as provided for in the Lease; or

(iv) bound by any amendment or modification of the Lease or by any waiver or
forebearance on the part of any prior landlord (including the Landlord) made
without the consent of the Mortgagee.

4. The Tenant acknowledges that pursuant to the General Assignment all payments
of rent under the Lease are to continue to be made by the Tenant to the Landlord
until written notice of default under the Mortgage is given to the Tenant and
thereafter requiring payment of rent to the Mortgagee until otherwise instructed
by the Mortgagee.

5. (a) This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein, and
each of the parties hereto shall attorn to the jurisdiction of the courts of
Ontario for any proceedings in connection with the provisions of this Agreement.

(b) This Agreement constitutes the entire agreement and understanding between
the parties hereto relating to the matters set forth herein and replaces and
supercedes all other agreements with respect thereto.

(c) This Agreement shall not be altered, amended, qualified or supplemented
except by memorandum in writing signed by each of the parties hereto.

(d) The invalidity of any particular provision of this Agreement shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid provision was omitted.

(e) From time to time hereafter the parties hereto shall at the request and
expense of the other execute and deliver such additional documents and other
assurances and do and perform such acts and deeds as may be reasonably required
to validly and effectually carry out the intent of this Agreement in all
respects.

(f) No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether or not similar) nor shall
any waiver constitute a continuing waiver unless otherwise expressly stated, and
any waiver to be binding shall be in writing and be executed by the party to be
bound thereby or the solicitor acting on its behalf.

6. The Mortgagee acknowledges all of the recitals herein and confirms that it
consents to all of the amendments to the Lease referenced therein.

 

4



--------------------------------------------------------------------------------

7. This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

LOYALTY MANAGEMENT GROUP CANADA INC. Per:  

 

Name:   Lori Russell Position:   Senior Vice President, Chief Financial Officer
I have authority to bind the Corporation. ING BANK N.V. By its attorney

 

Peter H. Zappulla

 

5



--------------------------------------------------------------------------------

SCHEDULE “A

Description of Building

55 York Street

All that certain parcel of land situate, lying and being in the City of Toronto,
in the Province of Ontario, and being composed of parts of Lot numbers three
(3) and four (4) and five (5) on the east side of York Street as shown on a plan
now filed in the Registry Division of the Toronto Land Registry Office as Plan
No. 52, and part of the street fifty feet (50’) in width, lying on the south of
the said Lot five (5) as shown on the said plan, which may be more particularly
described as follows:

COMMENCING at a point in the easterly limit of York Street where it is
intersected by the northerly limit of Piper Street as established by By-law
No. 3925 of the City of Toronto;

THENCE NORTHERLY along the easterly limit of York Street eighty-one feet three
inches (81 ‘3”) more or less, to the production westerly of the southerly face
of the southerly wall of the brick building standing in December, 1929, upon the
westerly part of the said Lot three (3) said point being distant one foot three
and one-half inches (1 ‘3-1/2”) more or less, measured northerly from the
southerly limit of the said lot three (3);

THENCE EASTERLY along the said southerly face of wall to and along the southerly
face of the southerly wall of the easterly part of the said building and
continuing thence easterly along the southerly face of the brick buildings
immediately adjoining the said brick building on the east one hundred and
twenty-six feet one inch (126*1”) more or less, to the northerly production of
the westerly face of the westerly wall of the old three storey brick building
standing in February, 1928, upon the rear part of the said lots four (4) and
five (5);

THENCE SOUTHERLY along the said production and the westerly face of the last
mentioned wall and its production southerly eighty-three feet six inches
(83’6”) more or less, to the said northerly limit of Piper Street;

THENCE WESTERLY along the said northerly limit of Piper Street one hundred and
twenty-six feet four and three-quarter inches (126 ‘4-3/4”) more or less to the
point of commencement.

The east side of York Street is confirmed by Plan BA-681 under the Boundaries
Act registered on September 17, 1975 in the Registry Division of the Toronto
Land Registry Office as Instrument Number CT140854.

TOGETHER WITH A RIGHT-OF-WAY OVER:

All and singular that part of Town Lot 6 on the south side of Wellington Street
West registered in the Registry Division of the Toronto Land Registry Office
(No. 66) and that part of Piper Street as stopped up and closed by By-laws 21832
and 290-72 of the Corporation of the City of Toronto (see A-461867 and A-461868
respectively) designated as Part 3 on a plan of survey of record deposited in
the Land Titles Division of the Toronto Land Registry Office (No. 66) as
66R-7740, being part of Parcel 1-1 in the Register for Section AD-24 in the said
Land Registry Office.